UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES INVESTMENT COMPANY ACT FILE NUMBER 811-3967 FIRST INVESTORS INCOME FUNDS (Exact name of registrant as specified in charter) 110 Wall Street New York, NY 10005 (Address of principal executive offices) (Zip code) Joseph I. Benedek First Investors Management Company, Inc. Raritan Plaza I Edison, NJ 08837-3620 (Name and address of agent for service) REGISTRANT'S TELEPHONE NUMBER, INCLUDING AREA CODE: 1-212-858-8000 DATE OF FISCAL YEAR END: SEPTEMBER 30, 2011 DATE OF REPORTING PERIOD: SEPTEMBER 30, 2011 Item 1. Reports to Stockholders The annual report to stockholders follows FOREWORD This report is for the information of the shareholders of the Funds. It is the policy of each Fund described in this report to mail only one copy of a Fund’s prospectus, annual report, semi-annual report and proxy statements to all shareholders who share the same address and share the same last name and have invested in a Fund covered by the same document. You are deemed to consent to this policy unless you specifi-cally revoke this policy and request that separate copies of such documents be mailed to you. In such case, you will begin to receive your own copies within 30 days after our receipt of the revocation. You may request that separate copies of these disclosure documents be mailed to you by writing to us at: Administrative Data Management Corp., Raritan Plaza I, Edison, NJ 08837-3620 or calling us at 1-800-423-4026. The views expressed in the portfolio manager letters reflect those views of the portfolio managers only through the end of the period covered. Any such views are subject to change at any time based upon market or other conditions and we disclaim any responsibility to update such views. These views may not be relied on as investment advice. You may obtain a free prospectus for any of the Funds by contacting your representative, calling 1-800-423-4026, writing to us at the following address: First Investors Corporation, 110 Wall Street, New York, NY 10005, or by visiting our website at www.firstinvestors.com . You should consider the investment objectives, risks, charges and expenses of a Fund carefully before investing. The prospectus contains this and other information about the Fund, and should be read carefully before investing. An investment in a Fund is not a bank deposit and is not insured or guaranteed by the Federal Deposit Insurance Corporation (FDIC) or any other government agency. Although the Cash Management Fund seeks to preserve a net asset value at $1.00 per share, it is possible to lose money by investing in it, just as it is possible to lose money by investing in any of the other Funds. Past performance is no guarantee of future results. A Statement of Additional Information (“SAI”) for any of the Funds may also be obtained, without charge, upon request by calling 1-800-423-4026, writing to us at our address or by visiting our website listed above. The SAI contains more detailed information about the Funds, including information about its Trustees. Portfolio Manager’s Letter CASH MANAGEMENT FUND Dear Investor: This is the annual report for the First Investors Cash Management Fund for the fiscal year ended September 30, 2011. During the period, the Fund’s return on a net asset value basis was 0% for Class A shares and 0% for Class B shares. The Fund maintained a $1.00 net asset value per share for each class of shares throughout the year. In response to continued subpar economic growth, the Federal Reserve (the “Fed”) maintained short-term interest rates at record lows, near zero, throughout the review period. In addition, in August the Fed committed to maintain interest rates at their current exceptionally low levels through at least mid-2013. These were the major factors that determined the Fund’s return. Last year the Securities and Exchange Commission amended the rules for money market funds. These amendments were aimed at further reducing the risk for money market fund shareholders by increasing a fund’s credit quality and diversification. In addition, the new rules also improved the overall liquidity of a fund’s assets. To meet these new requirements and to respond to overall conditions in the market, the Fund continued to invest conservatively throughout the review period. It maintained elevated exposure to U.S. Treasury and government obligations, which have very high credit ratings and exceptional liquidity, although a lower return. The Fund has not sought the additional yield that has been available from investments in foreign bank and sovereign obligations as the Fund has historically been conservative relative to its peers. In the current interest rate environment, we have found the risk/reward relationship those obligations offer to be unattractive. First Investors Management Company, Inc. (“FIMCO”), the Fund’s investment adviser, continued to absorb expenses of the Fund and waived management fees in an effort to avoid a negative yield to its shareholders. In addition, to mitigate expenses, certain shareholder privileges remained limited. FIMCO expects this situation to continue and consequently, the yield to shareholders should remain at or near zero for the foreseeable future. Thank you for placing your trust in First Investors. As always, we appreciate the opportunity to serve your investment needs. 1 Understanding Your Fund’s Expenses (unaudited) FIRST INVESTORS INCOME FUNDS FIRST INVESTORS EQUITY FUNDS As a mutual fund shareholder, you incur two types of costs: (1) transaction costs, including a sales charge (load) on purchase payments (on Class A shares only) and a contingent deferred sales charge on redemptions (on Class B shares only); and (2) ongoing costs, including advisory fees; distribution and service fees (12b-1); and other expenses. This example is intended to help you understand your ongoing costs (in dollars) of investing in the Funds and to compare these costs with the ongoing costs of investing in other mutual funds. The examples are based on an investment of $1,000 in each Fund at the beginning of the period, April 1, 2011, and held for the entire six-month period ended September 30, 2011. The calculations assume that no shares were bought or sold during the period. Your actual costs may have been higher or lower, depending on the amount of your investment and the timing of any purchases or redemptions. Actual Expenses Example: These amounts help you to estimate the actual expenses that you paid over the period. The “Ending Account Value” shown is derived from the Fund’s actual return, and the “Expenses Paid During Period” shows the dollar amount that would have been paid by an investor who started with $1,000 in the Fund. You may use the information here, together with the amount you invested, to estimate the expenses that you paid over the period. To estimate the expenses you paid on your account during this period, simply divide your ending account value by $1,000 (for example, an $8,600 account value divided by $1,000 8.60), then multiply the result by the number given for your Fund under the heading “Expenses Paid During Period”. Hypothetical Expenses Example: These amounts provide information about hypothetical account values and hypothetical expenses based on the Fund’s actual expense ratio for Class A and Class B shares, and an assumed rate of return of 5% per year before expenses, which is not the Fund’s actual return. The hypothetical account values and expenses may not be used to estimate the actual ending account balance or expenses you paid for the period. You may use this information to compare the ongoing costs of investing in the Fund and other funds. To do so, compare this 5% hypothetical example with the 5% hypothetical examples that appear in the shareholder reports of the other funds. Please note that the expenses shown in the table are meant to highlight and help you compare your ongoing costs only and do not reflect any transaction costs, such as front-end or contingent deferred sales charges (loads). Therefore, the hypothetical expenses example is useful in comparing ongoing costs only and will not help you determine the relative total costs of owning different funds. In addition, if these transaction costs were included, your costs would have been higher. 2 Fund Expenses (unaudited) CASH MANAGEMENT FUND The examples below show the ongoing costs (in dollars) of investing in your Fund and will help you in comparing these costs with costs of other mutual funds. Please refer to page 2 for a detailed explanation of the information presented in these examples. Beginning Ending Account Account Expenses Paid Value Value During Period (4/1/11) (9/30/11) (4/1/11–9/30/11)* Expense Example – Class A Shares Actual $1,000.00 $1,000.00 $0.55 Hypothetical (5% annual return before expenses) $1,000.00 $1,024.52 $0.56 Expense Example – Class B Shares Actual $1,000.00 $1,000.00 $0.55 Hypothetical (5% annual return before expenses) $1,000.00 $1,024.52 $0.56 * Expenses are equal to the annualized expense ratio of .11% for Class A shares and .11% for Class B shares, multiplied by the average account value over the period, multiplied by 183/365 (to reflect the one-half year period). Expenses paid during the period are net of expenses waived or assumed. Portfolio Composition BY SECTOR Portfolio holdings and allocations are subject to change. Percentages are as of September 30, 2011, and are based on the total value of investments. 3 Portfolio of Investments (continued) CASH MANAGEMENT FUND September 30, 2011 Principal Interest Amount Security Rate* Value CORPORATE NOTES—40.1% $ 4,050M 3M Co., 11/1/11 0.20 % $ 4,064,613 Coca-Cola Co.: 1,000M 11/8/11 (a) 0.19 999,799 5,000M 12/6/11 (a) 0.13 4,998,808 4,000M Dupont (E.I.) de Nemours & Co., 11/21/11 (a) 0.15 3,999,150 4,000M General Electric Capital Corp., 11/15/11 0.34 4,022,829 6,000M Johnson & Johnson, 12/19/11 (a) 0.08 5,998,947 5,000M McDonald’s Corp., 10/14/11 (a) 0.10 4,999,819 4,000M Medtronic, Inc., 10/12/11 (a) 0.13 3,999,841 5,000M Novartis Securities Investment, Ltd., 10/11/11 (a) 0.17 4,999,764 3,500M PepsiCo, Inc., 11/1/11 (a) 0.10 3,499,699 Procter & Gamble Co.: 3,500M 12/2/11 (a) 0.16 3,499,035 2,000M 12/12/11 (a) 0.15 1,999,400 1,000M 1/9/12 (a) 0.15 999,582 7,000M Wal-Mart Stores, Inc., 10/28/11 (a) 0.08 6,999,580 5,000M Walt Disney Co., 10/17/11 (a) 0.11 4,999,755 Total Value of Corporate Notes (cost $60,080,621) 60,080,621 U.S. GOVERNMENT AGENCY OBLIGATIONS—32.6% Fannie Mae: 3,396M 10/3/11 0.10 3,395,981 7,000M 12/28/11 0.02 6,999,658 4,000M Federal Home Loan Bank 12/30/11 0.16 4,010,770 Freddie Mac: 11,000M 10/6/11 0.04 10,999,947 540M 10/12/11 0.11 539,982 4,925M 10/31/11 0.08 4,924,672 3,700M 11/2/11 0.07 3,699,770 4,340M 11/9/11 0.04 4,339,812 7,524M 11/28/11 0.03 7,523,636 2,300M 12/12/11 0.08 2,299,632 Total Value of U.S. Government Agency Obligations (cost $48,733,860) 48,733,860 4 Principal Interest Amount Security Rate* Value VARIABLE AND FLOATING RATE NOTES—21.0% $ 3,000M Federal Farm Credit Bank, 9/24/12 0.12 % $ 2,998,236 5,000M Federal Home Loan Bank, 6/22/12 0.11 4,998,530 5,500M Freddie Mac, 11/9/11 0.07 5,499,707 5,700M Mississippi Business Finance Corp. (Chevron USA, Inc.), 12/1/30 0.09 5,700,000 3,820M Monongallia Health Systems,, 7/1/40 (LOC: JP Morgan) 0.40 3,820,000 2,595M University of Oklahoma Hospital Rev. Series “B”, 8/15/21 (LOC: Bank of America) 0.35 2,595,000 5,835M Valdez, Alaska Marine Terminal Rev. (Exxon Pipeline Co., Project B), 12/1/33 0.09 5,835,000 Total Value of Variable and Floating Rate Notes (cost $31,446,473) 31,446,473 SHORT-TERM U.S. GOVERNMENT OBLIGATIONS—5.3% U.S. Treasury Bills: 4,000M 10/27/11 0.01 3,999,971 4,000M 12/15/11 0.04 3,999,708 Total Value of Short-Term U.S. Government Obligations (cost $7,999,679) 7,999,679 Total Value of Investments (cost $148,260,633)** 99.0 % 148,260,633 Other Assets, Less Liabilities 1.0 1,429,397 Net Assets 100.0 % $149,690,030 * The interest rates shown are the effective rates at the time of purchase by the Fund. The interest rates shown on floating rate notes are adjusted periodically; the rates shown are the rates in effect at September 30, 2011. ** Aggregate cost for federal income tax purposes is the same. (a) Security exempt from registration under Section 4(2) of the Securities Act of 1933 (see Note 4). Summary of Abbreviations: LOC Letters of Credit 5 Portfolio of Investments (continued) ) CASH MANAGEMENT FUND September 30, 2011 Accounting Standards Codification (“ASC”) 820 established a three-tier hierarchy of inputs to establish a classification of fair value measurements for disclosure purposes. The three-tier hierarchy of inputs is summarized in the three broad Levels listed below: Level 1 — Unadjusted quoted prices in active markets for identical securities that the Fund has the ability to access. Level 2 — Observable inputs other than quoted prices included in Level 1 that are observable for the asset or liability, either directly or indirectly. These inputs may include quoted prices for the identical instrument on an inactive market, prices for similar instruments, interest rates, prepayment speeds, credit risk, yield curves, default rates and similar data. Level 3 — Unobservable inputs for the asset or liability, to the extent relevant observable inputs are not available, representing the Fund’s own assumption about the assumptions a market participant would use in valuing the asset or liability, and would be based on the best information available. The inputs methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following is a summary, by category of Level, of inputs used to value the Fund’s investments as of September 30, 2011: Level 1 Level 2 Level 3 Total Corporate Notes $ — $ 60,080,621 $ — $ 60,080,621 U.S. Government Agency Obligations — 48,733,860 — 48,733,860 Variable and Floating Rate Notes: Municipal Bonds — 14,130,000 — 14,130,000 U.S. Government Agency Obligations — 13,496,473 — 13,496,473 Corporate Notes — 3,820,000 — 3,820,000 Short-Term U.S. Government Obligations — 7,999,679 — 7,999,679 Total Investments in Securities $ — $ 148,260,633 $ — $ 148,260,633 There were no transfers into or from Level 1 or Level 2 by the Fund during the year ended September 30, 2011. 6 See notes to financial statements Portfolio Manager’s Letter GOVERNMENT FUND Dear Investor: This is the annual report for the First Investors Government Fund for the fiscal year ended September 30, 2011. During the period, the Fund’s return on a net asset value basis was 5.7% for Class A shares and 4.9% for Class B shares, including dividends of 40.8 cents per share on Class A shares and 33.2 cents per share on Class B shares. The Fund invests primarily in Ginnie Maes, which are mortgage-backed bonds issued by the Government National Mortgage Association (GNMA). These bonds are backed by the full faith and credit of the U.S. government. The review period was characterized by significant volatility in the financial markets against a background of disappointing economic growth and fiscal concerns in the United States and Europe. Economic growth fell short of expectations in the first half of 2011 due to higher oil prices as a result of unrest in the Middle East and supply chain disruptions stemming from the earthquake in Japan. While growth bounced back in the final quarter of the review period, by that time consumer and business sentiment had become notably depressed, reflecting uncertainty about U.S. fiscal policy and concern that the ongoing European sovereign debt crisis would — if unresolved — lead to a financial crisis that could tip the United States back into recession. The unemployment rate remained elevated during the review period at 9.1%. Inflation, as measured by the consumer price index and excluding the volatile food and energy components, moved higher but remained benign at 2% year-over-year. Interest rates moved lower (and bond prices rose) during the review period. The benchmark two-year U.S. Treasury note yield fell to an all-time low of 0.16%, ending the review period at 0.25%. The ten-year U.S. Treasury yield fell to 1.7% from 2.5%, the lowest level in over 50 years, closing the period at 1.9%. The decline in Treasury rates reflected slower-than-expected economic growth, preference for safe investments due to the uncertainty in Europe (despite the downgrade of the U.S. government’s credit rating by Standard and Poor’s in August), and aggressive actions by the Federal Reserve to stimulate the economy. The broad bond market returned 5.2% during the review period, according to Bank of America Merrill Lynch. In general, less risky sectors of the market had higher returns. The GNMA mortgage-backed market, in particular, returned 6.8%. The sector benefited from the positive impact of falling interest rates and its high credit quality. Within the GNMA sector, lower coupon mortgage-backed bonds had better returns than higher coupons due to the former’s greater sensitivity to changes in interest rates 7 Portfolio Manager’s Letter (continued) GOVERNMENT FUND and higher prepayments on the latter as homeowners took advantage of record low mortgage rates to refinance outstanding mortgages. An underweight in lower coupon mortgage-backed bonds detracted from the Fund’s performance versus the Bank of America Merrill Lynch GNMA Master Index. The Fund’s average of 10% of assets in Fannie Mae and Freddie Mac mortgage-backed bonds also had a negative impact on performance as they underperformed GNMAs due to higher prepayments and investor preference for the government guarantee on GNMAs. The Fund benefited from security selection through its focus on mortgage-backed pools with low loan balances. Because mortgages in these pools are less likely to be refinanced, the value of the pools increased during the review period as investors sought securities that provided protection from rising prepayments. Thank you for placing your trust in First Investors. As always, we appreciate the opportunity to serve your investment needs. 8 Fund Expenses (unaudited) GOVERNMENT FUND The examples below show the ongoing costs (in dollars) of investing in your Fund and will help you in comparing these costs with costs of other mutual funds. Please refer to page 2 for a detailed explanation of the information presented in these examples. Beginning Ending Account Account Expenses Paid Value Value During Period (4/1/11) (9/30/11) (4/1/11–9/30/11)* Expense Example – Class A Shares Actual $1,000.00 $1,044.91 $5.74 Hypothetical (5% annual return before expenses) $1,000.00 $1,019.45 $5.67 Expense Example – Class B Shares Actual $1,000.00 $1,040.65 $9.31 Hypothetical (5% annual return before expenses) $1,000.00 $1,015.95 $9.20 * Expenses are equal to the annualized expense ratio of 1.12% for Class A shares and 1.82% for Class B shares, multiplied by the average account value over the period, multiplied by 183/365 (to reflect the one-half year period). Expenses paid during the period are net of expenses waived. Portfolio Composition BY SECTOR Portfolio holdings and allocations are subject to change. Percentages are as of September 30, 2011, and are based on the total value of investments. 9 Cumulative Performance Information (unaudited) GOVERNMENT FUND Comparison of change in value of $10,000 investment in the First Investors Government Fund (Class A shares) and the Bank of America (BofA) Merrill Lynch GNMA Master Index. The graph compares a $10,000 investment in the First Investors Government Fund (Class A shares) beginning 9/30/01 with a theoretical investment in the BofA Merrill Lynch GNMA Master Index (the Index). The Index is a market capitalization-weighted index of securities backed by mortgage pools of the Government National Mortgage Association (GNMA). It is not possible to invest directly in this Index. In addition, the Index does not reflect fees and expenses associated with the active management of a mutual fund portfolio. For purposes of the graph and the accompanying table, unless otherwise indicated, it has been assumed that the maximum sales charge was deducted from the initial $10,000 investment in the Fund and all dividends and distributions were reinvested. Class B shares performance may be greater than or less than that shown in the line graph above for Class A shares based on differences in sales loads and fees paid by shareholders investing in the different classes. * Average Annual Total Return figures (for the periods ended 9/30/11) include the reinvestment of all dividends and distributions. N.A.V. Only returns are calculated without sales charges. The Class A S.E.C. Standardized returns shown are based on the maximum sales charge of 5.75% (prior to 6/17/02, the maximum sales charge was 6.25%). The Class B S.E.C. Standardized returns are adjusted for the applicable deferred sales charge (maximum of 4% in the first year). During the periods shown, some of the expenses of the Fund were waived or assumed. If such expenses had been paid by the Fund, the Class A S.E.C. Standardized Average Annual Total Return for One Year, Five Years and Ten Years would have been (.44%), 4.53% and 3.82%, respectively, and the S.E.C. 30-Day Yield for September 2011 would have been 2.77%. The Class B S.E.C. Standardized Average Annual Total Return for One Year, Five Years and Ten Years would have been .83%, 4.68% and 3.80%, respectively, and the S.E.C. 30-Day Yield for September 2011 would have been 2.25%. Results represent past performance and do not indicate future results. The graph and the returns shown do not reflect the deduction of taxes that a shareholder would pay on distributions or the redemption of fund shares. Investment return and principal value of an investment will fluctuate so that an investors shares, when redeemed, may be worth more or less than the original cost. Index figures are from Bank of America Merrill Lynch & Co. and all other figures are from First Investors Management Company, Inc. 10 Portfolio of Investments GOVERNMENT FUND September 30, 2011 Principal Amount Security Value RESIDENTIAL MORTGAGE-BACKED SECURITIES—99.0% Fannie Mae—6.5% $8,433M 5%, 8/1/2039 – 11/1/2039 $9,121,642 12,651M 5.5%, 7/1/2033 – 10/1/2039 13,900,134 23,021,776 Government National Mortgage Association I Program—92.5% 112,873M 4.5%, 9/15/2033 – 8/15/2041 122,941,289 84,039M 5%, 6/15/2033 – 6/15/2040 92,752,801 47,927M 5.5%, 3/15/2033 – 10/15/2039 53,320,025 37,570M 6%, 3/15/2031 – 5/15/2040 42,267,941 10,702M 6.5%, 10/15/2028 – 3/15/2038 12,327,434 3,341M 7%, 1/15/2030 – 4/15/2034 3,943,285 327,552,775 Total Value of Residential Mortgage-Backed Securities (cost $331,702,737) 99.0 % 350,574,551 Other Assets, Less Liabilities 1.0 3,537,359 Net Assets 100.0 % $354,111,910 11 Portfolio of Investments (continued) ) GOVERNMENT FUND September 30, 2011 Accounting Standards Codification (“ASC”) 820 established a three-tier hierarchy of inputs to establish a classification of fair value measurements for disclosure purposes. The three-tier hierarchy of inputs is summarized in the three broad Levels listed below: Level 1 — Unadjusted quoted prices in active markets for identical securities that the Fund has the ability to access. Level 2 — Observable inputs other than quoted prices included in Level 1 that are observable for the asset or liability, either directly or indirectly. These inputs may include quoted prices for the identical instrument on an inactive market, prices for similar instruments, interest rates, prepayment speeds, credit risk, yield curves, default rates and similar data. Level 3 — Unobservable inputs for the asset or liability, to the extent relevant observable inputs are not available, representing the Fund’s own assumption about the assumptions a market participant would use in valuing the asset or liability, and would be based on the best information available. The inputs methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following is a summary, by category of Level, of inputs used to value the Fund’s investments as of September 30, 2011: Level 1 Level 2 Level 3 Total Residential Mortgage-Backed Securities $ — $ 350,574,551 $ — $ 350,574,551 There were no transfers into or from Level 1 or Level 2 by the Fund during the year ended September 30, 2011. 12 See notes to financial statements Portfolio Managers’ Letter INVESTMENT GRADE FUND Dear Investor: This is the annual report for the First Investors Investment Grade Fund for the fis-cal year ended September 30, 2011. During the period, the Fund’s return on a net asset value basis was 2.5% for Class A shares and 1.8% for Class B shares, including dividends of 42.6 cents per share on Class A shares and 36.2 cents per share on Class B shares. The Fund invests in investment grade fixed income securities. The majority of the Fund’s assets were in investment grade corporate bonds. The Fund also had as much as 5% of its assets in mortgage-backed securities and 2% in high yield corporate bonds. The review period began with confidence in the increased financial strength of corporate issuers. However, over the next several months the positive tone was offset by certain systemic concerns. Weak economic data pointed toward an increased likelihood that the U.S. economy was moving in the direction of recession. Concern about rising eurozone deficits and debt levels led to multiple notch downgrades of European government debt and increased market scrutiny on sovereign risk. While the Fund did not have any direct exposure to European government debt, concerns about it had an impact on the Fund’s investments in U.S. corporate bonds due to the possibility that problems in Europe could result in a recession in the United States. Interest rates moved lower (and bond prices rose) during the review period. The benchmark two-year U.S. Treasury note yield fell to an all-time low of 0.16%, ending the review period at 0.25%. The ten-year U.S. Treasury yield fell to 1.7% from 2.5%, the lowest level in over 50 years, closing the period at 1.9%. The decline in Treasury rates reflected slower-than-expected economic growth, preference for safe investments due to the uncertainty in Europe, and aggressive actions by the Federal Reserve (the “Fed”) to stimulate the economy. Even after the downgrade of U.S. Government debt by Standard & Poor’s from AAA to AA+ in August, benchmark U.S. Treasury yields moved to record lows in anticipation of action by the Fed to lower long-term interest rates. By the end of the review period, corporate bond spreads had widened year-over-year as European sovereign risk concerns continued to weigh on the market. Nonetheless, the corporate bond market had a positive return of 4% for the period, according to Bank of America Merrill Lynch, due to the general decline in interest rates. 13 Portfolio Managers’ Letter (continued) INVESTMENT GRADE FUND The Fund underperformed the Bank of America Merrill Lynch U.S. Corporate Master Index during the review period. The relative performance was predominantly the result of the Fund’s underweight in corporate bonds with maturities greater than 10 years. Long maturity bonds had the highest returns during the review period, as falling 30-year U.S. Treasury yields reached all-time lows. This was somewhat offset by the Fund’s underweight in corporate bonds in the banking sector, which had negative returns for the review period. Thank you for placing your trust in First Investors. As always, we appreciate the opportunity to serve your investment needs. 14 Fund Expenses (unaudited) INVESTMENT GRADE FUND The examples below show the ongoing costs (in dollars) of investing in your Fund and will help you in comparing these costs with costs of other mutual funds. Please refer to page 2 for a detailed explanation of the information presented in these examples. Beginning Ending Account Account Expenses Paid Value Value During Period (4/1/11) (9/30/11) (4/1/11–9/30/11)* Expense Example – Class A Shares Actual $1,000.00 $1,033.99 $5.61 Hypothetical (5% annual return before expenses) $1,000.00 $1,019.55 $5.57 Expense Example – Class B Shares Actual $1,000.00 $1,030.65 $9.16 Hypothetical (5% annual return before expenses) $1,000.00 $1,016.05 $9.10 * Expenses are equal to the annualized expense ratio of 1.10% for Class A shares and 1.80% for Class B shares, multiplied by the average account value over the period, multiplied by 183/365 (to reflect the one-half year period). Expenses paid during the period are net of expenses waived. Portfolio Composition TOP TEN SECTORS Portfolio holdings and allocations are subject to change. Percentages are as of September 30, 2011, and are based on the total value of investments. 15 Cumulative Performance Information (unaudited) INVESTMENT GRADE FUND Comparison of change in value of $10,000 investment in the First Investors Investment Grade Fund (Class A shares) and the Bank of America (BofA) Merrill Lynch U.S. Corporate Master Index. The graph compares a $10,000 investment in the First Investors Investment Grade Fund (Class A shares) beginning 9/30/01 with a theoretical investment in the BofA Merrill Lynch U.S. Corporate Master Index (the Index). The Index tracks the performance of U.S. dollar-denominated investment grade corporate public debt issued in the U.S. domestic bond market. Qualifying bonds must have at least one year remaining term to maturity, a fixed coupon schedule and a minimum amount outstanding of $250 million. Bonds must be rated investment grade based on a composite of Moodys and S&P. It is not possible to invest directly in this Index. In addition, the Index does not reflect fees and expenses associated with the active management of a mutual fund portfolio. For purposes of the graph and the accompanying table, unless otherwise indicated, it has been assumed that the maximum sales charge was deducted from the initial $10,000 investment in the Fund and all dividends and distributions were reinvested. Class B shares performance may be greater than or less than that shown in the line graph above for Class A shares based on differences in sales loads and fees paid by shareholders investing in the different classes. * Average Annual Total Return figures (for the periods ended 9/30/11) include the reinvestment of all dividends and distributions. N.A.V. Only returns are calculated without sales charges. The Class A S.E.C. Standardized returns shown are based on the maximum sales charge of 5.75% (prior to 6/17/02, the maximum sales charge was 6.25%). The Class B S.E.C. Standardized returns are adjusted for the applicable deferred sales charge (maximum of 4% in the first year). During the periods shown, some of the expenses of the Fund were waived or assumed. If such expenses had been paid by the Fund, the Class A S.E.C. Standardized Average Annual Total Return for One Year, Five Years and Ten Years would have been (3.53%), 3.96% and 4.21%, respectively, and the S.E.C. 30-Day Yield for September 2011 would have been 2.68%. The Class B S.E.C. Standardized Average Annual Total Return for One Year, Five Years and Ten Years would have been (2.22%), 4.12% and 4.16%, respectively, and the S.E.C. 30-Day Yield for September 2011 would have been 2.13%. Results represent past performance and do not indicate future results. The graph and the returns shown do not reflect the deduction of taxes that a shareholder would pay on distributions or the redemption of fund shares. Investment return and principal value of an investment will fluctuate so that an investors shares, when redeemed, may be worth more or less than the original cost. Index figures are from Bank of America Merrill Lynch & Co. and all other figures are from First Investors Management Company, Inc. 16 Portfolio of Investments (continued) INVESTMENT GRADE FUND September 30, 2011 Principal Amount Security Value CORPORATE BONDS—93.1% Aerospace/Defense—.4% $1,800M BAE Systems Holdings, Inc., 4.95%, 2014 (a) $ 1,932,329 Agriculture—.7% 2,725M Cargill, Inc., 6%, 2017 (a) 3,224,547 Chemicals—1.7% 3,000M Chevron Phillips Chemicals Co., LLC, 8.25%, 2019 (a) 3,790,851 4,000M Dow Chemical Co., 4.25%, 2020 4,036,596 7,827,447 Consumer Durables—1.7% 2,100M Black & Decker Corp., 5.75%, 2016 2,455,927 1,600M Newell Rubbermaid, Inc., 6.75%, 2012 1,639,283 3,000M Stanley Black & Decker, 5.2%, 2040 3,361,170 7,456,380 Energy—11.7% 3,900M Canadian Oil Sands, Ltd., 7.75%, 2019 (a) 4,778,612 4,800M DCP Midstream, LLC, 9.75%, 2019 (a) 6,395,851 4,000M Enbridge Energy Partners, LP, 4.2%, 2021 3,963,672 3,675M Maritime & Northeast Pipeline, LLC, 7.5%, 2014 (a) 3,975,071 4,000M Nabors Industries, Inc., 6.15%, 2018 4,465,964 5,000M Petrobras International Finance Co., 5.375%, 2021 5,105,000 4,100M Reliance Holdings USA, Inc., 4.5%, 2020 (a) 3,768,905 5,800M Spectra Energy Capital, LLC, 6.2%, 2018 6,561,128 4,400M Suncor Energy, Inc., 6.85%, 2039 5,365,092 2,700M Valero Energy Corp., 9.375%, 2019 3,464,870 4,000M Weatherford International, Inc., 6.35%, 2017 4,523,512 52,367,677 Financial Services—13.3% 2,250M Aflac, Inc., 8.5%, 2019 2,742,786 6,000M American Express Co., 7%, 2018 7,107,600 2,000M American International Group, Inc., 4.875%, 2016 1,919,466 2,800M Amvescap, PLC, 5.375%, 2013 2,937,617 4,000M BlackRock, Inc., 5%, 2019 4,392,680 3,260M CoBank, ACB, 7.875%, 2018 (a) 3,927,087 1,800M Compass Bank, 6.4%, 2017 1,926,819 2,950M ERAC USA Finance Co., 6.375%, 2017 (a) 3,424,136 17 Portfolio of Investments (continued) INVESTMENT GRADE FUND September 30, 2011 Principal Amount Security Value Financial Services (continued) $4,000M FUEL Trust, 4.207%, 2016 (a) $ 3,989,188 General Electric Capital Corp.: 4,000M 5.625%, 2017 4,393,324 2,700M 5.5%, 2020 2,949,907 4,000M Glencore Funding, LLC, 6%, 2014 (a) 4,118,916 Harley-Davidson Funding Corp.: 3,800M 5.75%, 2014 (a) 4,147,031 2,100M 6.8%, 2018 (a) 2,448,495 4,000M Protective Life Corp., 7.375%, 2019 4,372,072 4,600M Prudential Financial Corp., 4.75%, 2015 4,806,351 59,603,475 Financials—16.8% Bank of America Corp.: 1,900M 5.65%, 2018 1,806,537 1,800M 5%, 2021 1,608,842 2,700M Barclays Bank, PLC, 5.125%, 2020 2,650,293 2,500M Bear Stearns Cos., Inc., 7.25%, 2018 2,950,797 Citigroup, Inc.: 5,200M 6.375%, 2014 5,508,927 5,000M 6.125%, 2017 5,349,700 Goldman Sachs Group, Inc.: 6,000M 6.15%, 2018 6,225,942 1,600M 6.125%, 2033 1,611,264 2,750M 6.75%, 2037 2,522,847 6,000M JPMorgan Chase & Co., 6%, 2018 6,690,618 Merrill Lynch & Co., Inc.: 4,000M 5%, 2015 3,871,860 3,600M 6.4%, 2017 3,494,570 5,000M MF Global Holdings, Ltd., 6.25%, 2016 4,727,265 Morgan Stanley: 5,800M 5.95%, 2017 5,631,365 5,000M 6.625%, 2018 4,966,760 6,000M SunTrust Banks, Inc., 6%, 2017 6,637,068 2,200M UBS AG, 5.875%, 2017 2,266,801 Wells Fargo & Co.: 4,000M 5.625%, 2017 4,529,756 1,800M 4.6%, 2021 1,927,748 74,978,960 18 Principal Amount Security Value Food/Beverage/Tobacco—7.8% $4,000M Altria Group, Inc., 9.7%, 2018 $ 5,307,980 5,000M Anheuser-Busch InBev Worldwide, Inc., 5.375%, 2020 5,835,370 2,700M Bottling Group, LLC, 5.125%, 2019 3,158,457 1,980M Bunge Limited Finance Corp., 5.35%, 2014 2,090,805 4,000M Corn Products International, Inc., 4.625%, 2020 4,218,756 4,000M Dr. Pepper Snapple Group, Inc., 6.82%, 2018 4,944,712 4,000M Lorillard Tobacco Co., 6.875%, 2020 4,442,992 4,000M Philip Morris International, Inc., 5.65%, 2018 4,733,352 34,732,424 Forest Products/Container—.6% 2,200M International Paper Co., 9.375%, 2019 2,692,954 Health Care—2.0% 4,000M Biogen IDEC, Inc., 6.875%, 2018 4,906,724 2,400M Novartis, 5.125%, 2019 2,837,520 1,000M Roche Holdings, Inc., 6%, 2019 (a) 1,223,664 8,967,908 Information Technology—6.3% 3,000M Cisco Systems, Inc., 4.95%, 2019 3,419,208 2,700M Computer Sciences Corp., 6.5%, 2018 2,920,225 3,000M Dell, Inc., 5.875%, 2019 3,421,848 4,000M Harris Corp., 4.4%, 2020 4,263,584 8,000M Motorola, Inc., 6%, 2017 8,867,232 Pitney Bowes, Inc.: 900M 5%, 2015 953,236 4,000M 5.75%, 2017 4,106,396 27,951,729 Manufacturing—4.0% 2,700M General Electric Co., 5.25%, 2017 3,003,861 6,700M Ingersoll-Rand Global Holdings Co., 6.875%, 2018 8,227,446 3,200M Johnson Controls, Inc., 5%, 2020 3,536,659 2,725M Tyco Electronics Group SA, 6.55%, 2017 3,207,069 17,975,035 19 Portfolio of Investments (continued) INVESTMENT GRADE FUND September 30, 2011 Principal Amount Security Value Media-Broadcasting—4.7% $ 3,950M British Sky Broadcasting Group, PLC, 9.5%, 2018 (a) $ 5,083,697 Comcast Corp.: 4,000M 5.15%, 2020 4,522,600 3,100M 6.95%, 2037 3,728,274 4,000M DirecTV Holdings, LLC, 7.625%, 2016 4,304,184 3,000M Time Warner Cable, Inc., 6.75%, 2018 3,495,789 21,134,544 Media-Diversified—1.0% McGraw-Hill Cos., Inc.: 1,800M 5.9%, 2017 1,949,049 2,300M 6.55%, 2037 2,505,802 4,454,851 Metals/Mining—4.6% 4,000M Alcoa, Inc., 6.15%, 2020 4,058,796 5,000M ArcelorMittal, 6.125%, 2018 4,833,330 3,800M Newmont Mining Corp., 5.125%, 2019 4,143,292 2,595M Rio Tinto Finance USA, Ltd., 6.5%, 2018 3,118,123 4,000M Vale Overseas, Ltd., 5.625%, 2019 4,228,000 20,381,541 Real Estate Investment Trusts—5.8% 5,000M Boston Properties, LP, 5.875%, 2019 5,496,665 3,000M Digital Realty Trust, LP, 5.25%, 2021 2,975,031 5,000M HCP, Inc., 5.375%, 2021 5,025,810 4,000M ProLogis, LP, 6.625%, 2018 4,153,452 4,000M Simon Property Group, LP, 5.75%, 2015 4,417,856 4,000M Ventas Realty, LP, 4.75%, 2021 3,848,816 25,917,630 Retail-General Merchandise—1.6% 2,500M GAP, Inc., 5.95%, 2021 2,355,635 4,000M Home Depot, Inc., 5.875%, 2036 4,673,084 7,028,719 Telecommunications—.9% 3,300M GTE Corp., 6.84%, 2018 3,980,318 20 Principal Amount Security Value Transportation—1.8% $3,000M Con-way, Inc., 7.25%, 2018 $3,369,123 4,000M GATX Corp., 8.75%, 2014 4,628,720 7,997,843 Utilities—4.8% 3,000M E. ON International Finance BV, 5.8%, 2018 (a) 3,445,404 1,900M Electricite de France SA, 6.5%, 2019 (a) 2,224,157 4,000M Exelon Generation Co., LLC, 6.2%, 2017 4,516,044 Great River Energy Co.: 602M 5.829%, 2017 (a) 672,830 3,700M 4.478%, 2030 (a) 3,890,746 3,000M Ohio Power Co., 5.375%, 2021 3,362,388 2,561M Sempra Energy, 9.8%, 2019 3,589,070 21,700,639 Waste Management—.9% 3,755M Republic Services, Inc., 3.8%, 2018 3,910,247 Total Value of Corporate Bonds (cost $390,309,702) 416,217,197 RESIDENTIAL MORTGAGE-BACKED SECURITIES—4.9% Fannie Mae 20,001M 5%, 12/1/2039 – 10/1/2040 (cost $20,901,762) 21,741,736 Total Value of Investments (cost $411,211,464) 98.0 % 437,958,933 Other Assets, Less Liabilities 2.0 9,111,014 Net Assets 100.0 % $447,069,947 (a) Security exempt from registration under Rule 144A of Securities Act of 1933 (see Note 4). 21 Portfolio of Investments (continued) INVESTMENT GRADE FUND September 30, 2011 Accounting Standards Codification (“ASC”) 820 established a three-tier hierarchy of inputs to establish a classification of fair value measurements for disclosure purposes. The three-tier hierarchy of inputs is summarized in the three broad Levels listed below: Level 1 — Unadjusted quoted prices in active markets for identical securities that the Fund has the ability to access. Level 2 — Observable inputs other than quoted prices included in Level 1 that are observable for the asset or liability, either directly or indirectly. These inputs may include quoted prices for the identical instrument on an inactive market, prices for similar instruments, interest rates, prepayment speeds, credit risk, yield curves, default rates and similar data. Level 3 — Unobservable inputs for the asset or liability, to the extent relevant observable inputs are not available, representing the Fund’s own assumption about the assumptions a market participant would use in valuing the asset or liability, and would be based on the best information available. The inputs methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following is a summary, by category of Level, of inputs used to value the Fund’s investments as of September 30, 2011: Level 1 Level 2 Level 3 Total Corporate Bonds $ — $ 416,217,197 $ — $ 416,217,197 Residential Mortgage-Backed Securities — 21,741,736 — 21,741,736 Total Investments in Securities* $ — $ 437,958,933 $ — $ 437,958,933 * The Portfolio of Investments provides information on the industry categorization for corporate bonds. There were no transfers into or from Level 1 or Level 2 by the Fund during the year ended September 30, 2011. 22 See notes to financial statements Portfolio Managers Letter FUND FOR INCOME Dear Investor: This is the annual report for the First Investors Fund For Income for the fiscal year ended September 30, 2011. During the period, the Funds return on a net asset value basis was 1.0% for Class A shares and 0.4% for Class B shares, including dividends of 17.1 cents per share on Class A shares and 15.5 cents per share on Class B shares. In the bond market, the first half of the reporting period was one of generally poor returns, at least for higher-quality paper. The Bank of America Merrill Lynch U.S. Broad Market Index returned 0.9%. Investment grade corporate bonds fell 0.6%, U.S. Treasury bonds declined by 2.8% and municipal bonds lost 4.2%. High yield bonds, however, which are rated below investment grade and which are the most speculative sector, produced strong equity-like returns of 6.1%, according to the Bank of America Merrill Lynch BB-B U.S. Cash Pay High Yield Constrained Index (the Index). The second half of the year was a mirror image of the first half. Investors who had been hungry for yield in what they believed was a modestly improving economic environment became fearful on the back of negative headlines out of Europe and weakening U.S. economic data. Fear of potential global recession replaced fear of inflation as the primary motivator for investors. A continuing European sovereign debt crisis, concerns about the European banks, the downgrade of the U.S. credit rating and fears of a double dip recession whipsawed investors. As in previous times of financial stress, markets generally became more correlated, with the exception of the highest quality and most liquid government securities such as U.S. Treasuries, which rallied thanks to their perceived safe haven status. Credit markets, including high yield bonds, have also been subject to these sharp pricing swings. The unwinding of double decker funds, primarily in Asia, caused further technical pressure in high yield markets. (Double decker funds seek to increase yields by pairing junk bonds with foreign currency swaps.) By the end of the review period, high yield markets had given back much of what they gained in the first half of the year, with the Index finishing with a modest gain of just 1.9%. In this environment, the Fund also produced a modest gain, outperforming the Index on a gross of fees basis, but underperforming fully net of fees. The Fund holds a higher percentage of large, liquid issues than the Index and those issues were the quickest to decline in price when the markets seized up near the end of the review period. Lower-quality, less liquid issues appeared to be more price-resilient because they could not be sold at all. We have already seen many portfolio names bounce back and believe that the portfolio is well positioned with creditworthy companies that should continue to produce highly attractive yields. 23 Portfolio Manager’s Letter (continued) FUND FOR INCOME Thank you for placing your trust in First Investors. As always, we appreciate the opportunity to serve your investment needs. 24 Fund Expenses (unaudited) FUND FOR INCOME The examples below show the ongoing costs (in dollars) of investing in your Fund and will help you in comparing these costs with costs of other mutual funds. Please refer to page 2 for a detailed explanation of the information presented in these examples. Beginning Ending Account Account Expenses Paid Value Value During Period (4/1/11) (9/30/11) (4/1/11–9/30/11)* Expense Example – Class A Shares Actual $1,000.00 $952.97 $6.27 Hypothetical (5% annual return before expenses) $1,000.00 $1,018.65 $6.48 Expense Example – Class B Shares Actual $1,000.00 $950.01 $9.68 Hypothetical (5% annual return before expenses) $1,000.00 $1,015.14 $10.00 * Expenses are equal to the annualized expense ratio of 1.28% for Class A shares and 1.98% for Class B shares, multiplied by the average account value over the period, multiplied by 183/365 (to reflect the one-half year period). Expenses paid during the period are net of expenses waived. Portfolio Composition TOP TEN SECTORS Portfolio holdings and allocations are subject to change. Percentages are as of September 30, 2011, and are based on the total value of investments. 25 Cumulative Performance Information (unaudited) FUND FOR INCOME Comparison of change in value of $10,000 investment in the First Investors Fund For Income (Class A shares), the Bank of America (BofA) Merrill Lynch BB-B U.S. Cash Pay High Yield Constrained Index. The graph compares a $10,000 investment in the First Investors Fund For Income (Class A shares) beginning 9/30/01 with a theoretical investment in the BofA Merrill Lynch BB-B U.S. Cash Pay High Yield Constrained Index (the Index). The Index contains all securities in the BofA Merrill Lynch U.S. Cash Pay High Yield Index rated BB1 through B3, based on an average of Moodys, S&P and Fitch, but caps issuer exposure at 2%. Index constituents are capitalization-weighted, based on their current amount outstanding, provided the total allocation to an individual issuer does not exceed 2%. It is not possible to invest directly in this Index. In addition, the Index does not reflect fees and expenses associated with the active management of a mutual fund portfolio. For purposes of the graph and the accompanying table it is assumed that all dividends and distributions were reinvested. Class B shares performance may be greater than or less than that shown in the line graph above for Class A shares based on differences in sales loads and fees paid by shareholders investing in the different classes. * Average Annual Total Return figures (for the periods ended 9/30/11) include the reinvestment of all dividends and distributions. N.A.V. Only returns are calculated without sales charges. The Class A S.E.C. Standardized returns shown are based on the maximum sales charge of 5.75% (prior to 6/17/02, the maximum sales charge was 6.25%). The Class B S.E.C. Standardized returns are adjusted for the applicable deferred sales charge (maximum of 4% in the first year). During the periods shown, some of the expenses of the Fund were waived or assumed. If such expenses had been paid by the Fund, the Class A S.E.C. Standardized Average Annual Total Return for One Year, Five Years and Ten Years would have been (4.77%), 1.55% and 5.06%, respectively, and the S.E.C. 30-Day Yield for September 2011 would have been 6.60%. The Class B S.E.C. Standardized Average Annual Total Return for One Year, Five Years and Ten Years would have been (3.43%), 1.77% and 5.11%, respectively, and the S.E.C. 30-Day Yield for September 2011 would have been 6.26%. Results represent past performance and do not indicate future results. The graph and the returns shown do not reflect the deduction of taxes that a shareholder would pay on distributions or the redemption of fund shares. Investment return and principal value of an investment will fluctuate so that an investors shares, when redeemed, may be worth more or less than the original cost. The issuers of high yield bonds, in which the Fund primarily invests, pay higher interest rates because they have a greater likelihood of financial difficulty, which could result in their inability to repay the bonds fully when due. Prices of high yield bonds are also subject to greater fluctuations. Index figures are from Bank of America Merrill Lynch and all other figures are from First Investors Management Company, Inc. 26 Portfolio of Investments FUND FOR INCOME September 30, 2011 Principal Amount Security Value CORPORATE BONDS—96.2% Automotive—4.6% $ 5,225M Chrysler Group LLC/CG Co – Issuer, Inc., 8.25%, 2021 (a) $ 4,049,375 3,300M Cooper Tire & Rubber Co., 8%, 2019 3,217,500 2,825M Cooper-Standard Automotive, Inc., 8.5%, 2018 2,895,625 3,950M Exide Technologies, 8.625%, 2018 3,693,250 2,525M Ford Motor Co., 6.625%, 2028 2,518,556 2,575M Hertz Corp., 6.75%, 2019 2,349,687 3,325M Jaguar Land Rover, PLC, 7.75%, 2018 (a) 2,975,875 2,100M Oshkosh Corp., 8.5%, 2020 2,047,500 23,747,368 Building Materials—3.1% 3,875M Associated Materials, LLC, 9.125%, 2017 3,158,125 Building Materials Corp.: 3,625M 6.875%, 2018 (a) 3,534,375 4,175M 7.5%, 2020 (a) 4,195,875 2,475M Griffon Corp., 7.125%, 2018 2,196,562 3,700M Texas Industries, Inc., 9.25%, 2020 2,895,250 15,980,187 Capital Goods—.6% 2,650M Belden CDT, Inc., 9.25%, 2019 2,875,250 Chemicals—3.7% 2,950M Ferro Corp., 7.875%, 2018 2,964,750 1,325M Huntsman International, LLC, 8.625%, 2021 1,275,313 1,750M Kinove German Bondco GmbH, 9.625%, 2018 (a) 1,592,500 3,325M Lyondell Chemical Co., 11%, 2018 3,607,625 2,575M Polymer Group, Inc., 7.75%, 2019 (a) 2,581,438 1,200M PolyOne Corp., 7.375%, 2020 1,209,000 Solutia, Inc.: 3,925M 8.75%, 2017 4,199,750 1,275M 7.875%, 2020 1,348,313 18,778,689 Consumer Durables—.5% 2,975M Sealy Mattress Co., 8.25%, 2014 2,818,813 27 Portfolio of Investments (continued) FUND FOR INCOME September 30, 2011 Principal Amount Security Value Consumer Non-Durables—1.3% $ 3,200M Easton-Bell Sports, Inc., 9.75%, 2016 $ 3,360,000 375M Levi Strauss & Co., 7.625%, 2020 350,625 3,025M Phillips Van-Heusen Corp., 7.375%, 2020 3,168,688 6,879,313 Energy—14.0% 1,600M Antero Resources Finance Corp., 7.25%, 2019 (a) 1,528,000 Basic Energy Services, Inc.: 450M 7.125%, 2016 418,500 2,600M 7.75%, 2019 (a) 2,483,000 2,925M Berry Petroleum Co., 8.25%, 2016 2,998,125 1,850M Chesapeake Energy Corp., 7.25%, 2018 1,979,500 Concho Resources, Inc.: 2,300M 8.625%, 2017 2,449,500 625M 7%, 2021 625,000 1,225M 6.5%, 2022 1,212,750 Consol Energy, Inc.: 1,875M 8%, 2017 1,968,750 3,700M 8.25%, 2020 3,912,750 Copano Energy, LLC: 550M 7.75%, 2018 565,125 1,025M 7.125%, 2021 1,007,062 4,750M Crosstex Energy, LP, 8.875%, 2018 4,892,500 2,000M Denbury Resources, Inc., 8.25%, 2020 2,110,000 2,750M El Paso Corp., 6.5%, 2020 2,950,469 1,575M El Paso Pipeline Partners Operating Co., LLC, 5%, 2021 1,585,631 750M Encore Acquisition Co., 9.5%, 2016 813,750 2,500M Expro Finance Luxembourg SCA, 8.5%, 2016 (a) 2,187,500 Ferrellgas Partners, LP: 3,450M 9.125%, 2017 3,501,750 1,663M 8.625%, 2020 1,621,425 3,975M Forest Oil Corp., 7.25%, 2019 3,895,500 3,375M Genesis Energy, LP, 7.875%, 2018 (a) 3,223,125 850M Helix Energy Solutions Group, Inc., 9.5%, 2016 (a) 867,000 Hilcorp Energy I, LP: 175M 7.75%, 2015 (a) 177,187 3,875M 8%, 2020 (a) 3,962,188 28 Principal Amount Security Value Energy (continued) Inergy, LP: $ 2,475M 7%, 2018 $ 2,338,875 975M 6.875%, 2021 892,125 1,500M Linn Energy, LLC, 6.5%, 2019 (a) 1,387,500 2,450M Murray Energy Corp., 10.25%, 2015 (a) 2,352,000 Penn Virginia Corp.: 1,025M 10.375%, 2016 1,078,813 800M 7.25%, 2019 744,000 Quicksilver Resources, Inc.: 1,075M 8.25%, 2015 1,026,625 2,100M 11.75%, 2016 2,278,500 2,550M 9.125%, 2019 2,511,750 1,975M Sandridge Energy, Inc., 7.5%, 2021 (a) 1,826,875 1,600M SESI, LLC, 6.375%, 2019 (a) 1,552,000 600M SM Energy Co., 6.625%, 2019 (a) 600,000 71,525,150 Financials—5.0% Ally Financial, Inc.: 3,700M 6.25%, 2017 3,236,982 5,525M 8%, 2020 5,127,863 Ford Motor Credit Co., LLC: 3,100M 6.625%, 2017 3,231,961 4,600M 5.875%, 2021 4,583,992 800M General Motors Financial Co., 6.75%, 2018 (a) 788,000 International Lease Finance Corp.: 500M 5.875%, 2013 485,000 5,450M 8.625%, 2015 5,429,563 1,900M 8.75%, 2017 1,914,250 775M 8.25%, 2020 761,438 25,559,049 Food/Beverage/Tobacco—1.0% CF Industries, Inc.: 2,000M 6.875%, 2018 2,237,500 725M 7.125%, 2020 827,406 2,700M JBS USA, LLC, 7.25%, 2021 (a) 2,254,500 5,319,406 29 Portfolio of Investments (continued) FUND FOR INCOME September 30, 2011 Principal Amount Security Value Food/Drug—1.9% $ 5,175M McJunkin Red Man Corp., 9.5%, 2016 $ 4,761,000 3,600M NBTY, Inc., 9%, 2018 3,703,500 1,525M Tops Holding Corp./Tops Markets, LLC, 10.125%, 2015 1,532,625 9,997,125 Forest Products/Containers—3.0% 2,375M Clearwater Paper Corp., 7.125%, 2018 2,369,062 1,750M Exopack Holding Corp., 10%, 2018 (a) 1,645,000 1,400M JSG Funding, PLC (Smurfit Kappa Funding, PLC), 7.75%, 2015 1,351,000 2,675M Mercer International, Inc., 9.5%, 2017 2,641,563 3,050M Reynolds Group Escrow, LLC, 7.75%, 2016 (a) 3,072,875 1,725M Reynolds Group Issuer, Inc., 9%, 2019 (a) 1,474,875 Sealed Air Corp.: 1,750M 8.125%, 2019 (a)(b) 1,771,875 925M 8.375%, 2021 (a)(b) 936,563 15,262,813 Gaming/Leisure—1.4% 1,775M Ameristar Casinos, Inc., 7.5%, 2021 (a) 1,726,187 2,300M MCE Finance, Ltd., 10.25%, 2018 2,449,500 1,550M National CineMedia, LLC, 7.875%, 2021 1,542,250 675M NCL Corp., Ltd., 11.75%, 2016 762,750 769M Yonkers Racing Corp., 11.375%, 2016 (a) 788,225 7,268,912 Health Care—6.4% 4,375M Aviv Healthcare Properties, LP, 7.75%, 2019 4,145,312 1,250M Capella Healthcare, 9.25%, 2017 (a) 1,193,750 4,750M Community Health Systems, Inc., 8.875%, 2015 4,678,750 2,475M ConvaTec Healthcare, 10.5%, 2018 (a) 2,190,375 1,425M DaVita, Inc., 6.375%, 2018 1,371,563 4,400M Genesis Health Ventures, Inc., 9.75%, 2015 (c)(d) 2,750 HCA, Inc.: 1,675M 6.5%, 2020 1,641,500 4,800M 7.5%, 2022 4,440,000 1,950M 7.75%, 2021 (a) 1,837,875 Healthsouth Corp.: 2,275M 7.25%, 2018 2,172,625 1,175M 7.75%, 2022 1,072,187 4,000M IASIS Healthcare, LLC, 8.375%, 2019 (a) 3,260,000 30 Principal Amount Security Value Health Care (continued) $265M Select Medical Corp., 7.625%, 2015 $ 1,600M Universal Hospital Services, Inc., 8.5%, 2015 (a) 1,566,000 Vanguard Health Holding Co. II, LLC: 1,925M 8%, 2018 1,775,813 1,075M 7.75%, 2019 963,469 32,542,850 Information Technology—2.8% Equinix, Inc.: 1,875M 8.125%, 2018 1,982,812 1,250M 7%, 2021 1,248,437 Fidelity National Information Services, Inc.: 1,200M 7.625%, 2017 1,254,000 2,400M 7.875%, 2020 2,508,000 725M iGATE Corp., 9%, 2016 (a) 677,875 Jabil Circuit, Inc.: 350M 7.75%, 2016 387,625 3,825M 8.25%, 2018 4,350,938 2,100M MEMC Electronic Materials, Inc., 7.75%, 2019 1,821,750 14,231,437 Manufacturing—2.8% 2,400M Amsted Industries, 8.125%, 2018 (a) 2,496,000 3,850M Case New Holland, Inc., 7.875%, 2017 4,119,500 4,825M Manitowoc Co., Inc., 8.5%, 2020 4,390,750 2,325M Park-Ohio Industries, Inc., 8.125%, 2021 2,185,500 1,275M Terex Corp., 10.875%, 2016 1,357,875 14,549,625 Media-Broadcasting—4.5% 2,800M Allbritton Communication Co., 8%, 2018 2,646,000 Belo Corp.: 4,000M 7.25%, 2027 3,330,000 725M 7.75%, 2027 619,875 4,225M Cumulus Media, Inc., 7.75%, 2019 (a) 3,580,687 2,475M Nexstar/Mission Broadcasting, Inc., 8.875%, 2017 2,456,438 Sinclair Television Group, Inc.: 4,000M 9.25%, 2017 (a) 4,220,000 1,000M 8.375%, 2018 990,000 5,250M XM Satellite Radio, Inc., 7.625%, 2018 (a) 5,328,750 23,171,750 31 Portfolio of Investments (continued) FUND FOR INCOME September 30, 2011 Principal Amount Security Value Media-Cable TV—6.9% $ 3,525M Cablevision Systems Corp., 8.625%, 2017 $ 3,688,031 CCO Holdings, LLC: 350M 7%, 2019 (a) 340,375 2,500M 7%, 2019 2,437,500 2,975M Cequel Communications Holdings I, Inc., 8.625%, 2017 (a) 2,960,125 Clear Channel Worldwide: 2,500M 9.25%, 2017 Series “A” 2,550,000 5,450M 9.25%, 2017 Series “B” 5,599,875 4,900M DISH DBS Corp., 7.875%, 2019 5,022,500 1,525M Echostar DBS Corp., 7.125%, 2016 1,551,687 3,525M Quebecor Media, Inc., 7.75%, 2016 3,536,313 4,850M UPC Germany GmbH, 8.125%, 2017 (a) 4,874,250 2,800M UPC Holding BV, 9.875%, 2018 (a) 2,814,000 35,374,656 Media-Diversified—1.5% 3,400M Entravision Communications Corp., 8.75%, 2017 3,204,500 3,200M Lamar Media Corp., 7.875%, 2018 3,216,000 1,000M NAI Entertainment Holdings, LLC, 8.25%, 2017 (a) 1,035,000 7,455,500 Metals/Mining—6.5% 3,400M AK Steel Corp., 7.625%, 2020 2,996,250 Arch Coal, Inc.: 2,375M 7.25%, 2020 2,291,875 975M 7.25%, 2021 (a) 943,312 FMG Resources (August 2006) Property, Ltd.: 1,250M 6.375%, 2016 (a) 1,131,250 1,550M 6.875%, 2018 (a) 1,371,750 2,600M JMC Steel Group, 8.25%, 2018 (a) 2,457,000 2,750M Metals USA, Inc., 11.125%, 2015 2,811,875 5,025M Novelis, Inc., 8.375%, 2017 4,999,875 1,225M Thompson Creek Metals Co., Inc., 7.375%, 2018 (a) 1,108,625 United States Steel Corp.: 850M 7%, 2018 769,250 5,675M 7.375%, 2020 5,135,875 2,425M Vedanta Resources, PLC, 9.5%, 2018 (a) 2,134,000 32 Principal Amount Security Value Metals/Mining (continued) Vulcan Materials Co.: $ 1,875M 6.5%, 2016 $ 1,730,149 800M 6.4%, 2017 752,000 1,275M 7%, 2018 1,224,000 1,750M 7.5%, 2021 1,635,323 33,492,409 Real Estate Investment Trusts—.8% 800M CB Richard Ellis Service, 6.625%, 2020 772,000 Developers Diversified Realty Corp.: 675M 9.625%, 2016 765,166 550M 7.875%, 2020 583,570 Omega Healthcare Investors, Inc.: 950M 6.75%, 2022 910,813 975M 7.5%, 2020 989,625 4,021,174 Retail-General Merchandise—5.3% 3,825M DineEquity, Inc., 9.5%, 2018 3,815,437 2,050M J.C. Penney Corp., Inc., 7.95%, 2017 2,193,500 Limited Brands, Inc.: 2,050M 8.5%, 2019 2,326,750 600M 6.625%, 2021 607,500 2,325M Needle Merger Sub Corp., 8.125%, 2019 (a) 2,034,375 QVC, Inc.: 2,025M 7.5%, 2019 (a) 2,166,750 375M 7.375%, 2020 (a) 401,250 2,300M Sears Holding Corp., 6.625%, 2018 1,909,000 4,900M Toys R Us Property Co. I, Inc., 10.75%, 2017 5,206,250 1,400M Toys R Us Property Co. II, Inc., 8.5%, 2017 1,372,000 3,150M Wendy’s/Arby’s Restaurants, LLC, 10%, 2016 3,331,125 475M Yankee Acquisition Corp., 8.5%, 2015 458,375 1,675M YCC Holdings, LLC/Yankee Finance, Inc., 10.25%, 2016 1,432,125 27,254,437 33 Portfolio of Investments (continued) FUND FOR INCOME September 30, 2011 Principal Amount Security Value Services—2.3% $2,050M CoreLogic, Inc., 7.25%, 2021 (a) $ 1,850,125 850M FTI Consulting, Inc., 6.75%, 2020 824,500 Iron Mountain, Inc.: 1,525M 7.75%, 2019 1,521,188 2,300M 8.375%, 2021 2,357,500 2,500M PHH Corp., 9.25%, 2016 2,581,250 2,375M Reliance Intermediate Holdings, LP, 9.5%, 2019 (a) 2,505,625 11,640,188 Telecommunications—7.9% Citizens Communications Co.: 5,500M 7.125%, 2019 5,266,250 775M 9%, 2031 664,562 2,900M Clearwire Communications, LLC, 12%, 2015 (a) 2,472,250 Frontier Communications Corp.: 1,875M 8.125%, 2018 1,846,875 1,250M 8.5%, 2020 1,218,750 2,125M GCI, Inc., 8.625%, 2019 2,225,937 5,575M Inmarsat Finance, PLC, 7.375%, 2017 (a) 5,616,813 Intelsat Jackson Holdings, Ltd.: 1,125M 7.25%, 2019 (a) 1,046,250 1,175M 7.5%, 2021 (a) 1,095,688 2,875M 8.5%, 2019 2,817,500 Sprint Capital Corp.: 4,675M 6.9%, 2019 4,020,500 3,825M 6.875%, 2028 2,878,313 6,850M Wind Acquisition Finance SA, 11.75%, 2017 (a) 5,856,750 Windstream Corp.: 1,725M 7.875%, 2017 1,755,188 1,775M 7.75%, 2020 1,739,500 40,521,126 Transportation—2.8% 4,200M Aguila 3 SA, 7.875%, 2018 (a) 3,843,000 4,575M CHC Helicopter SA, 9.25%, 2020 (a) 3,911,625 Navios Maritime Holdings: 2,025M 8.875%, 2017 1,984,500 2,700M 8.125%, 2019 2,268,000 2,700M Swift Services Holdings, Inc., 10%, 2018 2,416,500 14,423,625 34 Principal Amount or Shares Security Value Utilities—5.2% AES Corp.: $ 875M 9.75%, 2016 $ 945,000 800M 8%, 2017 808,000 1,275M 7.375%, 2021 (a) 1,211,250 2,600M Calpine Construction Finance Co., LP, 8%, 2016 (a) 2,678,000 2,775M Calpine Corp., 7.5%, 2021 (a) 2,664,000 3,750M Energy Future Holdings Corp., 10%, 2020 3,656,250 1,522M Indiantown Cogeneration Utilities, LP, 9.77%, 2020 1,600,634 2,750M Intergen NV, 9%, 2017 (a) 2,811,875 NRG Energy, Inc.: 4,625M 7.375%, 2017 4,792,656 2,350M 7.625%, 2019 (a) 2,150,250 1,375M 8.5%, 2019 1,333,750 1,935M NSG Holdings, LLC, 7.75%, 2025 (a) 1,886,625 26,538,290 Wireless Communications—.4% MetroPCS Wireless, Inc.: 1,025M 7.875%, 2018 999,375 1,050M 6.625%, 2020 926,625 1,926,000 Total Value of Corporate Bonds (cost $517,518,604) 493,155,142 COMMON STOCKS—.0% Automotive—.0% 37,387 * Safelite Glass Corporation – Class “B” (c) 4,767 2,523 * Safelite Realty Corporation (c) 25 4,792 Telecommunications—.0% 8 * Viatel Holding (Bermuda), Ltd. (c) — 18,224 * World Access, Inc. 9 9 Total Value of Common Stocks (cost $385,770) 4,801 Total Value of Investments (cost $517,904,374) 96.2 % 493,159,943 Other Assets, Less Liabilities 3.8 19,258,706 Net Assets 100.0 % $512,418,649 35 Portfolio of Investments (continued) FUND FOR INCOME September 30, 2011 * Non-income producing (a) Security exempt from registration under Rule 144A of Securities Act of 1933 (see Note 4). (b) A portion or all of the security purchased on a when-issued or delayed delivery basis (see Note 1G). (c) Securities valued at fair value (see Note 1A) (d) In default as to principal and/or interest payment Accounting Standards Codification (“ASC”) 820 established a three-tier hierarchy of inputs to establish a classification of fair value measurements for disclosure purposes. The three-tier hierarchy of inputs is summarized in the three broad Levels listed below: Level 1 — Unadjusted quoted prices in active markets for identical securities that the Fund has the ability to access. Level 2 — Observable inputs other than quoted prices included in Level 1 that are observable for the asset or liability, either directly or indirectly. These inputs may include quoted prices for the identical instrument on an inactive market, prices for similar instruments, interest rates, prepayment speeds, credit risk, yield curves, default rates and similar data. Level 3 — Unobservable inputs for the asset or liability, to the extent relevant observable inputs are not available, representing the Fund’s own assumption about the assumptions a market participant would use in valuing the asset or liability, and would be based on the best information available. The inputs methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following is a summary, by category of Level, of inputs used to value the Fund’s investments as of September 30, 2011: Level 1 Level 2 Level 3 Total Corporate Bonds $ — $ 493,152,392 $ 2,750 $ 493,155,142 Common Stocks 9 — 4,792 4,801 Total Investments in Securities* $ 9 $ 493,152,392 $ 7,542 $ 493,159,943 * The Portfolio of Investments provides information on the industry categorization for the portfolio. There were no transfers into or from Level 1 or Level 2 by the Fund during the year ended September 30, 2011. 36 The following is a reconciliation of Fund investments valued using Level 3 inputs for the period: Investments Investments in in Investments Corporate Common in Bonds Stocks Warrants Total Balance, September 30, 2010 $ 6,329 $ 7,315 $ — $ 13,644 Net purchases (sales)* (5,549,285) — 5,534,961 (14,324) Change in unrealized appreciation (depreciation)* 5,545,706 (2,523) — 5,543,183 Realized loss* — — (5,534,961) (5,534,961) Transfer in and/or out of Level 3 — Balance, September 30, 2011 $ 2,750 $ 4,792 $ — $ 7,542 * Includes conversion of Corporate Bond to Warrants which were subsequently sold. The following is a summary of Level 3 inputs by industry: Automotive $ 4,792 Health Care 2,750 Telecommunications — $ 7,542 See notes to financial statements 37 Portfolio Composition (unaudited) FUND FOR INCOME The dollar weighted average of credit ratings of all bonds held by the Fund during the fiscal year ended September 30, 2011 and the dollar weighted average of the total of the Fund’s investments in step bonds during the 2011 fiscal year, computed on a monthly basis, are set forth below. This information reflects the average composition of the Fund’s assets during the 2011 fiscal year and is not necessarily representative of the Fund as of the end of its 2011 fiscal year, the current fiscal year or at any other time in the future. Comparable Quality of Rated by Unrated Securities to Moody’s Bonds Rated by Moody’s A1 0.04% 0.00% Baa2 0.41 0.00 Baa3 0.56 0.00 Ba1 4.15 0.00 Ba2 12.27 0.00 Ba3 11.64 0.00 BB+ 0.00 0.26 BB 0.00 0.27 B+ 0.00 0.26 B 0.00 0.25 B1 23.17 0.00 B2 19.89 0.00 B3 20.47 0.00 Caa1 4.54 0.00 Caa2 0.18 0.00 Caa 0.89 0.00 38 Portfolio Managers’ Letter TOTAL RETURN FUND Dear Investor: This is the annual report for the First Investors Total Return Fund for the fiscal year ended September 30, 2011. During the period, the Fund’s return on a net asset value basis was 1.7% for Class A shares and 1.0% for Class B shares, including dividends of 34.3 cents per share on Class A shares and 23.5 cents per share on Class B shares. For the review period, returns were barely positive and mostly reflected contributions from the Fund’s income and dividends. While much of the past year reflected optimism around a global recovery, severe economic events in Europe sent volatility measures soaring and equity markets tumbling. Overall returns ended the period under review at the low point. Given the volatile nature of the financial markets, the Fund maintained an average weighting of 37% in fixed income investments and 4% in cash and cash equivalents to help generate investment income and provide capital stability. On the equity side, the Fund sought a balanced approach, seeking out stocks that offered both growth and income as a way of managing through uneven economic times. The overall equities weighting was consistent throughout the review period, averaging 59%. Fixed Income The Total Return Fund’s fixed income allocation provided positive returns and helped buffer shareholders from equity market volatility during the review period. The broad U.S. bond market gained 5.2%, as measured by the Bank of America Merrill Lynch U.S. Corporate, Government & Mortgage Master Index. Corporate bonds, which comprised the majority of the Fund’s fixed income assets, were up 4%. The bond market benefited from the general decline in interest rates due to safe haven buying of U.S. Treasuries, slower than expected economic activity, and aggressive actions by the Federal Reserve to stimulate economic growth. The benchmark two-year U.S. Treasury note yield fell to 0.25% from 0.43%, touching an all-time low of 0.16% in late September. The ten-year Treasury note yield declined to 1.9% from 2.5%, ending a bit higher than the more than 50 year low of 1.7% in late September. The Fund’s bond allocation was diversified among investment grade corporate bonds (24% of Fund assets), mortgage-backed securities (9%), U.S. agency notes (3%), and municipal bonds (1%). While the Fund benefited from its fixed income holdings, the decision to underweight U.S. Treasury bonds and overweight corporate bonds had a negative impact on performance. Equities The equity markets dropped precipitously into the end of the reporting period, as fears of an oncoming recession loomed, dominated by headlines from Europe. For the period under review, the S&P 500 Index, which had been up as much as 20% through late April, ended the period barely above the level at which it had started. While economic data has shown slight improvements, most indicators remain near their lows, and clarity on the European sovereign debt crisis remains elusive. Performance for the stock portion of the Fund reflected the challenging macro environment, and was not immune to increased volatility. The Fund’s strategy of multi-cap investing (owning large-, mid- and small-size companies) was beneficial during the earlier part of the year, but hurt results during the market downdraft in August and September, 39 Portfolio Managers’ Letter (continued) TOTAL RETURN FUND when small- and mid-cap stocks fell over 20% during the last quarter of the fiscal year. The defensive strategy of owning dividend-paying stocks was beneficial, as those names performed slightly better than the markets. Among sectors, shares of industrials, consumer discretionary, consumer staples and telecommunications stocks led performers. The Fund also benefited from remaining underweight in financials. Areas that lagged included energy, technology and health care. Within industrials, shares of Goodrich, a maker of aerospace components, rallied 64% on the news it had agreed to be acquired by United Technologies. The Fund also benefited from its investments in certain smaller names as well, as shares of flooring and ceiling tile maker Armstrong Worldwide and ocean freight container leasing company TAL International, rose on strong earnings and solid dividend performance. Notable consumer discretionary performers were retailers Limited Brands and Pier One Imports, direct seller Tupperware Brands, and global fast food giant McDonalds. Notable individual performers within consumer staples included shares of direct seller of beauty products and nutriceuticals NuSkin Enterprises, global beverage leader Coca-Cola, and tobacco giants Altria Group and Philip Morris International. In addition to Goodrich, the Fund continued to benefit from mergers and acquisitions of its holdings. In total, nine of the Fund’s holdings received offers during the period under review. Shares of First Mercury Financial, New Alliance Bancshares, Genzyme, Com-mscope, SRA International, National Semiconductor, Varian Semiconductor and Temple Inland were merged or acquired during the year, resulting in a performance benefit during the period under review. The Fund has continued to maintain a diverse market capitalization allocation, ending the review period with 63% large cap, 12% mid cap and 25% small cap, according to Lipper’s market capitalization ranges. This is consistent with the Fund’s long-term strategy. The Fund’s weighting within larger-cap stocks helped to benefit overall returns for the period. Small- and mid-cap names, while performing better on a relative basis, were a drag on performance due to weighting and absolute returns. Thank you for placing your trust in First Investors. As always, we appreciate the opportunity to serve your investment needs. 40 Fund Expenses (unaudited) TOTAL RETURN FUND The examples below show the ongoing costs (in dollars) of investing in your Fund and will help you in comparing these costs with costs of other mutual funds. Please refer to page 2 for a detailed explanation of the information presented in these examples. Beginning Ending Account Account Expenses Paid Value Value During Period (4/1/11) (9/30/11) (4/1/11–9/30/11)* Expense Example – Class A Shares Actual $1,000.00 $918.26 $6.40 Hypothetical (5% annual return before expenses) $1,000.00 $1,018.40 $6.73 Expense Example – Class B Shares Actual $1,000.00 $915.46 $9.75 Hypothetical (5% annual return before expenses) $1,000.00 $1,014.89 $10.25 * Expenses are equal to the annualized expense ratio of 1.33% for Class A shares and 2.03% for Class B shares, multiplied by the average account value over the period, multiplied by 183/365 (to reflect the one-half year period). Portfolio Composition TOP TEN SECTORS Portfolio holdings and allocations are subject to change. Percentages are as of September 30, 2011, and are based on the total market value of investments. 41 Cumulative Performance Information (unaudited) TOTAL RETURN FUND Comparison of change in value of $10,000 investment in the First Investors Total Return Fund (Class A shares), the Bank of America (BofA) Merrill Lynch U.S. Corporate, Government & Mortgage Master Index and the Standard & Poors 500 Index. The graph compares a $10,000 investment in the First Investors Total Return Fund (Class A shares) beginning 9/30/01 with theoretical investments in the BofA Merrill Lynch U.S. Corporate, Government & Mortgage Master Index and the Standard & Poors 500 Index (the Indices). The BofA Merrill Lynch U.S. Corporate, Government & Mortgage Master Index tracks the performance of U.S. dollar-denominated investment grade debt publicly issued in the U.S. domestic market, including U.S. Treasury, quasi-government, corporate and residential mortgage pass-through securities. Qualifying securities must have an investment grade rating. Qualifying U.S. Treasuries must have at least one-year remaining term to final maturity, a fixed coupon schedule and a minimum amount outstanding of $1 billion. Qualifying U.S. agency, foreign government, supranational and corporate securities must have at least one-year remaining term to final maturity, a fixed coupon schedule and a minimum amount outstanding of $250 million. Qualifying residential mortgage pass-through securities include both fixed rate and hybrid securities publicly issued by U.S. agencies. 30-year, 20-year, 15-year and interest-only fixed rate mortgage pools are included in the Index provided they have at least one year remaining term to final maturity and a minimum amount outstanding of at least $5 billion per generic coupon and $250 million per production year within each generic coupon. Hybrid mortgage pools that reset versus 1-year CMT, 1 year LIBOR or 6-month LIBOR during their adjustable rate period are also included in the Index provided they have at least $2.5 billion per generic coupon and $250 million per production year within each generic coupon. The Standard & Poors 500 Index is an unmanaged capitalization-weighted index of 500 stocks designed to measure performance of the broad domestic economy through changes in the aggregate market value of such stocks, which represent all major industries. It is not possible to invest directly in these Indices. In addition, the Indices do not reflect fees and expenses associated with the active management of a mutual fund portfolio. For purposes of the graph and the accompanying table, unless otherwise indicated, it has been assumed that the maximum sales charge was deducted from the initial $10,000 investment in the Fund and all dividends and distributions were reinvested. Class B shares performance may be greater than or less than that shown in the line graph above for Class A shares based on differences in sales loads and fees paid by shareholders investing in the different classes. * Average Annual Total Return figures (for the periods ended 9/30/11) include the reinvestment of all dividends and distributions. N.A.V. Only returns are calculated without sales charges. The Class A S.E.C. Standardized returns shown are based on the maximum sales charge of 5.75% (prior to 6/17/02, the maximum sales charge was 6.25%). The Class B S.E.C. Standardized returns are adjusted for the applicable deferred sales charge (maximum of 4% in the first year). During the periods shown, some of the expenses of the Fund were waived or assumed. If such expenses had been paid by the Fund, the Class A S.E.C. Standardized Average Annual Total Return for Ten Years would have been 3.10%. The Class B S.E.C. Standardized Average Annual Total Return for Ten Years would have been 3.26%. Results represent past performance and do not indicate future results. The graph and the returns shown do not reflect the deduction of taxes that a shareholder would pay on distributions or the redemption of fund shares. Investment return and principal value of an investment will fluctuate so that an investors shares, when redeemed, may be worth more or less than the original cost. BofA Merrill Lynch U.S. Corporate, Government & Mortgage Master Index figures are from Bank of America Merrill Lynch & Co. and Standard & Poors 500 Index figures are from Standard & Poors and all other figures are from First Investors Management Company, Inc. 42 Portfolio of Investments TOTAL RETURN FUND September 30, 2011 Shares Security Value COMMON STOCKS—57.8% Consumer Discretionary—8.0% 73,400 American Greetings Corporation – Class “A” $ 1,357,900 75,300 Best Buy Company, Inc. 1,754,490 41,900 * BorgWarner, Inc. 2,536,207 133,700 CBS Corporation – Class “B” 2,724,806 20,700 CEC Entertainment, Inc. 589,329 26,200 Coach, Inc. 1,357,946 19,600 * GameStop Corporation – Class “A” 452,760 60,000 * GNC Acquisition Holdings, Inc. 1,207,200 57,100 Home Depot, Inc. 1,876,877 80,000 Limited Brands, Inc. 3,080,800 28,300 McDonald’s Corporation 2,485,306 146,300 Newell Rubbermaid, Inc. 1,736,581 8,800 Oxford Industries, Inc. 301,840 271,400 * Pier 1 Imports, Inc. 2,654,292 44,000 * Steiner Leisure, Ltd. 1,793,880 210,500 Stewart Enterprises, Inc – Class “A” 1,252,475 35,100 * TRW Automotive Holdings Corporation 1,148,823 19,400 Tupperware Brands Corporation 1,042,556 88,060 Wyndham Worldwide Corporation 2,510,591 31,864,659 Consumer Staples—6.2% 151,700 Altria Group, Inc. 4,067,077 65,600 Avon Products, Inc. 1,285,760 41,900 Coca-Cola Company 2,830,764 54,700 CVS Caremark Corporation 1,836,826 25,700 McCormick & Company, Inc. 1,186,312 41,600 Nu Skin Enterprises, Inc. – Class “A” 1,685,632 20,100 PepsiCo, Inc. 1,244,190 80,100 Philip Morris International, Inc. 4,996,638 23,700 Procter & Gamble Company 1,497,366 46,300 Walgreen Company 1,522,807 46,900 Wal-Mart Stores, Inc. 2,434,110 24,587,482 Energy—5.5% 35,900 Anadarko Petroleum Corporation 2,263,495 20,700 * C&J Energy Services, Inc. 340,308 15,200 Chevron Corporation 1,406,304 43 Portfolio of Investments (continued) TOTAL RETURN FUND September 30, 2011 Shares Security Value Energy (continued) 45,000 ConocoPhillips $ 2,849,400 49,000 Ensco, PLC (ADR) 1,981,070 47,927 ExxonMobil Corporation 3,480,938 1,897 Hugoton Royalty Trust 40,311 78,386 Marathon Oil Corporation 1,691,570 30,643 Marathon Petroleum Corporation 829,200 15,900 National Oilwell Varco, Inc. 814,398 72,800 * Noble Corporation 2,136,680 21,700 Sasol, Ltd. (ADR) 881,020 91,200 Suncor Energy, Inc. 2,320,128 18,270 Transocean, Ltd. 872,210 21,907,032 Financials—6.1% 43,100 American Express Company 1,935,190 49,100 Ameriprise Financial, Inc. 1,932,576 130,400 Brookline Bancorp, Inc. 1,005,384 58,650 Discover Financial Services 1,345,431 93,500 Financial Select Sector SPDR Fund (ETF) 1,106,105 105,500 FirstMerit Corporation 1,198,480 51,200 Invesco, Ltd. 794,112 80,000 JPMorgan Chase & Company 2,409,600 24,500 M&T Bank Corporation 1,712,550 56,200 Morgan Stanley 758,700 163,300 New York Community Bancorp, Inc. 1,943,270 41,900 PNC Financial Services Group, Inc. 2,019,161 62,300 SPDR KBW Regional Banking (ETF) 1,203,013 117,672 * Sunstone Hotel Investors, Inc. (REIT) 669,554 65,300 U.S. Bancorp 1,537,162 97,600 Urstadt Biddle Properties – Class “A” (REIT) 1,558,672 40,100 Wells Fargo & Company 967,212 24,096,172 Health Care—5.7% 54,200 Abbott Laboratories 2,771,788 15,000 Amgen, Inc. 824,250 18,700 Baxter International, Inc. 1,049,818 45,900 * Gilead Sciences, Inc. 1,780,920 29,400 Hill-Rom Holdings, Inc. 882,588 56,200 Johnson & Johnson 3,580,502 30,600 * Medco Health Solutions, Inc. 1,434,834 44 Shares Security Value Health Care (continued) 65,700 Merck & Company, Inc. $ 2,149,047 175,380 Pfizer, Inc. 3,100,718 40,200 Sanofi-Aventis (ADR) 1,318,560 21,400 St. Jude Medical, Inc. 774,466 62,000 * Thermo Fisher Scientific, Inc. 3,139,680 22,807,171 Industrials—10.7% 52,500 3M Company 3,768,975 79,004 * Altra Holdings, Inc. 914,076 44,900 Armstrong World Industries, Inc. 1,546,356 26,800 Caterpillar, Inc. 1,978,912 60,100 Chicago Bridge & Iron Company NV – NY Shares 1,720,663 29,600 * Esterline Technologies Corporation 1,534,464 35,700 * Generac Holdings, Inc. 671,517 44,800 General Electric Company 682,752 32,400 Goodrich Corporation 3,910,032 51,100 Honeywell International, Inc. 2,243,801 50,300 IDEX Corporation 1,567,348 15,500 Lockheed Martin Corporation 1,125,920 63,100 * Mobile Mini, Inc. 1,037,364 17,800 Northrop Grumman Corporation 928,448 30,800 Parker Hannifin Corporation 1,944,404 61,647 * PGT, Inc. 77,059 31,300 * Pinnacle Airlines Corporation 91,709 25,100 Raytheon Company 1,025,837 26,210 Republic Services, Inc. 735,453 50,200 Snap-on, Inc. 2,228,880 157,500 TAL International Group, Inc. 3,928,050 72,300 Textainer Group Holdings, Ltd. 1,466,244 61,700 * Thermon Group Holdings, Inc. 852,694 100,175 Tyco International, Ltd. 4,082,131 36,800 United Technologies Corporation 2,589,248 42,652,337 Information Technology—10.9% 6,200 * Apple, Inc. 2,363,316 65,000 Avago Technologies, Ltd. 2,130,050 208,500 * Brocade Communications Systems, Inc. 900,720 16,200 * CACI International, Inc. – Class “A” 809,028 67,900 * Checkpoint Systems, Inc. 922,082 45 Portfolio of Investments (continued) TOTAL RETURN FUND September 30, 2011 Shares or Principal Amount Security Value Information Technology (continued) 110,900 Cisco Systems, Inc. $ 1,717,841 12,400 * Coherent, Inc. 532,704 134,600 * EMC Corporation 2,825,254 60,600 Hewlett-Packard Company 1,360,470 107,400 Intel Corporation 2,290,842 41,400 International Business Machines Corporation 7,246,242 83,200 Intersil Corporation – Class “A” 856,128 161,600 Microsoft Corporation 4,022,224 178,400 * NCR Corporation 3,013,176 89,100 * Parametric Technology Corporation 1,370,358 79,200 QUALCOMM, Inc. 3,851,496 94,600 * Symantec Corporation 1,541,980 74,000 TE Connectivity, Ltd. 2,082,360 19,700 * Varian Semiconductor Equipment Associates, Inc. 1,204,655 137,776 Western Union Company 2,106,595 43,147,521 Materials—3.2% 60,400 Buckeye Technologies, Inc. 1,456,244 48,100 Celanese Corporation – Series “A” 1,564,693 60,100 Freeport-McMoRan Copper & Gold, Inc. 1,830,045 98,800 Kronos Worldwide, Inc. 1,588,704 14,100 Praxair, Inc. 1,318,068 91,300 RPM International, Inc. 1,707,310 104,550 Temple-Inland, Inc. 3,279,733 12,744,797 Telecommunication Services—1.4% 81,200 AT&T, Inc. 2,315,824 82,700 Verizon Communications, Inc. 3,043,360 5,359,184 Utilities—.1% 16,100 Atmos Energy Corporation 522,445 Total Value of Common Stocks (cost $207,247,297) 229,688,800 CORPORATE BONDS—24.4% Aerospace/Defense—.6% $ 1,000M BAE Systems Holdings, Inc., 4.95%, 2014 (a) 1,073,516 1,000M United Technologies Corp., 6.125%, 2019 1,228,141 2,301,657 46 Principal Amount Security Value Agriculture—.3% $1,000M Cargill, Inc., 6%, 2017 (a) $ 1,183,320 Chemicals—.6% 1,000M Chevron Phillips Chemicals, Co., LLC, 8.25%, 2019 (a) 1,263,617 1,000M Dow Chemical Co., 4.25%, 2020 1,009,149 2,272,766 Consumer Durables—.2% 700M Newell Rubbermaid, Inc., 6.75%, 2012 717,186 Energy—2.5% 500M Canadian Oil Sands, Ltd., 7.75%, 2019 (a) 612,642 1,000M DCP Midstream, LLC, 9.75%, 2019 (a) 1,332,469 1,000M Enbridge Energy Partners, LP, 4.2%, 2021 990,918 919M Maritime & Northeast Pipeline, LLC, 7.5%, 2014 (a) 993,768 1,000M Nabors Industries, Inc., 5.375%, 2012 1,031,995 1,000M Petrobras International Finance Co., 5.375%, 2021 1,021,000 1,000M Reliance Holdings USA, Inc., 4.5%, 2020 (a) 919,245 500M Spectra Energy Capital, LLC, 6.2%, 2018 565,614 1,000M Suncor Energy, Inc., 6.1%, 2018 1,167,791 1,000M Valero Energy Corp., 9.375%, 2019 1,283,285 9,918,727 Financial Services—3.1% 1,000M Aflac, Inc., 8.5%, 2019 1,219,016 1,000M American Express Co., 7%, 2018 1,184,600 1,000M Ameriprise Financial, Inc., 5.3%, 2020 1,107,237 1,000M BlackRock, Inc., 5%, 2019 1,098,170 1,000M Caterpillar Financial Services Corp., 5.85%, 2017 1,188,094 1,000M CoBank, ACB, 7.875%, 2018 (a) 1,204,628 1,000M ERAC USA Finance Co., 6.375%, 2017 (a) 1,160,724 1,000M Ford Motor Credit Co., LLC, 5.625%, 2015 1,008,415 1,000M General Electric Capital Corp., 5.625%, 2017 1,098,331 1,000M Harley-Davidson Funding Corp., 5.75%, 2014 (a) 1,091,324 1,000M Prudential Financial Corp., 4.75%, 2015 1,044,859 12,405,398 47 Portfolio of Investments (continued) TOTAL RETURN FUND September 30, 2011 Principal Amount Security Value Financials—3.2% $1,000M Bank of America Corp., 5.65%, 2018 $ 950,809 Citigroup, Inc.: 1,000M 6.375%, 2014 1,059,409 1,000M 6.125%, 2017 1,069,940 1,000M Goldman Sachs Group, Inc., 6.15%, 2018 1,037,657 2,000M JPMorgan Chase & Co., 6%, 2018 2,230,206 1,000M Merrill Lynch & Co., Inc., 5%, 2015 967,965 1,000M Morgan Stanley, 6.625%, 2018 993,352 1,000M Siemens Financieringsmaatschappij NV, 5.75%, 2016 (a) 1,170,530 1,000M SunTrust Banks, Inc., 6%, 2017 1,106,178 1,000M UBS AG, 5.875%, 2017 1,030,364 1,000M Wells Fargo & Co., 5.625%, 2017 1,132,439 12,748,849 Food/Beverage/Tobacco—2.6% 1,000M Altria Group, Inc., 9.7%, 2018 1,326,995 1,000M Anheuser-Busch InBev Worldwide, Inc., 6.875%, 2019 1,274,381 1,000M Bottling Group, LLC, 5.125%, 2019 1,169,799 1,000M Bunge Limited Finance Corp., 5.35%, 2014 1,055,962 1,000M ConAgra Foods, Inc., 5.875%, 2014 1,086,191 1,000M Corn Products International, Inc., 4.625%, 2020 1,054,689 1,000M Diageo Capital, PLC, 5.75%, 2017 1,169,602 1,000M Dr. Pepper Snapple Group, Inc., 6.82%, 2018 1,236,178 1,000M Philip Morris International, Inc., 5.65%, 2018 1,183,338 10,557,135 Forest Products/Containers—.3% 1,000M International Paper Co., 9.375%, 2019 1,224,070 Health Care—.9% 1,000M Biogen IDEC, Inc., 6.875%, 2018 1,226,681 1,000M Novartis, 5.125%, 2019 1,182,300 1,000M Roche Holdings, Inc., 6%, 2019 (a) 1,223,664 3,632,645 Information Technology—1.7% 1,000M Cisco Systems, Inc., 4.95%, 2019 1,139,736 1,000M Computer Sciences Corp., 6.5%, 2018 1,081,565 1,000M Dell, Inc., 5.875%, 2019 1,140,616 48 Principal Amount Security Value Information Technology (continued) $1,000M Harris Corp., 4.4%, 2020 $ 1,065,896 1,000M Motorola, Inc., 6%, 2017 1,108,404 1,000M Pitney Bowes, Inc., 5%, 2015 1,059,151 6,595,368 Manufacturing—.9% 1,000M Ingersoll-Rand Global Holdings Co., 6.875%, 2018 1,227,977 1,000M John Deere Capital Corp., 5.35%, 2018 1,183,484 1,000M Johnson Controls, Inc., 5%, 2020 1,105,206 3,516,667 Media-Broadcasting—1.1% 1,000M British Sky Broadcasting Group, PLC, 9.5%, 2018 (a) 1,287,012 1,000M Comcast Corp., 5.15%, 2020 1,130,650 1,000M DirecTV Holdings, LLC, 7.625%, 2016 1,076,046 1,000M Time Warner Cable, Inc., 6.2%, 2013 1,080,723 4,574,431 Media-Diversified—.3% 1,000M McGraw-Hill Cos., Inc., 5.9%, 2017 1,082,805 Metals/Mining—1.3% 1,000M Alcoa, Inc., 6.15%, 2020 1,014,699 1,000M ArcelorMittal, 6.125%, 2018 966,666 1,000M Newmont Mining Corp., 5.125%, 2019 1,090,340 1,000M Rio Tinto Finance USA, Ltd., 6.5%, 2018 1,201,589 1,000M Vale Overseas, Ltd., 5.625%, 2019 1,057,000 5,330,294 Real Estate Investment Trusts—1.1% 1,000M Boston Properties, LP, 5.875%, 2019 1,099,333 1,000M Digital Realty Trust, LP, 5.25%, 2021 991,677 1,000M Prologis, LP, 6.625%, 2018 1,038,363 1,000M Simon Property Group, LP, 5.75%, 2015 1,104,464 4,233,837 Retail-General Merchandise—.3% 1,000M Home Depot, Inc., 5.875%, 2036 1,168,271 49 Portfolio of Investments (continued) TOTAL RETURN FUND September 30, 2011 Principal Amount Security Value Telecommunications—.6% $800M GTE Corp., 6.84%, 2018 $ 964,926 1,000M Verizon Communications, Inc., 8.75%, 2018 1,341,001 2,305,927 Transportation—.5% 1,000M Con-way, Inc., 7.25%, 2018 1,123,041 750M GATX Corp., 8.75%, 2014 867,885 1,990,926 Utilities—2.3% 1,000M Atmos Energy Corp., 8.5%, 2019 1,352,298 1,000M Consolidated Edison Co. of New York, 7.125%, 2018 1,278,411 1,000M E. ON International Finance BV, 5.8%, 2018 (a) 1,148,468 1,000M Electricite de France SA, 6.5%, 2019 (a) 1,170,609 1,000M Exelon Generation Co., LLC, 6.2%, 2017 1,129,011 548M Great River Energy Co., 5.829%, 2017 (a) 611,664 1,000M Ohio Power Co., 5.375%, 2021 1,120,796 1,000M Sempra Energy, 9.8%, 2019 1,401,433 9,212,690 Total Value of Corporate Bonds (cost $90,537,324) 96,972,969 RESIDENTIAL MORTGAGE-BACKED SECURITIES—9.9% Fannie Mae—5.3% 971M 4%, 12/1/2040 1,019,083 2,379M 5%, 4/1/2040 2,596,281 8,567M 5.5%, 5/1/2033 – 10/1/2039 9,409,503 4,766M 6%, 5/1/2036 – 8/1/2037 5,262,310 1,458M 6.5%, 11/1/2033 – 6/1/2036 1,628,103 902M 7%, 3/1/2032 – 8/1/2032 1,053,364 20,968,644 Freddie Mac—3.3% 4,733M 4.5%, 11/1/2039 – 6/1/2041 5,035,412 6,579M 5.5%, 5/1/2038 – 1/1/2040 7,206,115 837M 6%, 9/1/2032 – 6/1/2035 927,755 13,169,282 50 Principal Amount Security Value Government National Mortgage Association II Program—1.3% $4,977M 4.5%, 7/20/2041 $ 5,404,785 Total Value of Residential Mortgage-Backed Securities (cost $37,401,346) 39,542,711 U.S. GOVERNMENT AGENCY OBLIGATIONS—2.7% Fannie Mae: 1,000M 2.5%, 2014 1,049,198 1,000M 1.625%, 2015 1,026,501 1,000M 1.25%, 2016 999,331 1,000M 1%, 2022 999,263 1,000M 5%, 2031 1,020,231 1,000M Federal Farm Credit Bank, 1.75%, 2013 1,017,765 Freddie Mac: 1,000M 5.125%, 2016 1,185,566 1,000M 5.125%, 2017 1,204,935 Tennessee Valley Authority: 1,000M 4.375%, 2015 1,125,087 1,000M 4.5%, 2018 1,161,797 Total Value of U.S. Government Agency Obligations (cost $10,340,201) 10,789,674 MUNICIPAL BONDS—1.1% 1,500M Maryland St. GO, 5%, 2020 1,864,410 500M New York State Power Auth. Rev., 5%, 2022 (b) 606,695 500M South Carolina St. Pub. Svc. Auth. Rev., 5%, 2021 599,290 1,000M Wisconsin St. GO, 5%, 2018 1,202,850 Total Value of Municipal Bonds (cost $4,301,671) 4,273,245 U.S. GOVERNMENT FDIC GUARANTEED DEBT—.2% Financials 1,000M Citigroup Funding, Inc., 1.875%, 2012 (cost $1,001,408) 1,016,063 Total Value of Investments (cost $350,829,247) 96.1 % 382,283,462 Other Assets, Less Liabilities 3.9 15,397,283 Net Assets 100.0 % $397,680,745 * Non-income producing (a) Security exempt from registration under Rule 144A of Securities Act of 1933 (see Note 4). (b) A portion or all of the security purchased on a when-issued or delayed delivery basis (see Note 1G). 51 Portfolio of Investments (continued) TOTAL RETURN FUND September 30, 2011 Summary of Abbreviations: ADR American Depositary Receipts ETF Exchange Traded Fund GO General Obligation REIT Real Estate Investment Trusts Accounting Standards Codification (“ASC”) 820 established a three-tier hierarchy of inputs to establish a classification of fair value measurements for disclosure purposes. The three-tier hierarchy of inputs is summarized in the three broad Levels listed below: Level 1 — Unadjusted quoted prices in active markets for identical securities that the Fund has the ability to access. Level 2 — Observable inputs other than quoted prices included in Level 1 that are observable for the asset or liability, either directly or indirectly. These inputs may include quoted prices for the identical instrument on an inactive market, prices for similar instruments, interest rates, prepayment speeds, credit risk, yield curves, default rates and similar data. Level 3 — Unobservable inputs for the asset or liability, to the extent relevant observable inputs are not available, representing the Fund’s own assumption about the assumptions a market participant would use in valuing the asset or liability, and would be based on the best information available. The inputs methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following is a summary, by category of Level, of inputs used to value the Fund’s investments as of September 30, 2011: Level 1 Level 2 Level 3 Total Common Stocks $ 229,688,800 $ — $ — $ 229,688,800 Corporate Bonds — 96,972,969 — 96,972,969 Residential Mortgage-Backed Securities — 39,542,711 — 39,542,711 U.S. Government Agency Obligations — 10,789,674 — 10,789,674 Municipal Bonds — 4,273,245 — 4,273,245 U.S. Government FDIC Guaranteed Debt — 1,016,063 — 1,016,063 Total Investments in Securities* $ 229,688,800 $ 152,594,662 $ — $ 382,283,462 * The Portfolio of Investments provides information on the industry categorization for common stocks and corporate bonds. There were no transfers into or from Level 1 or Level 2 by the Fund during the year ended September 30, 2011. 52 See notes to financial statements Portfolio Manager’s Letter VALUE FUND Dear Investor: This is the annual report for the First Investors Value Fund for the fiscal year ended September 30, 2011. During the period, the Fund’s return on a net asset value basis was –3.1% for Class A shares and –3.9% for Class B shares, including dividends of 10.9 cents per share on Class A shares and 5.8 cents per share on Class B shares. At the beginning of the review period, the markets reflected a positive bias, building on encouraging economic data and strong corporate earnings. The S&P 500 Index had risen nearly 20% through April 2011, and had recovered much of the ground lost during the 2008 financial crisis. By late spring of 2011, however, macroeconomic issues in Europe began heating up again, as Greece faltered, and would likely default on its sovereign debt without a rescue from its fellow European Union neighbors. From that point forward, equity markets became highly correlated to the flow of largely negative headline news coming out of Europe. While the Fund does not invest in European stocks, activities in that region can have a significant impact on U.S. markets. The stress on international markets began to spread, as European financial institutions had enormous exposure, and could not bear the potential financial losses without significant capital infusions. Economic growth, in turn, began to slow, affecting both the United States and the rest of the world. The markets corrected during May and June, but began to rally once again as second quarter earnings reports looked strong. Hopes were dashed during July, however, as the U.S. debt ceiling negotiations put the federal government on the brink of insolvency and a credit ratings downgrade by Standard & Poor’s that followed eroded any remaining confidence. Fears of another financial meltdown resurfaced. Volatility soared, and any investments that were perceived as risky were sold without prejudice. The markets dropped precipitously into the end of the reporting period, as fears of an oncoming recession loomed. The S&P 500 Index ended the period down 10% for the year-to-date, a 30-percentage point swing from the April 29th level, and only slightly positive for the reporting period. While economic data has shown slight improvements, most indicators remain near their lows, and clarity on the European sovereign debt crisis remains elusive. The Fund’s return for the year compared to the S&P 500 Index reflects the fact that value stocks generally lagged both the broad market and growth stocks during the reporting period. In addition, the Fund’s multi-cap strategy worked against it when compared with the benchmark index. During the year, small-cap stocks did 53 Portfolio Manager’s Letter (continued) VALUE FUND not keep up with large-cap stocks. The Fund holds more small-cap stocks than the S&P 500 Index. With regard to sectors, the Fund’s performance was most negative among financials, although negative returns were also generated in the materials, information technology, industrials and consumer discretionary sectors. Hewlett Packard, a major technology company, was the single biggest detractor from the Fund’s performance. Strategic missteps by Hewlett Packard’s CEO ultimately cost him his job. Avon Products, a direct marketer of beauty products, was a poor performer as was electronics retailer Best Buy. Among financials, JPMorgan Chase and Morgan Stanley were the biggest laggards. Sectors that generated positive investment results included utilities, telecommunications services, energy, consumer staples and health care. Top contributors to the Fund over the course of the period included National Semiconductor, which agreed to be acquired at a hefty premium, telecom behemoth Verizon Communications and Coca-Cola, the well-known soft drink titan. Thank you for placing your trust in First Investors. As always, we appreciate the opportunity to serve your investment needs. * Sean Reidy became the portfolio manager of the Value Fund effective November 18, 2011. 54 Fund Expenses (unaudited) VALUE FUND The examples below show the ongoing costs (in dollars) of investing in your Fund and will help you in comparing these costs with costs of other mutual funds. Please refer to page 2 for a detailed explanation of the information presented in these examples. Beginning Ending Account Account Expenses Paid Value Value During Period (4/1/11) (9/30/11) (4/1/11–9/30/11)* Expense Example – Class A Shares Actual $1,000.00 $847.02 $6.25 Hypothetical (5% annual return before expenses) $1,000.00 $1,018.30 $6.83 Expense Example – Class B Shares Actual $1,000.00 $843.96 $9.48 Hypothetical (5% annual return before expenses) $1,000.00 $1,014.79 $10.35 * Expenses are equal to the annualized expense ratio of 1.35% for Class A shares and 2.05% for Class B shares, multiplied by the average account value over the period, multiplied by 183/365 (to reflect the one-half year period). Portfolio Composition TOP TEN SECTORS Portfolio holdings and allocations are subject to change. Percentages are as of September 30, 2011, and are based on the total market value of investments. 55 Cumulative Performance Information (unaudited) VALUE FUND Comparison of change in value of $10,000 investment in the First Investors Value Fund (Class A shares) and the Standard & Poors 500 Index. The graph compares a $10,000 investment in the First Investors Value Fund (Class A shares) beginning 9/30/01 with a theoretical investment in the Standard & Poors 500 Index (the Index). The Index is an unmanaged capitalization-weighted index of 500 stocks designed to measure performance of the broad domestic economy through changes in the aggregate market value of such stocks, which represent all major industries. It is not possible to invest directly in this Index. In addition, the Index does not reflect fees and expenses associated with the active management of a mutual fund portfolio. For purposes of the graph and the accompanying table, unless otherwise indicated, it has been assumed that the maximum sales charge was deducted from the initial $10,000 investment in the Fund and all dividends and distributions were reinvested. Class B shares performance may be greater than or less than that shown in the line graph above for Class A shares based on differences in sales loads and fees paid by shareholders investing in the different classes. * Average Annual Total Return figures (for the periods ended 9/30/11) include the reinvestment of all dividends and distributions. N.A.V. Only returns are calculated without sales charges. The Class A S.E.C. Standardized returns shown are based on the maximum sales charge of 5.75% (prior to 6/17/02 the maximum sales charge was 6.25%). The Class B S.E.C. Standardized returns are adjusted for the applicable deferred sales charge (maximum of 4% in the first year). Results represent past performance and do not indicate future results. The graph and the returns shown do not reflect the deduction of taxes that a shareholder would pay on distributions or the redemption of fund shares. Investment return and principal value of an investment will fluctuate so that an investors shares, when redeemed, may be worth more or less than the original cost. Index figures are from Standard & Poors and all other figures are from First Investors Management Company, Inc. 56 Portfolio of Investments (continued) VALUE FUND September 30, 2011 Shares Security Value COMMON STOCKS—96.1% Consumer Discretionary—11.5% 148,100 American Eagle Outfitters, Inc. $ 1,735,732 85,900 American Greetings Corporation – Class “A” 1,589,150 96,800 Best Buy Company, Inc. 2,255,440 104,100 Brown Shoe Company, Inc. 741,192 52,100 Carnival Corporation 1,578,630 101,300 Chico’s FAS, Inc. 1,157,859 101,400 Comcast Corporation – Special Shares “A” 2,097,966 36,300 Fortune Brands, Inc. 1,963,104 48,700 Genuine Parts Company 2,473,960 64,300 Home Depot, Inc. 2,113,541 121,000 International Game Technology 1,758,130 78,900 J.C. Penney Company, Inc. 2,112,942 167,500 Lowe’s Companies, Inc. 3,239,450 2,800 McDonald’s Corporation 245,896 120,000 Newell Rubbermaid, Inc. 1,424,400 42,900 Omnicom Group, Inc. 1,580,436 123,700 Staples, Inc. 1,645,210 61,400 Target Corporation 3,011,056 64,633 Time Warner, Inc. 1,937,051 92,600 Walt Disney Company 2,792,816 37,453,961 Consumer Staples—15.9% 63,100 Archer-Daniels-Midland Company 1,565,511 104,300 Avon Products, Inc. 2,044,280 25,200 Clorox Company 1,671,516 69,600 Coca-Cola Company 4,702,176 81,400 ConAgra Foods, Inc. 1,971,508 86,700 CVS Caremark Corporation 2,911,386 21,900 Diageo, PLC (ADR) 1,662,867 39,300 H.J. Heinz Company 1,983,864 62,500 Kimberly-Clark Corporation 4,438,125 144,200 Kraft Foods, Inc. – Class “A” 4,842,236 99,400 Kroger Company 2,182,824 83,413 PepsiCo, Inc. 5,163,265 64,800 Philip Morris International, Inc. 4,042,224 40,400 Procter & Gamble Company 2,552,472 57 Portfolio of Investments (continued) VALUE FUND September 30, 2011 Shares Security Value Consumer Staples (continued) 91,150 Safeway, Inc. $ 1,515,825 85,900 Walgreen Company 2,825,251 110,900 Wal-Mart Stores, Inc. 5,755,710 51,831,040 Energy—10.7% 58,900 Chevron Corporation 5,449,428 69,800 ConocoPhillips 4,419,736 40,300 Devon Energy Corporation 2,234,232 31,060 Diamond Offshore Drilling, Inc. 1,700,224 82,400 ExxonMobil Corporation 5,984,712 43,800 Hess Corporation 2,297,748 132,100 Marathon Oil Corporation 2,850,718 57,200 Marathon Petroleum Corporation 1,547,832 31,600 Occidental Petroleum Corporation 2,259,400 65,500 Royal Dutch Shell, PLC – Class “A” (ADR) 4,029,560 50,400 Tidewater, Inc. 2,119,320 34,892,910 Financials—12.5% 38,300 ACE, Ltd. 2,320,980 46,300 Ameriprise Financial, Inc. 1,822,368 40,803 Capital One Financial Corporation 1,617,023 46,056 Chubb Corporation 2,762,899 52,000 Comerica, Inc. 1,194,440 18,500 EMC Insurance Group, Inc. 340,400 79,100 First Financial Bancorp. 1,091,580 41,200 First Potomac Realty Trust (REIT) 513,764 150,600 FirstMerit Corporation 1,710,816 37,900 IBERIABANK Corporation 1,783,574 79,600 Invesco, Ltd. 1,234,596 160,700 Investors Real Estate Trust (REIT) 1,157,040 117,800 JPMorgan Chase & Company 3,548,136 68,200 Kemper Corporation 1,634,072 34,500 M&T Bank Corporation 2,411,550 65,600 MetLife, Inc. 1,837,456 78,700 Morgan Stanley 1,062,450 153,200 People’s United Financial, Inc. 1,746,480 37,900 PNC Financial Services Group, Inc. 1,826,401 58 Shares Security Value Financials (continued) 92,700 Protective Life Corporation $ 1,448,901 79,100 Tower Group, Inc. 1,808,226 32,800 Travelers Companies, Inc. 1,598,344 138,500 Wells Fargo & Company 3,340,620 130,500 Westfield Financial, Inc. 859,995 40,672,111 Health Care—10.8% 116,900 Abbott Laboratories 5,978,266 47,100 Baxter International, Inc. 2,644,194 23,500 Becton, Dickinson & Company 1,723,020 59,100 GlaxoSmithKline, PLC (ADR) 2,440,239 97,900 Johnson & Johnson 6,237,209 70,600 Medtronic, Inc. 2,346,744 138,311 Merck & Company, Inc. 4,524,153 69,000 Novartis AG (ADR) 3,848,130 243,100 Pfizer, Inc. 4,298,008 20,200 Quest Diagnostics, Inc. 997,072 35,037,035 Industrials—12.1% 38,600 3M Company 2,771,094 33,600 Armstrong World Industries, Inc. 1,157,184 77,500 Avery Dennison Corporation 1,943,700 50,500 Con-way, Inc. 1,117,565 75,500 Curtiss-Wright Corporation 2,176,665 45,700 Dover Corporation 2,129,620 40,400 Dun & Bradstreet Corporation 2,474,904 39,500 Emerson Electric Company 1,631,745 55,400 Equifax, Inc. 1,702,996 31,400 General Dynamics Corporation 1,786,346 156,800 General Electric Company 2,389,632 53,900 Honeywell International, Inc. 2,366,749 57,900 Illinois Tool Works, Inc. 2,408,640 74,100 ITT Corporation 3,112,200 97,000 Koninklijke Philips Electronics NV – NY Shares 1,740,180 52,600 TAL International Group, Inc. 1,311,844 41,300 Textainer Group Holdings, Ltd. 837,564 59 Portfolio of Investments (continued) VALUE FUND September 30, 2011 Shares Security Value Industrials (continued) 42,000 Triumph Group, Inc. $ 2,047,080 42,075 Tyco International, Ltd. 1,714,556 40,400 United Parcel Service, Inc. – Class “B” 2,551,260 39,371,524 Information Technology—9.0% 85,000 Automatic Data Processing, Inc. 4,007,750 73,365 Bel Fuse, Inc. – Class “B” 1,143,760 250,000 Cisco Systems, Inc. 3,872,500 135,000 Hewlett-Packard Company 3,030,750 124,700 Intel Corporation 2,659,851 154,700 Intersil Corporation – Class “A” 1,591,863 38,700 Maxim Integrated Products, Inc. 902,871 178,500 Microsoft Corporation 4,442,865 89,800 Molex, Inc. 1,829,226 27,800 QUALCOMM, Inc. 1,351,914 51,275 TE Connectivity, Ltd. 1,442,879 56,400 Texas Instruments, Inc. 1,503,060 106,000 Western Union Company 1,620,740 29,400,029 Materials—5.2% 76,200 Alcoa, Inc. 729,234 87,800 Bemis Company, Inc. 2,573,418 22,600 Compass Minerals International, Inc. 1,509,228 111,900 Dow Chemical Company 2,513,274 72,700 DuPont (E.I.) de Nemours & Company 2,905,819 129,000 Glatfelter 1,704,090 34,500 Globe Specialty Metals, Inc. 500,940 101,400 H.B. Fuller Company 1,847,508 59,100 Sonoco Products Company 1,668,393 103,500 Steel Dynamics, Inc. 1,026,720 16,978,624 60 Shares Security Value Telecommunication Services—4.0% 208,230 AT&T, Inc. $5,938,720 29,045 CenturyLink, Inc. 961,970 47,000 Telephone & Data Systems, Inc. – Special Shares 929,190 140,500 Verizon Communications, Inc. 5,170,400 13,000,280 Utilities—4.4% 52,900 American Electric Power Company, Inc. 2,011,258 86,750 MDU Resources Group, Inc. 1,664,732 43,600 NextEra Energy, Inc. 2,355,272 110,900 NiSource, Inc. 2,371,042 87,600 Portland General Electric Company 2,075,244 56,300 Southwest Gas Corporation 2,036,371 66,400 Vectren Corporation 1,798,112 14,312,031 Total Value of Common Stocks (cost $320,102,258) 312,949,545 PREFERRED STOCKS—.4% Telecommunication Services 49,500 AT&T, Inc., 6.375%, 2056 (cost $1,235,523) 1,322,145 Total Value of Investments (cost $321,337,781) 96.5 % 314,271,690 Other Assets, Less Liabilities 3.5 11,226,216 Net Assets 100.0 % $325,497,906 Summary of Abbreviations: ADR American Depositary Receipts REIT Real Estate Investment Trusts 61 Portfolio of Investments (continued) VALUE FUND September 30, 2011 Accounting Standards Codification (“ASC”) 820 established a three-tier hierarchy of inputs to establish a classification of fair value measurements for disclosure purposes. The three-tier hierarchy of inputs is summarized in the three broad Levels listed below: Level 1 — Unadjusted quoted prices in active markets for identical securities that the Fund has the ability to access. Level 2 — Observable inputs other than quoted prices included in Level 1 that are observable for the asset or liability, either directly or indirectly. These inputs may include quoted prices for the identical instrument on an inactive market, prices for similar instruments, interest rates, prepayment speeds, credit risk, yield curves, default rates and similar data. Level 3 — Unobservable inputs for the asset or liability, to the extent relevant observable inputs are not available, representing the Fund’s own assumption about the assumptions a market participant would use in valuing the asset or liability, and would be based on the best information available. The inputs methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following is a summary, by category of Level, of inputs used to value the Fund’s investments as of September 30, 2011: Level 1 Level 2 Level 3 Total Common Stocks $ 312,949,545 $ — $ — $ 312,949,545 Preferred Stocks 1,322,145 — — 1,322,145 Total Investments in Securities* $ 314,271,690 $ — $ — $ 314,271,690 * The Portfolio of Investments provides information on the industry categorization for the portfolio. There were no transfers into or from Level 1 or Level 2 by the Fund during the year ended September 30, 2011. 62 See notes to financial statements Portfolio Managers’ Letter BLUE CHIP FUND* Dear Investor: This is the annual report for the First Investors Blue Chip Fund for the fiscal year ended September 30, 2011. During the period, the Fund’s return on a net asset value basis was –1.7% for Class A shares and –2.4% for Class B shares, including dividends of 18.8 cents per share on Class A shares and 4.5 cents per share on Class B shares. At the beginning of the review period, the markets reflected a positive bias, building on encouraging economic data and strong corporate earnings. The S&P 500 Index had risen nearly 20% through April 2011, and had recovered much of the ground lost during the 2008 financial crisis. By late spring of 2011, however, macroeconomic issues in Europe began heating up again, as Greece faltered, and would likely default on its sovereign debt without a rescue from its fellow European Union neighbors. From that point forward, equity markets became highly correlated to the flow of largely negative headline news coming out of Europe. The stress on that marketplace began to spread, as European fi-nancial institutions had enormous exposure, and could not bear the potential financial losses without significant capital infusions. Economic growth, in turn, began to slow, affecting both the United States and the rest of the world. The markets corrected during May and June, but began to rally once again as second quarter earnings reports looked strong. Hopes were dashed during July, however, as the U.S. debt ceiling negotiations put the federal government on the brink of insolvency and a credit ratings downgrade by Standard & Poor’s that followed eroded any remaining confidence. Fears of another financial meltdown resurfaced. Volatility soared, and any investments that were perceived as risky were sold without prejudice. The markets dropped precipitously into the end of the reporting period, as fears of an oncoming recession loomed. The S&P 500 Index ended the period down 10% for the year-to-date, a 30-percentage point swing from the April 29th level, and only slightly positive for the reporting period. While economic data has shown slight improvements, most indicators remain near their lows, and clarity on the European sovereign debt crisis remains elusive. The Fund’s return for the reporting period was due to a variety of factors. On the positive side, the Fund benefited from stock selection among its top holdings. Exxon Mobil had a good year, mirroring the rising price of crude oil. Apple also rose based on the strength of its innovative product line. IBM and Coca-Cola also produced good returns, benefiting from their roles as leaders in their fields. All of these names are top ten positions in the Fund. The Fund also saw good returns in other top ten positions, including Intel and Microsoft. 63 Portfolio Managers’ Letter (continued) BLUE CHIP FUND* We also saw a recent purchase by the Fund, Goodrich Corporation, agree to be acquired by United Technologies Corporation. Goodrich was up 64% on news of the acquisition. In addition, Verizon had a strong year as investors bid up the shares in anticipation of the company acquiring the Apple iPhone. On the negative side, the Fund’s performance was hurt by stock selection in consumer discretionary. Best Buy, the home and electronics retailer, has seen its stock price take a hit on increased Internet competition and an oversupply of TVs in the market place. Our recent purchase of CBS Corporation was down based on concerns about a slowdown in advertising. Thank you for placing your trust in First Investors. As always, we appreciate the opportunity to serve your investment needs. * On September 15, 2011, the Board of Trustees of First Investors Equity Funds approved the reorganization of the First Investors Blue Chip Fund into the First Investors Growth & Income Fund. On or about December 9, 2011, or as soon thereafter as practicable, the Class A and Class B shares of the Blue Chip Fund held by each shareholder will be exchanged for Class A and Class B shares, respectively, of the Growth & Income Fund with the same aggregate value as the shareholder had in the Blue Chip Fund immediately before the reorganization. Shareholders of the Blue Chip Fund will become shareholders of the Growth & Income Fund and the Blue Chip Fund will then be terminated. The exchange of shares of the Blue Chip Fund for shares of the Growth & Income Fund is intended to be a tax-free transaction for federal income tax purposes and as such, it is not considered a taxable event. Until the reorganization takes place, the Blue Chip Fund will be closed to purchase orders from new shareholders but existing shareholders may continue to invest in the Fund. ** Mr. Miska and Mr. Reidy became co-managers of the Blue Chip Fund on May 23, 2011. 64 Fund Expenses (unaudited) BLUE CHIP FUND The examples below show the ongoing costs (in dollars) of investing in your Fund and will help you in comparing these costs with costs of other mutual funds. Please refer to page 2 for a detailed explanation of the information presented in these examples. Beginning Ending Account Account Expenses Paid Value Value During Period (4/1/11) (9/30/11) (4/1/11–9/30/11)* Expense Example – Class A Shares Actual $1,000.00 $862.16 $6.77 Hypothetical (5% annual return before expenses) $1,000.00 $1,017.80 $7.33 Expense Example – Class B Shares Actual $1,000.00 $859.10 $10.02 Hypothetical (5% annual return before expenses) $1,000.00 $1,014.29 $10.86 * Expenses are equal to the annualized expense ratio of 1.45% for Class A shares and 2.15% for Class B shares, multiplied by the average account value over the period, multiplied by 183/365 (to reflect the one-half year period). Portfolio Composition TOP TEN SECTORS Portfolio holdings and allocations are subject to change. Percentages are as of September 30, 2011, and are based on the total market value of investments. 65 Cumulative Performance Information (unaudited) BLUE CHIP FUND Comparison of change in value of $10,000 investment in the First Investors Blue Chip Fund (Class A shares) and the Standard & Poors 500 Index. The graph compares a $10,000 investment in the First Investors Blue Chip Fund (Class A shares) beginning 9/30/01 with a theoretical investment in the Standard & Poors 500 Index (the Index). The Index is an unmanaged capitalization-weighted index of 500 stocks designed to measure performance of the broad domestic economy through changes in the aggregate market value of such stocks, which represent all major industries. It is not possible to invest directly in this Index. In addition, the Index does not reflect fees and expenses associated with the active management of a mutual fund portfolio. For purposes of the graph and the accompanying table, unless otherwise indicated, it has been assumed that the maximum sales charge was deducted from the initial $10,000 investment in the Fund and all dividends and distributions were reinvested. Class B shares performance may be greater than or less than that shown in the line graph above for Class A shares based on differences in sales loads and fees paid by shareholders investing in the different classes. * Average Annual Total Return figures (for the periods ended 9/30/11) include the reinvestment of all dividends and distributions. N.A.V. Only returns are calculated without sales charges. The Class A S.E.C. Standardized returns shown are based on the maximum sales charge of 5.75% (prior to 6/17/02, the maximum sales charge was 6.25%). The Class B S.E.C. Standardized returns are adjusted for the applicable deferred sales charge (maximum of 4% in the first year). During the periods shown, some of the expenses of the Fund were waived or assumed. If such expenses had been paid by the Fund, the Class A S.E.C. Standardized Average Annual Total Return for Ten Years would have been (.18%). The Class B S.E.C. Standardized Average Annual Total Return for Ten Years would have been .06%. Results represent past performance and do not indicate future results. The graph and the returns shown do not reflect the deduction of taxes that a shareholder would pay on distributions or the redemption of fund shares. Investment return and principal value of an investment will fluctuate so that an investors shares, when redeemed, may be worth more or less than the original cost. Index figures are from Standard & Poors and all other figures are from First Investors Management Company, Inc. 66 Portfolio of Investments BLUE CHIP FUND September 30, 2011 Shares Security Value COMMON STOCKS—95.3% Consumer Discretionary—8.1% 154,400 Best Buy Company, Inc. $ 3,597,520 20,000 * BorgWarner, Inc. 1,210,600 147,000 CBS Corporation – Class “B” 2,995,860 65,000 Home Depot, Inc. 2,136,550 100,000 Limited Brands, Inc. 3,851,000 141,100 Lowe’s Companies, Inc. 2,728,874 29,100 McDonald’s Corporation 2,555,562 26,800 Target Corporation 1,314,272 43,000 Viacom, Inc. – Class “B” 1,665,820 100,000 Walt Disney Company 3,016,000 115,000 Wyndham Worldwide Corporation 3,278,650 28,350,708 Consumer Staples—10.4% 110,500 Avon Products, Inc. 2,165,800 91,300 Coca-Cola Company 6,168,228 100,000 CVS Caremark Corporation 3,358,000 104,324 Kraft Foods, Inc. – Class “A” 3,503,200 91,000 PepsiCo, Inc. 5,632,900 81,700 Philip Morris International, Inc. 5,096,446 65,000 Procter & Gamble Company 4,106,700 70,500 Walgreen Company 2,318,745 80,000 Wal-Mart Stores, Inc. 4,152,000 36,502,019 Energy—12.1% 38,000 Anadarko Petroleum Corporation 2,395,900 99,800 Chevron Corporation 9,233,496 90,270 ConocoPhillips 5,715,897 51,500 Devon Energy Corporation 2,855,160 105,000 ExxonMobil Corporation 7,626,150 31,700 Hess Corporation 1,662,982 128,000 Marathon Oil Corporation 2,762,240 50,000 Marathon Petroleum Corporation 1,353,000 47,500 National Oilwell Varco, Inc. 2,432,950 69,800 * Noble Corporation 2,048,630 48,300 Schlumberger, Ltd. 2,884,959 65,000 Suncor Energy, Inc. 1,653,600 42,624,964 67 Portfolio of Investments (continued) BLUE CHIP FUND September 30, 2011 Shares Security Value Financials—10.9% 39,500 ACE, Ltd. $ 2,393,700 74,300 Allstate Corporation 1,760,167 92,800 American Express Company 4,166,720 51,400 Ameriprise Financial, Inc. 2,023,104 49,900 Chubb Corporation 2,993,501 173,668 JPMorgan Chase & Company 5,230,880 30,700 M&T Bank Corporation 2,145,930 101,000 MetLife, Inc. 2,829,010 50,000 PNC Financial Services Group, Inc. 2,409,500 66,000 State Street Corporation 2,122,560 65,200 Travelers Companies, Inc. 3,177,196 175,000 U.S. Bancorp 4,119,500 126,600 Wells Fargo & Company 3,053,592 38,425,360 Health Care—15.1% 136,600 Abbott Laboratories 6,985,724 59,900 Amgen, Inc. 3,291,505 31,000 * Biogen Idec, Inc. 2,887,650 21,100 Bristol-Myers Squibb Company 662,118 70,900 * Gilead Sciences, Inc. 2,750,920 100,000 Johnson & Johnson 6,371,000 26,800 McKesson Corporation 1,948,360 50,500 * Medco Health Solutions, Inc. 2,367,945 44,300 Medtronic, Inc. 1,472,532 123,300 Merck & Company, Inc. 4,033,143 52,300 Novartis AG (ADR) 2,916,771 354,078 Pfizer, Inc. 6,260,099 57,500 St. Jude Medical, Inc. 2,080,925 33,600 Teva Pharmaceutical Industries, Ltd. (ADR) 1,250,592 71,000 * Thermo Fisher Scientific, Inc. 3,595,440 88,300 UnitedHealth Group, Inc. 4,072,396 52,947,120 68 Shares Security Value Industrials—10.6% 60,000 3M Company $ 4,307,400 32,000 Caterpillar, Inc. 2,362,880 169,900 General Electric Company 2,589,276 46,000 Goodrich Corporation 5,551,280 73,200 Honeywell International, Inc. 3,214,212 66,000 Ingersoll-Rand, PLC 1,853,940 68,300 ITT Corporation 2,868,600 32,600 Northrop Grumman Corporation 1,700,416 20,000 Parker Hannifin Corporation 1,262,600 62,100 Raytheon Company 2,538,027 77,475 Tyco International, Ltd. 3,157,106 29,100 United Parcel Service, Inc. – Class “B” 1,837,665 54,700 United Technologies Corporation 3,848,692 37,092,094 Information Technology—21.1% 84,300 * Adobe Systems, Inc. 2,037,531 25,000 * Apple, Inc. 9,529,500 49,000 Automatic Data Processing, Inc. 2,310,350 97,500 CA, Inc. 1,892,475 313,100 Cisco Systems, Inc. 4,849,919 165,000 * Dell, Inc. 2,334,750 118,000 * eBay, Inc. 3,479,820 189,975 * EMC Corporation 3,987,575 141,300 Hewlett-Packard Company 3,172,185 298,400 Intel Corporation 6,364,872 42,900 International Business Machines Corporation 7,508,787 426,345 Microsoft Corporation 10,611,727 228,000 * NCR Corporation 3,850,920 164,100 Oracle Corporation 4,716,234 73,170 QUALCOMM, Inc. 3,558,257 90,000 * Symantec Corporation 1,467,000 144,200 Western Union Company 2,204,818 73,876,720 69 Portfolio of Investments (continued) BLUE CHIP FUND September 30, 2011 Shares Security Value Materials—1.9% 30,000 Celanese Corporation – Series “A” $ 91,200 Dow Chemical Company 2,048,352 49,400 DuPont (E.I.) de Nemours & Company 1,974,518 52,800 Freeport-McMoRan Copper & Gold, Inc. 1,607,760 6,606,530 Telecommunication Services—3.4% 201,300 AT&T, Inc. 5,741,076 166,400 Verizon Communications, Inc. 6,123,520 11,864,596 Utilities—1.7% 71,700 American Electric Power Company, Inc. 2,726,034 58,300 NextEra Energy, Inc. 3,149,366 5,875,400 Total Value of Common Stocks (cost $341,285,616) 95.3 % 334,165,511 Other Assets, Less Liabilities 4.7 16,554,626 Net Assets 100.0 % $350,720,137 * Non-income producing Summary of Abbreviations: ADR American Depositary Receipts 70 Accounting Standards Codification (“ASC”) 820 established a three-tier hierarchy of inputs to establish a classification of fair value measurements for disclosure purposes. The three-tier hierarchy of inputs is summarized in the three broad Levels listed below: Level 1 — Unadjusted quoted prices in active markets for identical securities that the Fund has the ability to access. Level 2 — Observable inputs other than quoted prices included in Level 1 that are observable for the asset or liability, either directly or indirectly. These inputs may include quoted prices for the identical instrument on an inactive market, prices for similar instruments, interest rates, prepayment speeds, credit risk, yield curves, default rates and similar data. Level 3 — Unobservable inputs for the asset or liability, to the extent relevant observable inputs are not available, representing the Fund’s own assumption about the assumptions a market participant would use in valuing the asset or liability, and would be based on the best information available. The inputs methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following is a summary, by category of Level, of inputs used to value the Fund’s investments as of September 30, 2011: Level 1 Level 2 Level 3 Total Common Stocks* $ 334,165,511 $ — $ — $ 334,165,511 * The Portfolio of Investments provides information on the industry categorization for the portfolio. There were no transfers into or from Level 1 or Level 2 by the Fund during the year ended September 30, 2011. See notes to financial statements 71 Portfolio Managers Letter GROWTH & INCOME FUND Dear Investor: This is the annual report for the First Investors Growth & Income Fund for the fis-cal year ended September 30, 2011. During the period, the Funds return on a net asset value basis was 0.3% for Class A shares and 0.4% for Class B shares, including dividends of 18.1 cents per share on Class A shares and 8.7 cents per share on Class B shares. At the beginning of the review period, the markets reflected a positive bias, building on encouraging economic data and strong corporate earnings. The S&P 500 Index had risen nearly 20% through April 2011, and had recovered much of the ground lost during the 2008 financial crisis. By late spring of 2011, however, macroeconomic issues in Europe began heating up again, as Greece faltered, and would likely default on its sovereign debt without a rescue from its fellow European Union neighbors. From that point forward, equity markets became highly correlated to the flow of the largely negative headline news coming out of Europe. The stress on that marketplace began to spread, as European financial institutions had enormous exposure, and could not bear the potential finan-cial losses without significant capital infusions. Economic growth, in turn, began to slow, affecting both the United States and the rest of the world. The markets corrected during May and June, but began to rally once again as second quarter earnings reports looked strong. Hopes were dashed during July, however, as the U.S. debt ceiling negotiations put the federal government on the brink of insolvency and a credit ratings downgrade by Standard & Poors that followed eroded any remaining confidence. Fears of another financial meltdown resurfaced. Volatility soared, and any investments that were perceived as risky were sold without prejudice. The markets dropped precipitously into the end of the reporting period, as fears of an oncoming recession loomed. The S&P 500 Index ended the period down 10% for the year-to-date, a 30-percentage point swing from the April 29th level, and only slightly positive for the reporting period. While economic data has shown slight improvements, most indicators remain near their lows, and clarity on the European sovereign debt crisis remains elusive. Performance for the Fund reflected the challenging macro environment, and was not immune to the increased volatility. The Funds strategy of multi-cap investing (owning large-, mid- and small-size companies) was beneficial during the earlier parts of the year, but hurt the results during the market downdraft in August and September, when small- and mid-cap stocks fell over 20% during the last quarter of the fiscal year. The defensive strategy of owning dividend-paying stocks was beneficial, as those names performed slightly better than the markets. 72 Among sectors, shares of industrials, consumer discretionary, consumer staples and telecommunications stocks led performers. The Fund also benefited from remaining underweight in financials. Areas that lagged included energy, technology and health care. Within industrials, shares of Goodrich, a maker of aerospace components, rallied 64% on the news it had agreed to be acquired by United Technologies. The Fund also ben-efited from its investments in smaller names as well, as shares of flooring and ceiling tile maker Armstrong Worldwide and ocean freight container leasing company TAL International, rose on strong earnings and solid dividend performance. Notable consumer discretionary performers were retailers Limited Brands and Pier One Imports, direct seller Tupperware Brands and global fast food giant McDonalds. Notable individual performers within consumer staples included shares of direct seller of beauty products and nutriceuticals NuSkin Enterprises, global beverage leader Coca-Cola, and tobacco giants Altria Group and Philip Morris International. In addition to Goodrich, the Fund continued to benefit from mergers and acquisitions of its holdings. In total, nine of the Fund’s holdings received offers during the period under review. Shares of First Mercury Financial, New Alliance Bancshares, Genzyme, Commscope, SRA International, National Semiconductor, Varian Semiconductor and Temple Inland were merged or acquired during the year, benefiting performance during the period under review. The Fund has continued to maintain a diverse market capitalization allocation, ending the review period with 63% large cap, 12% mid cap and 25% small cap, according to Lipper’s market capitalization ranges. This is consistent with the Fund’s long-term strategy. For the review period, the Fund’s weighting in larger-cap stocks helped to benefit overall returns. Small- and mid-cap names, while performing better on a relative basis, were a drag on performance due to weighting and absolute returns. Thank you for placing your trust in First Investors. As always, we appreciate the opportunity to serve your investment needs. 73 Fund Expenses (unaudited) GROWTH & INCOME FUND The examples below show the ongoing costs (in dollars) of investing in your Fund and will help you in comparing these costs with costs of other mutual funds. Please refer to page 2 for a detailed explanation of the information presented in these examples. Beginning Ending Account Account Expenses Paid Value Value During Period (4/1/11) (9/30/11) (4/1/11–9/30/11)* Expense Example – Class A Shares Actual $1,000.00 $841.46 $6.14 Hypothetical (5% annual return before expenses) $1,000.00 $1,018.40 $6.73 Expense Example – Class B Shares Actual $1,000.00 $838.11 $9.35 Hypothetical (5% annual return before expenses) $1,000.00 $1,014.89 $10.25 * Expenses are equal to the annualized expense ratio of 1.33% for Class A shares and 2.03% for Class B shares, multiplied by the average account value over the period, multiplied by 183/365 (to reflect the one-half year period). Portfolio Composition TOP TEN SECTORS Portfolio holdings and allocations are subject to change. Percentages are as of September 30, 2011, and are based on the total market value of investments. 74 Cumulative Performance Information (unaudited) GROWTH & INCOME FUND Comparison of change in value of $10,000 investment in the First Investors Growth & Income Fund (Class A shares) and the Standard & Poor’s 500 Index. The graph compares a $10,000 investment in the First Investors Growth & Income Fund (Class A shares) beginning 9/30/01 with a theoretical investment in the Standard & Poor’s 500 Index (the “Index”). The Index is an unmanaged capitalization-weighted index of 500 stocks designed to measure performance of the broad domestic economy through changes in the aggregate market value of such stocks, which represent all major industries. It is not possible to invest directly in this Index. In addition, the Index does not reflect fees and expenses associated with the active management of a mutual fund portfolio. For purposes of the graph and the accompanying table, unless otherwise indicated, it has been assumed that the maximum sales charge was deducted from the initial $10,000 investment in the Fund and all dividends and distributions were reinvested. Class B shares performance may be greater than or less than that shown in the line graph above for Class A shares based on differences in sales loads and fees paid by shareholders investing in the different classes. * Average Annual Total Return figures (for the periods ended 9/30/11) include the reinvestment of all dividends and distributions. “N.A.V. Only” returns are calculated without sales charges. The Class A “S.E.C. Standardized” returns shown are based on the maximum sales charge of 5.75% (prior to 6/17/02 the maximum sales charge was 6.25%). The Class B “S.E.C. Standardized” returns are adjusted for the applicable deferred sales charge (maximum of 4% in the first year). Results represent past performance and do not indicate future results. The graph and the returns shown do not reflect the deduction of taxes that a shareholder would pay on distributions or the redemption of fund shares. Investment return and principal value of an investment will fluctuate so that an investor’s shares, when redeemed, may be worth more or less than the original cost. Index figures are from Standard & Poor’s and all other figures are from First Investors Management Company, Inc. 75 Portfolio of Investments GROWTH & INCOME FUND September 30, 2011 Shares Security Value COMMON STOCKS—99.1% Consumer Discretionary—13.5% 202,800 American Greetings Corporation – Class “A” $ 3,751,800 210,000 Best Buy Company, Inc. 4,893,000 113,000 * BorgWarner, Inc. 6,839,890 350,000 CBS Corporation – Class “B” 7,133,000 63,200 CEC Entertainment, Inc. 1,799,304 70,000 Coach, Inc. 3,628,100 60,000 * GameStop Corporation – Class “A” 1,386,000 160,000 * GNC Acquisition Holdings, Inc. 3,219,200 160,000 Home Depot, Inc. 5,259,200 215,000 Limited Brands, Inc. 8,279,650 85,000 McDonald’s Corporation 7,464,700 400,000 Newell Rubbermaid, Inc. 4,748,000 24,700 Oxford Industries, Inc. 847,210 715,000 * Pier 1 Imports, Inc. 6,992,700 117,300 * Steiner Leisure, Ltd. 4,782,321 631,800 Stewart Enterprises, Inc. – Class “A” 3,759,210 90,000 * TRW Automotive Holdings Corporation 2,945,700 50,000 Tupperware Brands Corporation 2,687,000 235,000 Wyndham Worldwide Corporation 6,699,850 87,115,835 Consumer Staples—11.0% 420,000 Altria Group, Inc. 11,260,200 175,000 Avon Products, Inc. 3,430,000 125,000 Coca-Cola Company 8,445,000 165,000 CVS Caremark Corporation 5,540,700 80,000 McCormick & Company, Inc. 3,692,800 127,200 Nu Skin Enterprises, Inc. – Class “A” 5,154,144 60,000 PepsiCo, Inc. 3,714,000 225,000 Philip Morris International, Inc. 14,035,500 70,562 Procter & Gamble Company 4,458,107 140,000 Walgreen Company 4,604,600 130,000 Wal-Mart Stores, Inc. 6,747,000 71,082,051 Energy—9.6% 100,000 Anadarko Petroleum Corporation 6,305,000 60,000 * C&J Energy Services, Inc. 986,400 45,000 Chevron Corporation 4,163,400 125,750 ConocoPhillips 7,962,490 76 Shares Security Value Energy (continued) 145,000 Ensco, PLC (ADR) $ 5,862,350 135,490 ExxonMobil Corporation 9,840,639 6,920 Hugoton Royalty Trust 147,050 220,019 Marathon Oil Corporation 4,748,010 92,510 Marathon Petroleum Corporation 2,503,307 45,000 National Oilwell Varco, Inc. 2,304,900 202,700 * Noble Corporation 5,949,245 60,000 Sasol, Ltd. (ADR) 2,436,000 237,900 Suncor Energy, Inc. 6,052,176 53,208 Transocean, Ltd. 2,540,150 61,801,117 Financials—10.5% 120,700 American Express Company 5,419,430 135,000 Ameriprise Financial, Inc. 5,313,600 375,000 Brookline Bancorp, Inc. 2,891,250 155,300 Discover Financial Services 3,562,582 300,000 Financial Select Sector SPDR Fund (ETF) 3,549,000 290,000 FirstMerit Corporation 3,294,400 130,000 Invesco, Ltd. 2,016,300 223,062 JPMorgan Chase & Company 6,718,627 68,000 M&T Bank Corporation 4,753,200 165,750 Morgan Stanley 2,237,625 450,000 New York Community Bancorp, Inc. 5,355,000 115,000 PNC Financial Services Group, Inc. 5,541,850 200,000 SPDR KBW Regional Banking (ETF) 3,862,000 357,666 * Sunstone Hotel Investors, Inc. (REIT) 2,035,120 180,000 U.S. Bancorp 4,237,200 265,000 Urstadt Biddle Properties – Class “A” (REIT) 4,232,050 110,450 Wells Fargo & Company 2,664,054 67,683,288 Health Care—10.2% 155,000 Abbott Laboratories 7,926,700 45,532 Amgen, Inc. 2,501,983 55,000 Baxter International, Inc. 3,087,700 130,000 * Gilead Sciences, Inc. 5,044,000 100,000 Hill-Rom Holdings, Inc. 3,002,000 170,625 Johnson & Johnson 10,870,519 85,000 * Medco Health Solutions, Inc. 3,985,650 180,000 Merck & Company, Inc. 5,887,800 77 Portfolio of Investments (continued) GROWTH & INCOME FUND September 30, 2011 Shares Security Value Health Care (continued) 499,375 Pfizer, Inc. $ 8,828,950 121,875 Sanofi-Aventis (ADR) 3,997,500 65,000 St. Jude Medical, Inc. 2,352,350 165,000 * Thermo Fisher Scientific, Inc. 8,355,600 65,840,752 Industrials—18.2% 140,000 3M Company 10,050,600 208,500 * Altra Holdings, Inc. 2,412,345 124,200 Armstrong World Industries, Inc. 4,277,448 75,000 Caterpillar, Inc. 5,538,000 175,500 Chicago Bridge & Iron Company NV – NY Shares 5,024,565 82,500 * Esterline Technologies Corporation 4,276,800 101,400 * Generac Holdings, Inc. 1,907,334 124,075 General Electric Company 1,890,903 86,100 Goodrich Corporation 10,390,548 136,500 Honeywell International, Inc. 5,993,715 134,275 IDEX Corporation 4,184,009 45,000 Lockheed Martin Corporation 3,268,800 168,210 * Mobile Mini, Inc. 2,765,372 54,000 Northrop Grumman Corporation 2,816,640 85,000 Parker Hannifin Corporation 5,366,050 224,538 * PGT, Inc. 280,672 96,743 * Pinnacle Airlines Corporation 283,457 75,000 Raytheon Company 3,065,250 80,000 Republic Services, Inc. 2,244,800 135,000 Snap-on, Inc. 5,994,000 443,100 TAL International Group, Inc. 11,050,914 200,000 Textainer Group Holdings, Ltd. 4,056,000 165,000 * Thermon Group Holdings, Inc. 2,280,300 265,000 Tyco International, Ltd. 10,798,750 100,000 United Technologies Corporation 7,036,000 117,253,272 Information Technology—18.1% 16,500 * Apple, Inc. 6,289,470 180,000 Avago Technologies, Ltd. 5,898,600 600,000 * Brocade Communications Systems, Inc. 2,592,000 50,000 * CACI International, Inc. – Class “A” 2,497,000 190,000 * Checkpoint Systems, Inc. 2,580,200 300,000 Cisco Systems, Inc. 4,647,000 78 Shares Security Value Information Technology (continued) 36,900 * Coherent, Inc. $ 1,585,224 361,725 * EMC Corporation 7,592,608 180,000 Hewlett-Packard Company 4,041,000 285,375 Intel Corporation 6,087,049 108,525 International Business Machines Corporation 18,995,131 231,900 Intersil Corporation – Class “A” 2,386,251 450,000 Microsoft Corporation 11,200,500 470,000 * NCR Corporation 7,938,300 248,625 * Parametric Technology Corporation 3,823,853 209,800 QUALCOMM, Inc. 10,202,574 250,000 * Symantec Corporation 4,075,000 200,000 TE Connectivity, Ltd. 5,628,000 52,500 * Varian Semiconductor Equipment Associates, Inc. 3,210,375 360,000 Western Union Company 5,504,400 116,774,535 Materials—5.4% 172,700 Buckeye Technologies, Inc. 4,163,797 126,900 Celanese Corporation – Series “A” 4,128,057 160,000 Freeport-McMoRan Copper & Gold, Inc. 4,872,000 260,000 Kronos Worldwide, Inc. 4,180,800 40,000 Praxair, Inc. 3,739,200 241,300 RPM International, Inc. 4,512,310 297,350 Temple-Inland, Inc. 9,327,869 34,924,033 Telecommunication Services—2.3% 234,000 AT&T, Inc. 6,673,680 230,000 Verizon Communications, Inc. 8,464,000 15,137,680 Utilities—.3% 50,000 Atmos Energy Corporation 1,622,500 Total Value of Common Stocks (cost $588,120,285) 99.1 % 639,235,063 Other Assets, Less Liabilities .9 5,962,445 Net Assets 100.0 % $645,197,508 * Non-income producing 79 Portfolio of Investments (continued) GROWTH & INCOME FUND September 30, 2011 Summary of Abbreviations: ADR American Depositary Receipts ETF Exchange Traded Fund REIT Real Estate Investment Trust Accounting Standards Codification (“ASC”) 820 established a three-tier hierarchy of inputs to establish a classification of fair value measurements for disclosure purposes. The three-tier hierarchy of inputs is summarized in the three broad Levels listed below: Level 1 — Unadjusted quoted prices in active markets for identical securities that the Fund has the ability to access. Level 2 — Observable inputs other than quoted prices included in Level 1 that are observable for the asset or liability, either directly or indirectly. These inputs may include quoted prices for the identical instrument on an inactive market, prices for similar instruments, interest rates, prepayment speeds, credit risk, yield curves, default rates and similar data. Level 3 — Unobservable inputs for the asset or liability, to the extent relevant observable inputs are not available, representing the Fund’s own assumption about the assumptions a market participant would use in valuing the asset or liability, and would be based on the best information available. The inputs methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following is a summary, by category of Level, of inputs used to value the Fund’s investments as of September 30, 2011: Level 1 Level 2 Level 3 Total Common Stocks* $ 639,235,063 $ — $ — $ 639,235,063 * The Portfolio of Investments provides information on the industry categorization for the portfolio. There were no transfers into or from Level 1 or Level 2 by the Fund during the year ended September 30, 2011. 80 See notes to financial statements Portfolio Managers’ Letter GLOBAL FUND Dear Investor: This is the annual report for the First Investors Global Fund for the fiscal year ended September 30, 2011. During the period, the Fund’s return on a net asset value basis was –9.8% for Class A shares and –10.3% for Class B shares. Global equities surged at the end of 2010 and into the early part of 2011, driven by investor enthusiasm for additional government debt purchases by the Federal Reserve, the extension of tax cuts in the United States, strong earnings growth and generally improving economic data. Optimism about the health of the global economy and a tidal wave of global liquidity outweighed concerns about sovereign debt troubles in Europe. However, global equities struggled later in the period amid rising risk aversion and concerns that the world economy could slip back into recession. Fears about sovereign debt and solvency in the eurozone, slowing economic expansion in China and the United States and uncertainty about the sustainability of corporate earnings growth combined to send equities down. Volatility was rampant and return correlations among stocks spiked as investors shed risk and fled to safety. The Fund was down 9.8% compared to the MSCI All Country World Free Index return of –5.5%. Within the Index, emerging markets (–16.0%) trailed its developed counterparts as the United States (+1.3%) and Japan (+0.2%) outperformed during the review period. Losses were broad based as seven out of ten sectors in the Index declined during the period. The traditionally defensive consumer staples (+5.5%) and health care (+5.1%) sectors outperformed the broader market as investors reduced risk. Financials (–18.1%) fell precipitously as worries about potential exposure to and contagion from shaky European banks took hold. Concerns about the weakening global economy contributed to sizeable losses in the cyclically oriented materials (–12.6%) and industrials (–8.9%) sectors. Security selection was the main driver of the Fund’s relative underperformance during the review period. Positive stock selection in industrials and utilities was offset by weak selection in energy, financials and health care. Overall, allocation decisions were positive as the Fund’s underweight in financials helped relative returns. On a regional basis, holdings in the United States and Emerging Markets lagged, while Japan and Europe, not including the United Kingdom, were areas of strength. The largest detractors from relative performance during the period included Alpha Natural Resources (energy), UBS (financials) and Teva Pharmaceuticals (health care). U.S.-based coal producer Alpha Natural Resources declined after reduced shipment guidance raised investor concerns about a slowdown in demand from China. The 81 Portfolio Managers’ Letter (continued) GLOBAL FUND Fund continues to hold the stock based on the firm’s solid balance sheet, underappre-ciated potential synergies from a recent acquisition and our positive long-term global supply/demand outlook for metallurgical coal. Shares of UBS, a Switzerland-based investment bank and money manager, have suffered along with the broad financials sector. Given recent uncertainty about changes in senior management we have been trimming our holdings but the Fund continues to own the stock as we still see a favorable risk/reward trade-off. Global pharmaceutical company Teva fell due to disappointing results from phase III trials for a new multiple sclerosis drug candidate, Bravo. Continuing concerns over potential competition to Bravo’s predecessor Copaxone also pressured the stock. The Fund continues to own the stock, as we believe the market is discounting a worst case scenario for Copaxone and is undervaluing the remainder of the business. Top contributors to relative performance during the period included National Grid (utilities), Imperial Tobacco (consumer staples) and Nordstrom (consumer discretionary). Shares of British utility National Grid gained on expectations of future growth. International tobacco company Imperial Tobacco benefited as pricing in the global tobacco market remains rational and the company is attractive on a valuation and cash flow basis. U.S.-based department store retailer Nordstrom reported strong sales gains all year as luxury shoppers have returned and raised its outlook for the year despite a difficult environment. Thank you for placing your trust in First Investors. As always, we appreciate the opportunity to serve your investment needs. * Matthew E. Megargel is part of a team of portfolio managers who have managed the Fund since 2000. 82 Fund Expenses (unaudited) GLOBAL FUND The examples below show the ongoing costs (in dollars) of investing in your Fund and will help you in comparing these costs with costs of other mutual funds. Please refer to page 2 for a detailed explanation of the information presented in these examples. Beginning Ending Account Account Expenses Paid Value Value During Period (4/1/11) (9/30/11) (4/1/11–9/30/11)* Expense Example – Class A Shares Actual $1,000.00 $800.58 $7.63 Hypothetical (5% annual return before expenses) $1,000.00 $1,016.60 $8.54 Expense Example – Class B Shares Actual $1,000.00 $797.68 $10.77 Hypothetical (5% annual return before expenses) $1,000.00 $1,013.09 $12.06 * Expenses are equal to the annualized expense ratio of 1.69% for Class A shares and 2.39% for Class B shares, multiplied by the average account value over the period, multiplied by 183/365 (to reflect the one-half year period). Expenses paid during the period are net of expenses waived. Portfolio Composition TOP TEN SECTORS Portfolio holdings and allocations are subject to change. Percentages are as of September 30, 2011, and are based on the total market value of investments. 83 Cumulative Performance Information (unaudited) GLOBAL FUND Comparison of change in value of $10,000 investment in the First Investors Global Fund (Class A shares) and the Morgan Stanley Capital International (“MSCI”) All Country World Index. The graph compares a $10,000 investment in the First Investors Global Fund (Class A shares) beginning 9/30/01 with a theoretical investment in the MSCI All Country World Index (the “Index”). The Index is a free float-adjusted market capitalization weighted index designed to measure the equity market performance of developed and emerging market country indices. The Index consists of 45 country indices including 24 developed and 21 emerging market country indices. It is not possible to invest directly in this Index. In addition, the Index does not reflect fees and expenses associated with the active management of a mutual fund portfolio. For purposes of the graph and the accompanying table, unless otherwise indicated, it has been assumed that the maximum sales charge was deducted from the initial $10,000 investment in the Fund and all dividends and distributions were reinvested. Class B shares performance may be greater than or less than that shown in the line graph above for Class A shares based on differences in sales loads and fees paid by shareholders investing in the different classes. * Average Annual Total Return figures (for the periods ended 9/30/11) include the reinvestment of all dividends and distributions. “N.A.V. Only” returns are calculated without sales charges. The Class A “S.E.C. Standardized” returns shown are based on the maximum sales charge of 5.75% (prior to 6/17/02, the maximum sales charge was 6.25%). The Class B “S.E.C. Standardized” returns are adjusted for the applicable deferred sales charge (maximum of 4% in the first year). During the periods shown, some of the expenses of the Fund were waived or assumed. If such expenses had been paid by the Fund, the Class A “S.E.C. Standardized” Average Annual Total Return for One Year, Five Years and Ten Years would have been (14.93%), (2.88%) and 2.57%, respectively. The Class B “S.E.C. Standardized” Average Annual Total Return for One Year, Five Years and Ten Years would have been (13.88%), (2.71%) and 2.88%, respectively. Results represent past performance and do not indicate future results. The graph and the returns shown do not reflect the deduction of taxes that a shareholder would pay on distributions or the redemption of fund shares. Investment return and principal value of an investment will fluctuate so that an investor’s shares, when redeemed, may be worth more or less than the original cost. Index figures are from Morgan Stanley & Co., Inc. and all other figures are from First Investors Management Company, Inc. 84 Portfolio of Investments GLOBAL FUND September 30, 2011 Shares Security Value COMMON STOCKS—95.7% United States—43.5% 1,500 Accenture, PLC – Class “A” $ 68,900 Aflac, Inc. 2,408,055 15,200 * Agilent Technologies, Inc. 475,000 12,250 Allegheny Technologies, Inc. 453,127 56,480 * Alpha Natural Resources, Inc. 999,131 6,200 American Electric Power Company, Inc. 235,724 71,575 Ameriprise Financial, Inc. 2,817,192 17,400 Amgen, Inc. 956,130 20,090 Analog Devices, Inc. 627,813 9,545 Apache Corporation 765,891 12,985 * Apple, Inc. 4,949,622 27,500 * Arrow Electronics, Inc. 763,950 104,500 Assured Guaranty, Ltd. 1,148,455 61,495 AT&T, Inc. 1,753,837 19,300 * Atwood Oceanics, Inc. 663,148 34,200 * BE Aerospace, Inc. 1,132,362 27,535 Boeing Company 1,666,143 17,600 Buckle, Inc. 676,896 34,435 Cardinal Health, Inc. 1,442,138 34,800 Carnival Corporation 1,054,440 78,675 CBS Corporation – Class “B” 1,603,396 182,920 Cisco Systems, Inc. 2,833,431 56,920 Citigroup, Inc. 1,458,290 13,050 * Coinstar, Inc. 522,000 22,290 Comcast Corporation – Class “A” 465,861 29,300 Corning, Inc. 362,148 12,400 Covidien, PLC 546,840 63,000 CVS Caremark Corporation 2,115,540 10,800 Deere & Company 697,356 13,900 Dover Corporation 647,740 48,635 * eBay, Inc. 1,434,246 61,455 Eli Lilly & Company 2,271,991 120,055 * EMC Corporation 2,519,954 46,580 ExxonMobil Corporation 3,383,105 26,705 Flowserve Corporation 1,976,170 14,700 Freeport-McMoRan Copper & Gold, Inc. 447,615 52,845 General Electric Company 805,358 10,000 * Gilead Sciences, Inc. 388,000 8,060 Goldman Sachs Group, Inc. 762,073 6,540 * Google, Inc. – Class “A” 3,364,045 74,380 Guess?, Inc. 2,119,086 85 Portfolio of Investments (continued) GLOBAL FUND September 30, 2011 Shares Security Value United States (continued) 17,100 Halliburton Company $ 521,892 20,630 Hartford Financial Services Group, Inc. 332,968 48,705 Honeywell International, Inc. 2,138,637 6,900 International Business Machines Corporation 1,207,707 34,015 * ITT Educational Services, Inc. 1,958,584 80,400 * JDS Uniphase Corporation 801,588 16,350 Joy Global, Inc. 1,019,913 56,360 JPMorgan Chase & Company 1,697,563 18,880 * Juniper Networks, Inc. 325,869 29,375 Lowe’s Companies, Inc. 568,113 18,700 Manpower, Inc. 628,694 9,700 McDonald’s Corporation 851,854 22,600 Medtronic, Inc. 751,224 110,200 Microsoft Corporation 2,742,878 23,530 National Oilwell Varco, Inc. 1,205,207 13,220 NextEra Energy, Inc. 714,144 57,240 Noble Corporation 1,679,994 38,535 Nordstrom, Inc. 1,760,279 107,405 Oracle Corporation 3,086,820 35,900 * Owens Illinois, Inc. 542,808 8,250 Peabody Energy Corporation 279,510 41,715 PepsiCo, Inc. 2,582,158 46,895 Pfizer, Inc. 829,104 35,420 Philip Morris International, Inc. 2,209,500 7,045 Precision Castparts Corporation 1,095,216 48,545 Procter & Gamble Company 3,067,073 41,130 QUALCOMM, Inc. 2,000,152 10,400 Raytheon Company 425,048 8,200 Ross Stores, Inc. 645,258 30,850 St. Jude Medical, Inc. 1,116,461 23,385 Starbucks Corporation 872,027 19,235 * Thermo Fisher Scientific, Inc. 974,060 18,500 * Ultra Petroleum Corporation 512,820 20,190 United Parcel Service, Inc. – Class “B” 1,274,999 38,135 UnitedHealth Group, Inc. 1,758,786 22,800 Universal Health Services, Inc. – Class “B” 775,200 9,900 Wal-Mart Stores, Inc. 513,810 45,145 Wells Fargo & Company 1,088,897 47,150 * WESCO International, Inc. 1,581,883 48,470 Western Union Company 741,106 65,445 * Whiting Petroleum Corporation 2,295,811 106,967,934 86 Shares Security Value United Kingdom—13.0% 52,057 AstraZeneca, PLC $ 22,300 AstraZeneca, PLC (ADR) 989,228 468,408 Barclays, PLC 1,147,527 120,437 BG Group, PLC 2,302,636 44,225 BP, PLC (ADR) 1,595,196 28,783 British American Tobacco, PLC 1,214,126 70,081 Capita Group, PLC 766,789 34,900 Ensco, PLC (ADR) 1,411,007 187,319 * Glencore International, PLC 1,175,686 112,569 Imperial Tobacco Group, PLC 3,795,040 50,439 InterContinental Hotels Group, PLC (ADR) 817,064 469,451 National Grid, PLC 4,648,434 26,696 Rio Tinto, PLC 1,182,705 9,610 Rio Tinto, PLC (ADR) 423,609 216,178 Rolls-Royce Holdings, PLC 1,985,233 61,279 Standard Chartered, PLC 1,221,323 263,419 Tesco, PLC 1,541,416 1,364,453 Vodafone Group, PLC 3,512,976 5,797 WPP, PLC 53,640 32,091,530 France—6.7% 22,201 Accor SA 592,034 38,616 BNP Paribas 1,524,566 14,632 Compagnie Generale des Etablissments Michelin – Class “B” 876,387 49,903 Danone SA 3,072,180 28,365 Essilor International SA 2,042,788 32,714 Pernod Ricard SA 2,565,005 38,478 Safran SA 1,178,797 33,455 Schneider Electric SA 1,792,976 8,697 Technip SA 697,795 11,516 Unibail-Rodamco 2,057,878 16,400,406 Japan—6.3% 13,000 Bridgestone Corporation 295,157 20,900 Daiichi Sankyo Company, Ltd. 435,974 17,300 Daito Trust Construction Company, Ltd. 1,587,078 30,700 Denso Corporation 987,557 24,700 East Japan Railway Company 1,498,449 87 Portfolio of Investments (continued) GLOBAL FUND September 30, 2011 Shares Security Value Japan (continued) 28,200 Eisai Company, Ltd. $ 1,138,567 1,300 FANUC, Ltd. 179,186 10,000 Fast Retailing Company, Ltd. 1,792,133 118 INPEX Corporation 725,119 75,900 JS Group Corporation 2,126,187 327,500 Mitsubishi UFJ Financial Group, Inc. 1,504,087 106,000 Mitsui Fudosan Company, Ltd. 1,675,589 56,700 * Promise Company, Ltd. 475,686 15,200 Shin-Etsu Chemical Company, Ltd. 746,099 16,200 Sony Financial Holdings, Inc. 247,497 15,414,365 Switzerland—5.0% 23,476 ABB, Ltd. 400,738 13,998 Adecco SA 550,570 13,881 Compagnie Financiere Richemont SA 617,041 13,597 Kuehne & Nagel International AG 1,522,839 24,531 Roche Holding AG – Genusscheine 3,953,766 506 SGS SA – Registered 767,109 36,702 Swiss Reinsurance Company, Ltd. 1,718,121 248,550 * UBS AG – Registered 2,837,110 12,367,294 Canada—3.8% 8,800 Agrium, Inc. 586,608 53,010 Barrick Gold Corporation 2,472,916 29,700 Canadian Natural Resources, Ltd. 873,856 30,400 EnCana Corporation 586,966 47,000 First Quantum Minerals, Ltd. 626,035 10,940 Imperial Oil, Ltd. 395,043 132,800 Kinross Gold Corporation 1,971,514 45,010 Potash Corp. of Saskatchewan, Inc. 1,945,332 9,458,270 Germany—2.6% 37,770 Beiersdorf AG 2,024,004 28,813 * Continental AG 1,665,514 184,742 Infineon Technologies AG 1,365,126 25,779 SAP AG 1,313,609 6,368,253 88 Shares Security Value Brazil—2.6% 76,000 Banco Santander Brasil SA (ADS) $ 556,320 6,460 CETIP SA – Balcao Organizado de Ativos e Derivatos 76,946 35,900 Cia de Concessoes Rodoviarias 937,413 5,400 Gol-Linhas Aereas Inteligentes SA (ADR) 30,024 27,150 Itau Unibanco Holdings SA (ADR) 421,368 116,700 Julio Simoes Logistica SA 526,840 25,500 Localiza Rent a Car SA 340,824 309,100 PDG Realty SA 1,009,102 95,200 Petroleo Brasileiro SA – Petrobras (ADR) 2,137,240 20,600 * Raia SA 275,776 6,311,853 China—1.7% 397,400 China Pacific Insurance Group Company, Ltd. 1,145,716 188,500 China Shenhua Energy Company, Ltd. 739,370 175,000 * Citic Securities Company, Ltd. (a)(b) 299,006 77,000 ENN Energy Holdings, Ltd. 249,171 137,000 Hengan International Group Company, Ltd. 1,094,522 580,000 Shandong Weigao Group Medical Polymer Company, Ltd. 644,943 4,172,728 Netherlands—1.6% 46,000 ASML Holding NV 1,588,840 232,090 * ING Groep NV – CVA 1,639,519 21,579 Unilever NV-CVA 684,045 3,912,404 South Korea—1.3% 33,210 Hynix Semiconductor, Inc. 586,026 13,900 KB Financial Group, Inc. 459,285 3,244 Samsung Electronics Company, Ltd. 2,265,144 3,310,455 Hong Kong—1.3% 855,000 AIA Group, Ltd. 2,422,134 350,295 Shangri-La Asia, Ltd. 669,969 3,092,103 89 Portfolio of Investments (continued) GLOBAL FUND September 30, 2011 Shares Security Value Israel—1.0% 63,780 Teva Pharmaceutical Industries, Ltd. (ADR) $ Ireland—1.0% 150,477 CRH, PLC 2,343,554 Italy—.8% 445,311 Snam Rete Gas SpA 2,058,830 Sweden—.5% 60,979 Assa Abloy AB – Class “B” 1,253,360 India—.5% 162,040 Bharti Airtel, Ltd. 1,244,779 Taiwan—.4% 821 HTC Corporation 73,816 87,400 Taiwan Semiconductor Manufacturing Company, Ltd. (ADR) 998,982 1,072,798 Finland—.4% 15,721 Kone Oyj – Class “B” 748,831 7,343 Nokian Renkaat Oyj 220,155 968,986 Belgium—.4% 26,176 Umicore SA 950,334 Chile—.3% 41,800 Enersis SA (ADR) 706,838 Norway—.2% 38,131 Telenor ASA 588,013 Australia—.2% 131,216 Fortescue Metals Group, Ltd. 550,473 Denmark—.2% 28,919 DSV A/S 521,104 Singapore—.2% 44,000 Singapore Airlines, Ltd. 382,352 90 Shares Security Value Malaysia—.1% 397,400 Airasia Berhad $372,561 South Africa—.1% 17,350 Shoprite Holdings, Ltd. 244,020 Total Value of Common Stocks (cost $240,063,095) 95.7 % 235,499,489 Other Assets, Less Liabilities 4.3 10,510,143 Net Assets 100.0 % $246,009,632 * Non-income producing (a) A portion or all of the security purchased on a when-issued or delayed delivery basis (see Note 1G). (b) Security valued at fair value (see Note 1A) Summary of Abbreviations: ADR American Depositary Receipts ADS American Depositary Shares Accounting Standards Codification (“ASC”) 820 established a three-tier hierarchy of inputs to establish a classification of fair value measurements for disclosure purposes. The three-tier hierarchy of inputs is summarized in the three broad Levels listed below: Level 1 — Unadjusted quoted prices in active markets for identical securities that the Fund has the ability to access. Level 2 — Observable inputs other than quoted prices included in Level 1 that are observable for the asset or liability, either directly or indirectly. These inputs may include quoted prices for the identical instrument on an inactive market, prices for similar instruments, interest rates, prepayment speeds, credit risk, yield curves, default rates and similar data. Level 3 — Unobservable inputs for the asset or liability, to the extent relevant observable inputs are not available, representing the Fund’s own assumption about the assumptions a market participant would use in valuing the asset or liability, and would be based on the best information available. The inputs methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. 91 Portfolio of Investments (continued) GLOBAL FUND September 30, 2011 The following is a summary, by category of Level, of inputs used to value the Fund’s investments as of September 30, 2011: Level 1 Level 2 Level 3 Total Common Stocks Information Technology $ 30,501,987 $ 5,529,905 $ — $ 36,031,892 Financials 15,990,335 18,440,908 299,006 34,730,249 Industrials 18,909,853 14,061,848 — 32,971,701 Consumer Staples 10,763,857 16,234,358 — 26,998,215 Health Care 15,648,054 10,523,933 — 26,171,987 Energy 19,305,817 4,464,920 — 23,770,737 Consumer Discretionary 14,106,896 8,586,651 — 22,693,547 Materials 10,645,250 5,773,165 — 16,418,415 Utilities 1,656,706 6,956,435 — 8,613,141 Telecommunications Services 1,753,837 5,345,768 — 7,099,605 Total Investments in Securities* $ 139,282,592 $ 95,917,891 ** $ 299,006 $ 235,499,489 * The Portfolio of Investments provides information on the country categorization for the portfolio. ** Includes certain securities trading outside of the U.S. whose values were adjusted as a result of significant market movements following the close of local trading; therefore, $95,917,891 of investment securities were classified as Level 2 instead of Level 1 (see Note 1A). The following is a reconciliation of Fund investments valued using Level 3 inputs for the period: Investments in Common Stocks Balance, September 30, 2010 $ — Net purchases (sales) 301,668 Change in unrealized depreciation (2,662) Realized gain (loss) — Transfer in and/or out of Level 3 — Balance, September 30, 2011 $ 299,006 The following is a summary of Level 3 inputs by industry: Financials $ 299,006 92 See notes to financial statements Portfolio Manager’s Letter SELECT GROWTH FUND Dear Investor: This is the annual report for the First Investors Select Growth Fund for the fiscal year ended September 30, 2011. During the period, the Fund’s return on a net asset value basis was 9.0% for Class A shares and 8.3% for Class B shares. The Fund’s good performance continued to build on the outperformance that began in the latter part of last year. As part of the ongoing expansion of the U.S. economy, companies continued to deliver positive earnings growth. With the Fund favoring stocks that are projected to deliver better earnings than the market expects, its return was well ahead of the 3.4% return of the Russell 3000 Growth Index. The Fund’s overall performance relative to the benchmark was largely due to signifi-cant outperformance during the first nine months of the review period, with stocks giving some back during the market correction of the final three months. From a sector viewpoint, the consumer discretionary and information technology sectors generated most of the positive returns. These sectors, being sensitive to economic growth, were the driving contributors to a positive return in the benchmark. In addition, the Fund’s stock selection was beneficial in generating additional outperformance. In the consumer discretionary sector, the positions in Chipotle Mexican Grill, Limited Brands and Ross Stores produced significant positive performance as consumer spending reached a new high. The stocks returned 81%, 61% and 46%, respectively, for the Fund during the year. In the information technology sector, the Fund’s holdings in Apple and IBM proved important as both stocks rose more than 30% during the review period. Also, positions in Arrow Electronics and TIBCO Software did well. On the negative side, the industrials and telecommunications services sectors proved challenging during the review period. In industrials, ManpowerGroup and Ryder Systems were detrimental to performance as both stocks were down more than 30%. ManpowerGroup, a temporary staffing and employment services company, felt the effects of the challenges in the European economy through its significant presence in central Europe. Ryder Systems, a provider of logistics and transportation services, saw its stock drop as concerns over the health of the U.S. economy mounted late in the reporting period. 93 Portfolio Managers Letter (continued) SELECT GROWTH FUND In telecommunications services, the Fund held MetroPCS, a provider of wireless communication services to customers in selected major metropolitan areas. While the company continues to add subscribers at a solid rate, the last quarter saw a slight uptick in the number of subscribers dropping service. More important for investors, however, was the announcement of significant capital expenditures to expand the network. This was necessary to meet the demand due to increased usage from smartphones, but will impact earnings going forward. We are pleased that the market recognized the strong business performance of the companies the Fund held during the review period. We continue to believe our focus on high quality companies with strong earnings expectations is the key to generating excess return over the long term. Thank you for placing your trust in First Investors. As always, we appreciate the opportunity to serve your investment needs. 94 Fund Expenses (unaudited) SELECT GROWTH FUND The examples below show the ongoing costs (in dollars) of investing in your Fund and will help you in comparing these costs with costs of other mutual funds. Please refer to page 2 for a detailed explanation of the information presented in these examples. Beginning Ending Account Account Expenses Paid Value Value During Period (4/1/11) (9/30/11) (4/1/11–9/30/11)* Expense Example – Class A Shares Actual $1,000.00 $863.20 $6.73 Hypothetical (5% annual return before expenses) $1,000.00 $1,017.85 $7.28 Expense Example – Class B Shares Actual $1,000.00 $859.91 $9.98 Hypothetical (5% annual return before expenses) $1,000.00 $1,014.34 $10.81 * Expenses are equal to the annualized expense ratio of 1.44% for Class A shares and 2.14% for Class B shares, multiplied by the average account value over the period, multiplied by 183/365 (to reflect the one-half year period). Portfolio Composition BY SECTOR Portfolio holdings and allocations are subject to change. Percentages are as of September 30, 2011, and are based on the total market value of investments. 95 Cumulative Performance Information (unaudited) SELECT GROWTH FUND Comparison of change in value of $10,000 investment in the First Investors Select Growth Fund (Class A shares) and the Russell 3000 Growth Index. The graph compares a $10,000 investment in the First Investors Select Growth Fund (Class A shares) beginning 9/30/01 with a theoretical investment in the Russell 3000 Growth Index (the Index). The Index is an unmanaged index that measures the performance of those Russell 3000 Index companies with higher price-to-book ratios and higher forecasted growth values (the Russell 3000 Index is an unmanaged index that measures the performance of the 3,000 largest U.S. companies based on total market capitalization). It is not possible to invest directly in this Index. In addition, the Index does not reflect fees and expenses associated with the active management of a mutual fund portfolio. For purposes of the graph and the accompanying table, unless otherwise indicated, it has been assumed that the maximum sales charge was deducted from the initial $10,000 investment in the Fund. Class B shares performance may be greater than or less than that shown in the line graph above for Class A shares based on differences in the sales loads and fees paid by shareholders investing in the different classes. * Average Annual Total Return figures (for the periods ended 9/30/11) include the reinvestment of all dividends and distributions. N.A.V. Only returns are calculated without sales charges. The Class A S.E.C. Standardized returns shown are based on the maximum sales charge of 5.75% (prior to 6/17/02, the maximum sales charge was 6.25%). The Class B S.E.C. Standardized returns are adjusted for the applicable deferred sales charge (maximum of 4% in the first year). During some of the periods shown, some of the expenses of the Fund were waived or assumed. If such expenses had been paid by the Fund, the Class A S.E.C. Standardized Total Return for Ten Years would have been 1.38%. The Class B S.E.C. Standardized Total Return for Ten Years would have been 1.64%. Results represent past performance and do not indicate future results. The graph and the returns shown do not reflect the deduction of taxes that a shareholder would pay on distributions or the redemption of fund shares. Investment return and principal value of an investment will fluctuate so that an investors shares, when redeemed, may be worth more or less than the original cost. Index figures are from Frank Russell and Company and all other figures are from First Investors Management Company, Inc. 96 Portfolio of Investments (continued) SELECT GROWTH FUND September 30, 2011 Shares Security Value COMMON STOCKS—98.3% Consumer Discretionary—16.3% 137,600 * Bed Bath & Beyond, Inc. $ 7,885,856 16,200 * Chipotle Mexican Grill, Inc. 4,907,790 137,800 Home Depot, Inc. 4,529,486 127,700 Mattel, Inc. 3,306,153 11,285 * Priceline.com, Inc. 5,072,157 107,700 Ross Stores, Inc. 8,474,913 34,176,355 Consumer Staples—8.2% 212,000 Coca-Cola Enterprises, Inc. 5,274,560 100,200 Corn Products International, Inc. 3,931,848 123,200 Whole Foods Market, Inc. 8,046,192 17,252,600 Energy—8.4% 55,400 Chevron Corporation 5,125,608 47,700 ExxonMobil Corporation 3,464,451 72,700 Helmerich & Payne, Inc. 2,951,620 51,400 Noble Energy, Inc. 3,639,120 34,900 Occidental Petroleum Corporation 2,495,350 17,676,149 Financials—9.8% 121,800 American Express Company 5,468,820 67,500 Capital One Financial Corporation 2,675,025 76,200 Chubb Corporation 4,571,238 210,100 East West Bancorp, Inc. 3,132,591 40,400 * IntercontinentalExchange, Inc. 4,777,704 20,625,378 Health Care—17.3% 90,400 Aetna, Inc. 3,286,040 84,600 Cooper Companies, Inc. 6,696,090 136,600 DENTSPLY International, Inc. 4,192,254 176,700 * Endo Pharmaceuticals Holdings, Inc. 4,945,833 128,300 * Express Scripts, Inc. 4,756,081 70,600 McKesson Corporation 5,132,620 106,900 * Watson Pharmaceuticals, Inc. 7,295,925 36,304,843 97 Portfolio of Investments (continued) SELECT GROWTH FUND September 30, 2011 Shares Security Value Industrials—5.8% 47,300 Cummins, Inc. $ 3,862,518 85,100 Eaton Corporation 3,021,050 77,900 Manpower, Inc. 2,618,998 73,600 Ryder System, Inc. 2,760,736 12,263,302 Information Technology—26.0% 100,800 * ANSYS, Inc. 4,943,232 28,700 * Apple, Inc. 10,939,866 162,400 * BMC Software, Inc. 6,262,144 119,800 * Check Point Software Technologies, Ltd. 6,320,648 166,400 * EMC Corporation 3,492,736 44,200 International Business Machines Corporation 7,736,326 106,900 Motorola Solutions, Inc. 4,479,110 219,000 * TIBCO Software, Inc. 4,903,410 67,700 * VMware, Inc. – Class “A” 5,441,726 54,519,198 Materials—4.3% 44,500 CF Industries Holdings, Inc. 5,490,855 48,800 PPG Industries, Inc. 3,448,208 8,939,063 Utilities—2.2% 106,000 Exelon Corporation 4,516,660 Total Value of Common Stocks (cost $182,554,378) 98.3 % 206,273,548 Other Assets, Less Liabilities 1.7 3,662,296 Net Assets 100.0 % $209,935,844 * Non-income producing 98 Accounting Standards Codification (“ASC”) 820 established a three-tier hierarchy of inputs to establish a classification of fair value measurements for disclosure purposes. The three-tier hierarchy of inputs is summarized in the three broad Levels listed below: Level 1 — Unadjusted quoted prices in active markets for identical securities that the Fund has the ability to access. Level 2 — Observable inputs other than quoted prices included in Level 1 that are observable for the asset or liability, either directly or indirectly. These inputs may include quoted prices for the identical instrument on an inactive market, prices for similar instruments, interest rates, prepayment speeds, credit risk, yield curves, default rates and similar data. Level 3 — Unobservable inputs for the asset or liability, to the extent relevant observable inputs are not available, representing the Fund’s own assumption about the assumptions a market participant would use in valuing the asset or liability, and would be based on the best information available. The inputs methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following is a summary, by category of Level, of inputs used to value the Fund’s investments as of September 30, 2011: Level 1 Level 2 Level 3 Total Common Stocks* $ 206,273,548 $ — $ — $ 206,273,548 * The Portfolio of Investments provides information on the industry categorization for the portfolio. There were no transfers into or from Level 1 or Level 2 by the Fund during the year ended September 30, 2011. See notes to financial statements 99 Portfolio Managers Letter OPPORTUNITY FUND Dear Investor: This is the annual report for the First Investors Opportunity Fund for the fiscal year ended September 30, 2011. During the period, the Funds return on a net asset value basis was 2.8% for Class A shares and 2.0% for Class B shares, including dividends of 4.6 cents per share on Class A shares and 0.8 cents per share on Class B shares. At the beginning of the review period, the markets reflected a positive bias, building on encouraging economic data and strong corporate earnings. The S&P 500 Index had risen nearly 20% through April 2011, and had recovered much of the ground lost during the 2008 financial crisis. By the late spring of 2011, however, macroeconomic issues in Europe began heating up again, as Greece faltered, and would likely default on its sovereign debt without a rescue from its fellow European Union neighbors. From that point forward, equity markets became highly correlated to the flow of largely negative headline news coming out of Europe. The stress on that marketplace began to spread, as European fi-nancial institutions had enormous exposure, and could not bear the potential financial losses without significant capital infusions. Economic growth, in turn, began to slow, affecting both the United States and the rest of the world. The markets corrected during May and June, but began to rally once again as second quarter earnings reports were looking strong. Hopes were dashed during July, however, as the U.S. debt ceiling negotiations put the federal government on the brink of insolvency and a credit ratings downgrade by Standard & Poors that followed eroded any remaining confidence. Fears of another financial meltdown resurfaced. Volatility soared, and any investments that were perceived as risky were sold without prejudice. The markets dropped precipitously into the end of the reporting period, as fears of an oncoming recession loomed. The S&P 500 Index ended the period down 10% for the year-to-date, a 30-percentage point swing from the April 29th level, and only slightly positive for the reporting period. While economic data has shown slight improvements, most indicators remain near their lows, and clarity on the European sovereign debt crisis remains illusive. The Funds performance during the reporting period was mainly attributable to investments in consumer discretionary and industrials stocks. Shares of Tempur-Pedic were a key contributor following the successful launch of a softer line of mattresses that effectively doubled the size of the companys customer base. Also, the Funds investments in Baldor Electric Co., a maker of electric motors and generators, and Goodrich Corporation, which supplies aerospace components, jumped on news that they were being acquired. (ABB Limited acquired Baldor Electric and United Technologies Corporation acquired Goodrich.) On a relative basis, the Fund outperformed the S&P 400 MidCap Index primarily due to stock selection in the consumer discretionary sector. Not only did Tempur-Pedic do well, but so did investments in Limited Brands and Body Central. Limited Brands, a retailer whose two main businesses are Victoria’s Secret and Bath & Body Works, and Body Central, a retailer of value priced women’s apparel, both benefited from “trend right” fashion and effective inventory control. Among the negatives to relative performance, the Fund’s allocation to the consumer staples sector hurt. While the Fund’s individual stocks did well, the sector as a whole rallied due to its defensive nature. By emphasizing investments in sectors such as consumer discretionary and industrials, the Fund was underweight consumer staples. Thank you for placing your trust in First Investors. As always, we appreciate the opportunity to serve your investment needs. 101 Fund Expenses (unaudited) OPPORTUNITY FUND The examples below show the ongoing costs (in dollars) of investing in your Fund and will help you in comparing these costs with costs of other mutual funds. Please refer to page 2 for a detailed explanation of the information presented in these examples. Beginning Ending Account Account Expenses Paid Value Value During Period (4/1/11) (9/30/11) (4/1/11–9/30/11)* Expense Example – Class A Shares Actual $1,000.00 $822.35 $6.21 Hypothetical (5% annual return before expenses) $1,000.00 $1,018.25 $6.88 Expense Example – Class B Shares Actual $1,000.00 $819.26 $9.39 Hypothetical (5% annual return before expenses) $1,000.00 $1,014.74 $10.40 * Expenses are equal to the annualized expense ratio of 1.36% for Class A shares and 2.06% for Class B shares, multiplied by the average account value over the period, multiplied by 183/365 (to reflect the one-half year period). Portfolio Composition TOP TEN SECTORS Portfolio holdings and allocations are subject to change. Percentages are as of September 30, 2011, and are based on the total market value of investments. 102 Cumulative Performance Information (unaudited) OPPORTUNITY FUND Comparison of change in value of $10,000 investment in the First Investors Opportunity Fund (Class A shares) and the Standard & Poor’s MidCap 400 Index. The graph compares a $10,000 investment in the First Investors Opportunity Fund (Class A shares) beginning 9/30/01 with a theoretical investment in the Standard & Poor’s MidCap 400 Index (the “Index”). The Index is an unmanaged capitalization-weighted index of 400 stocks designed to measure performance of the midrange sector of the U.S. stock market. As of 9/30/11 the median market capitalization is approximately $2.35 billion. It is not possible to invest directly in this Index. In addition, the Index does not reflect fees and expenses associated with the active management of a mutual fund portfolio. For purposes of the graph and the accompanying table, unless otherwise indicated, it has been assumed that the maximum sales charge was deducted from the initial $10,000 investment in the Fund and all dividends and distributions were reinvested. Class B shares performance may be greater than or less than that shown in the line graph above for Class A shares based on differences in sales loads and fees paid by shareholders investing in the different classes. * Average Annual Total Return figures (for the periods ended 9/30/11) include the reinvestment of all dividends and distributions. “N.A.V. Only” returns are calculated without sales charges. The Class A “S.E.C. Standardized” returns shown are based on the maximum sales charge of 5.75% (prior to 6/17/02, the maximum sales charge was 6.25%). The Class B “S.E.C. Standardized” returns are adjusted for the applicable deferred sales charge (maximum of 4% in the first year). During the periods shown, some of the expenses of the Fund were waived or assumed. If such expenses had been paid by the Fund, the Class A “S.E.C. Standardized” Average Annual Total Return for Ten Years would have been 4.63%. The Class B “S.E.C. Standardized” Average Annual Total Return Ten Years would have been 4.93%. Results represent past performance and do not indicate future results. The graph and the returns shown do not reflect the deduction of taxes that a shareholder would pay on distributions or the redemption of fund shares. Investment return and principal value of an investment will fluctuate so that an investor’s shares, when redeemed, may be worth more or less than the original cost. Index figures are from Standard & Poor’s and all other figures are from First Investors Management Company, Inc. 103 Portfolio of Investments (continued) OPPORTUNITY FUND September 30, 2011 Shares Security Value COMMON STOCKS—96.4% Consumer Discretionary—16.4% 198,100 American Greetings Corporation – Class “A” $ 3,664,850 300,000 * Body Central Corporation 5,448,000 80,000 * BorgWarner, Inc. 4,842,400 73,500 Coach, Inc. 3,809,505 120,000 * Dreamworks Animation SKG, Inc. – Class “A” 2,181,600 185,600 Fred’s, Inc. – Class “A” 1,978,496 60,000 * GameStop Corporation – Class “A” 1,386,000 160,000 * GNC Acquisition Holdings, Inc. – Class “A” 3,219,200 165,000 Limited Brands, Inc. 6,354,150 40,000 Newell Rubbermaid, Inc. 474,800 50,000 Nordstrom, Inc. 2,284,000 61,000 Oxford Industries, Inc. 2,092,300 680,000 * Pier 1 Imports, Inc. 6,650,400 25,000 Ralph Lauren Corporation 3,242,500 547,200 Stewart Enterprises, Inc. – Class “A” 3,255,840 35,000 * Tempur-Pedic International, Inc. 1,841,350 110,000 Tiffany & Company 6,690,200 125,000 * TRW Automotive Holdings Corporation 4,091,250 50,000 Tupperware Brands Corporation 2,687,000 155,000 Wyndham Worldwide Corporation 4,419,050 70,612,891 Consumer Staples—1.9% 75,000 McCormick & Company, Inc. 3,462,000 72,500 Nu Skin Enterprises, Inc. – Class “A” 2,937,700 65,424 Tootsie Roll Industries, Inc. 1,578,027 7,977,727 Energy—8.1% 100,000 * C&J Energy Services, Inc. 1,644,000 20,000 * Dril-Quip, Inc. 1,078,200 130,000 Ensco, PLC (ADR) 5,255,900 40,000 EOG Resources, Inc. 2,840,400 90,000 EQT Corporation 4,802,400 43,000 Hess Corporation 2,255,780 137,200 National-Oilwell Varco, Inc. 7,027,384 110,000 * Plains Exploration & Production Company 2,498,100 104 Shares Security Value Energy (continued) 225,000 Talisman Energy, Inc. $ 2,760,750 52,500 Transocean, Ltd. 2,506,350 190,000 * Weatherford International, Ltd. 2,319,900 34,989,164 Financials—13.0% 115,000 Ameriprise Financial, Inc. 4,526,400 73,020 Berkshire Hills Bancorp, Inc. 1,348,679 260,000 Brookline Bancorp, Inc. 2,004,600 75,000 City National Corporation 2,832,000 160,000 Discover Financial Services 3,670,400 150,000 Douglas Emmett, Inc. (REIT) 2,565,000 32,500 Federal Realty Investment Trust (REIT) 2,678,325 270,000 Financial Select Sector SPDR Fund (ETF) 3,194,100 225,000 FirstMerit Corporation 2,556,000 51,000 IBERIABANK Corporation 2,400,060 138,200 Invesco, Ltd. 2,143,482 60,000 M&T Bank Corporation 4,194,000 260,000 * Nasdaq OMX Group, Inc. 6,016,400 250,000 New York Community Bancorp, Inc. 2,975,000 300,000 Protective Life Corporation 4,689,000 185,000 SPDR KBW Regional Banking (ETF) 3,572,350 175,000 Waddell & Reed Financial, Inc. – Class “A” 4,376,750 55,742,546 Health Care—10.6% 75,000 DENTSPLY International, Inc. 2,301,750 75,000 * Gilead Sciences, Inc. 2,910,000 99,500 Hill-Rom Holdings, Inc. 2,986,990 65,000 * Hi-Tech Pharmacal Company, Inc. 2,184,000 77,500 McKesson Corporation 5,634,250 280,000 * Merit Medical Systems, Inc. 3,679,200 3,500 * Mettler-Toledo International, Inc. 489,860 20,000 Perrigo Company 1,942,200 155,000 * Sirona Dental Systems, Inc. 6,573,550 55,000 St. Jude Medical, Inc. 1,990,450 125,000 * Thermo Fisher Scientific, Inc. 6,330,000 275,000 * Warner Chilcott, PLC – Class “A” 3,932,500 70,000 * Watson Pharmaceuticals, Inc. 4,777,500 45,732,250 105 Portfolio of Investments (continued) OPPORTUNITY FUND September 30, 2011 Shares Security Value Industrials—17.7% 75,000 A.O. Smith Corporation $ 2,402,250 106,100 * Altra Holdings, Inc. 1,227,577 89,300 Armstrong World Industries, Inc. 3,075,492 140,000 Chicago Bridge & Iron Company NV – NY Shares 4,008,200 175,000 * EnerSys, Inc. 3,503,500 80,000 * Esterline Technologies Corporation 4,147,200 81,400 * Generac Holdings, Inc. 1,531,134 86,000 Goodrich Corporation 10,378,480 185,000 IDEX Corporation 5,764,600 82,500 J.B. Hunt Transport Services, Inc. 2,979,900 145,000 * MasTec, Inc. 2,553,450 175,000 * Mobile Mini, Inc. 2,877,000 130,000 Republic Services, Inc. 3,647,800 40,000 Roper Industries, Inc. 2,756,400 120,000 Snap-on, Inc. 5,328,000 266,600 TAL International Group, Inc. 6,649,004 130,000 * Thermon Group Holdings, Inc. 1,796,600 105,000 Timken Company 3,446,100 167,500 Triumph Group, Inc. 8,163,950 76,236,637 Information Technology—13.8% 200,000 Avago Technologies, Ltd. 6,554,000 650,000 * Brocade Communications Systems, Inc. 2,808,000 45,000 * CACI International, Inc. – Class “A” 2,247,300 185,000 * Checkpoint Systems, Inc. 2,512,300 43,300 * Coherent, Inc. 1,860,168 85,000 Comtech Telecommunications Corporation 2,387,650 80,000 * FEI Company 2,396,800 55,000 * Fiserv, Inc. 2,792,350 237,400 Intersil Corporation – Class “A” 2,442,846 170,000 * InterXion Holding NV 2,007,700 75,000 * Intuit, Inc. 3,558,000 65,000 * JDA Software Group, Inc. 1,523,600 380,000 * NCR Corporation 6,418,200 110,000 * NetScout Systems, Inc. 1,256,200 220,000 * Symantec Corporation 3,586,000 210,000 TE Connectivity, Ltd. 5,909,400 225,000 Technology Select Sector SPDR Fund (ETF) 5,303,250 65,000 * Varian Semiconductor Equipment Associates, Inc. 3,974,750 59,538,514 106 Shares Security Value Materials—9.7% 120,000 Agrium, Inc. $ 7,999,200 52,500 Allegheny Technologies, Inc. 1,941,975 165,300 Buckeye Technologies, Inc. 3,985,383 100,000 Cabot Corporation 2,478,000 90,000 Freeport-McMoRan Copper & Gold, Inc. 2,740,500 365,000 Globe Specialty Metals, Inc. 5,299,800 230,000 Kronos Worldwide, Inc. 3,698,400 40,000 Praxair, Inc. 3,739,200 55,000 Sigma-Aldrich Corporation 3,398,450 200,000 Temple-Inland, Inc. 6,274,000 41,554,908 Telecommunication Services—.8% 10,250 * Boingo Wireless, Inc. 73,288 200,000 NTELOS Holdings Corporation 3,546,000 3,619,288 Utilities—4.4% 111,000 AGL Resources, Inc. 4,522,140 110,000 Portland General Electric Company 2,605,900 135,000 SCANA Corporation 5,460,750 200,000 Wisconsin Energy Corporation 6,258,000 18,846,790 Total Value of Common Stocks (cost $377,776,254) 96.4 % 414,850,715 Other Assets, Less Liabilities 3.6 15,565,780 Net Assets 100.0 % $430,416,495 * Non-income producing Summary of Abbreviations: ADR American Depositary Receipts ETF Exchange Traded Fund REIT Real Estate Investment Trust 107 Portfolio of Investments (continued) OPPORTUNITY FUND September 30, 2011 Accounting Standards Codification (“ASC”) 820 established a three-tier hierarchy of inputs to establish a classification of fair value measurements for disclosure purposes. The three-tier hierarchy of inputs is summarized in the three broad Levels listed below: Level 1 — Unadjusted quoted prices in active markets for identical securities that the Fund has the ability to access. Level 2 — Observable inputs other than quoted prices included in Level 1 that are observable for the asset or liability, either directly or indirectly. These inputs may include quoted prices for the identical instrument on an inactive market, prices for similar instruments, interest rates, prepayment speeds, credit risk, yield curves, default rates and similar data. Level 3 — Unobservable inputs for the asset or liability, to the extent relevant observable inputs are not available, representing the Fund’s own assumption about the assumptions a market participant would use in valuing the asset or liability, and would be based on the best information available. The inputs methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following is a summary, by category of Level, of inputs used to value the Fund’s investments as of September 30, 2011: Level 1 Level 2 Level 3 Total Common Stocks* $ 414,850,715 $ — $ — $ 414,850,715 * The Portfolio of Investments provides information on the industry categorization for the portfolio. There were no transfers into or from Level 1 or Level 2 by the Fund during the year ended September 30, 2011. 108 See notes to financial statements Portfolio Managers’ Letter SPECIAL SITUATIONS FUND Dear Investor: This is the annual report for the First Investors Special Situations Fund for the fiscal year ended September 30, 2011. During the period, the Fund’s return on a net asset value basis was 5.1% for Class A shares and 4.4% for Class B shares. The Fund’s top performing sector for the review period was financials, which returned 10.1% compared to a decline of 6.3% for the benchmark sector. As in the past, results were helped by our decision to avoid banks with significant credit exposure. Our top performing stock in the sector, Harleysville Group, agreed to a sale to Nationwide Insurance for over a 100% premium. The company had a pooling agreement with its parent company that was underappreciated and undervalued by investors. We believe that Harleysville reflects our strategy of finding undervalued, out-of-favor stocks. The second-best performing sector for the review period was materials, a large overweight for the portfolio. The portfolio outperformed the sector, appreciating 13.3% compared to a decline of 8.2% for the benchmark sector. Smurfit-Stone Container was our top performing stock in the sector. Smurfit-Stone makes containerboard, used in corrugated boxes. We purchased shares at a highly discounted valuation immediately after the company emerged from bankruptcy. During the financial crisis, capacity in the containerboard industry was cut significantly. As demand increased and utilization rates rose to very high levels, prices increased substantially. Smurfit-Stone was a beneficiary, and eventually agreed to be bought by RockTenn Corp. We more than doubled our money on this investment. The utilities sector was a modest detractor from returns for the review period due to our limited exposure to the sector. This lack of exposure had a negative impact on performance because utilities was the top-performing sector in the benchmark, with a return of 12.1%. The stock market experienced a correction in the last two quarters of the Fund’s fiscal year. Macroeconomic indicators moderated over the review period, and recent numbers seem to offer little hope for a near-term acceleration in the economy. The market was also affected by the divisiveness of the debt-ceiling negotiations in Congress this summer and by the ongoing debt crisis in Europe. 109 Portfolio Managers Letter (continued) SPECIAL SITUATIONS FUND There have, however, also been some positive economic data points in recent months. The price of oil has remained low, offering some relief to the consumer and discretionary spending dollars. Raw material inflation has abated, with materials such as copper well off their highs earlier in the year. This should benefit companies in their supply chains, as those lower costs pass through to them. Many companies have healthy balance sheets with cash to spend on acquisitions and share repurchases. Lastly, small-cap outflows have been severe in 2011. From our contrarians perspective, we hope that this augurs well for a return to the small-cap asset class sooner rather than later. In this environment, we maintain our commitment to fundamental research. We have been diligent about reexamining our holdings, assumptions and expectations for earnings. We also continue to look for (and find) opportunities to purchase well-managed companies at discounted prices. We recognize that this is a difficult economic environment. We firmly believe, however, that judicious investing during these periods will produce superior returns over the long run. Thank you for placing your trust in First Investors. As always, we appreciate the opportunity to serve your investment needs. Fund Expenses (unaudited) SPECIAL SITUATIONS FUND The examples below show the ongoing costs (in dollars) of investing in your Fund and will help you in comparing these costs with costs of other mutual funds. Please refer to page 2 for a detailed explanation of the information presented in these examples. Beginning Ending Account Account Expenses Paid Value Value During Period (4/1/11) (9/30/11) (4/1/11–9/30/11)* Expense Example – Class A Shares Actual $1,000.00 $824.90 $6.59 Hypothetical (5% annual return before expenses) $1,000.00 $1,017.85 $7.28 Expense Example – Class B Shares Actual $1,000.00 $822.29 $9.78 Hypothetical (5% annual return before expenses) $1,000.00 $1,014.34 $10.81 * Expenses are equal to the annualized expense ratio of 1.44% for Class A shares and 2.14% for Class B shares, multiplied by the average account value over the period, multiplied by 183/365 (to reflect the one-half year period). Expenses paid during the period are net of expenses waived. Portfolio Composition TOP TEN SECTORS Portfolio holdings and allocations are subject to change. Percentages are as of September 30, 2011, and are based on the total market value of investments. 111 Cumulative Performance Information (unaudited) SPECIAL SITUATIONS FUND Comparison of change in value of $10,000 investment in the First Investors Special Situations Fund (Class A shares) and the Russell 2000 Index. The graph compares a $10,000 investment in the First Investors Special Situations Fund (Class A shares) beginning 9/30/01 with a theoretical investment in the Russell 2000 Index (the “Index”). The Index is an unmanaged Index that measures the performance of the small-cap segment of the U.S. equity universe. The Index is a subset of the Russell 3000 Index representing approximately 10% of the total market capitalization of that index. The Index includes approximately 2000 of the smallest securities in the Russell 3000 Index based on a combination of their market cap and current index membership. It is not possible to invest directly in this Index. In addition, the Index does not reflect fees and expenses associated with the active management of a mutual fund portfolio. For purposes of the graph and the accompanying table, unless otherwise indicated, it has been assumed that the maximum sales charge was deducted from the initial $10,000 investment in the Fund and all dividends and distributions were reinvested. Class B shares performance may be greater than or less than that shown in the line graph above for Class A shares based on differences in the sales loads and fees paid by shareholders investing in the different classes. * Average Annual Total Return figures (for the periods ended 9/30/11) include the reinvestment of all dividends and distributions. “N.A.V. Only” returns are calculated without sales charges. The Class A “S.E.C. Standardized” returns shown are based on the maximum sales charge of 5.75% (prior to 6/17/02, the maximum sales charge was 6.25%). The Class B “S.E.C. Standardized” returns are adjusted for the applicable deferred sales charge (maximum of 4% in the first year). During the periods shown, some of the expenses of the Fund were waived or assumed. If such expenses had been paid by the Fund, the Class A “S.E.C. Standardized” Average Annual Total Return for One Year, Five Years and Ten Years would have been (1.01%), 1.24% and 4.64%, respectively. The Class B “S.E.C. Standardized” Average Annual Total Return for One Year, Five Years and Ten Years would have been .30%, 1.39% and 4.91%, respectively. Results represent past performance and do not indicate future results. The graph and the returns shown do not reflect the deduction of taxes that a shareholder would pay on distributions or the redemption of fund shares. Investment return and principal value of an investment will fluctuate so that an investor’s shares, when redeemed, may be worth more or less than the original cost. Index figures are from Frank Russell and Company and all other figures are from First Investors Management Company, Inc. 112 Portfolio of Investments (continued) SPECIAL SITUATIONS FUND September 30, 2011 Shares Security Value COMMON STOCKS—93.9% Consumer Discretionary—11.9% 461,479 American Eagle Outfitters, Inc. $ 5,408,534 123,700 * Big Lots, Inc. 4,308,471 211,600 * Express, Inc. 4,293,364 212,000 Foot Locker, Inc. 4,259,080 148,100 Men’s Wearhouse, Inc. 3,862,448 104,200 PVH Corporation 6,068,608 554,400 Regal Entertainment Group – Class “A” 6,508,656 34,709,161 Consumer Staples—3.1% 85,500 Cal-Maine Foods, Inc. 2,687,265 279,400 * Dole Food Company, Inc. 2,794,000 49,200 J. M. Smucker Company 3,586,188 9,067,453 Energy—5.6% 350,141 * Matrix Service Company 2,979,700 551,700 * PetroQuest Energy, Inc. 3,034,350 94,700 * Plains Exploration & Production Company 2,150,637 150,300 * Resolute Energy Corporation 1,707,408 370,400 * Venoco, Inc. 3,263,224 85,200 * Whiting Petroleum Corporation 2,988,816 16,124,135 Financials—19.9% 16,612 * Alleghany Corporation 4,792,562 135,600 American Financial Group, Inc. 4,213,092 906,000 Anworth Mortgage Asset Corporation (REIT) 6,160,800 190,700 Aspen Insurance Holdings, Ltd. 4,393,728 357,747 Capitol Federal Financial, Inc. 3,777,808 110,500 * EZCORP, Inc. – Class “A” 3,153,670 93,600 Harleysville Group, Inc. 5,509,296 698,100 * Knight Capital Group, Inc. – Class “A” 8,488,896 7,200 * Markel Corporation 2,571,336 687,200 MFA Financial, Inc. (REIT) 4,824,144 79,000 Mid-America Apartment Communities, Inc. (REIT) 4,757,380 297,800 Montpelier Re Holdings, Ltd. 5,265,104 57,907,816 113 Portfolio of Investments (continued) SPECIAL SITUATIONS FUND September 30, 2011 Shares Security Value Health Care—10.3% 154,500 * Endo Pharmaceuticals Holdings, Inc. $ 4,324,455 126,400 * Life Technologies Corporation 4,857,552 132,288 * Magellan Health Services, Inc. 6,389,511 83,900 * MEDNAX, Inc. 5,255,496 271,500 * Myriad Genetics, Inc. 5,087,910 207,900 PerkinElmer, Inc. 3,993,759 29,908,683 Industrials—6.2% 154,600 Applied Industrial Technologies, Inc. 4,198,936 291,900 * EMCOR Group, Inc. 5,934,327 96,100 * FTI Consulting, Inc. 3,537,441 24,200 Precision Castparts Corporation 3,762,132 24,800 Woodward, Inc. 679,520 18,112,356 Information Technology—22.6% 248,400 * Avnet, Inc. 6,478,272 835,900 * Brightpoint, Inc. 7,698,639 586,200 * Compuware Corporation 4,490,292 757,500 * Convergys Corporation 7,105,350 143,400 * Cymer, Inc. 5,331,612 115,327 * Diodes, Inc. 2,066,660 322,000 * Emulex Corporation 2,060,800 110,100 * IAC/InterActiveCorp 4,354,455 435,200 * Kulicke and Soffa Industries, Inc. 3,246,592 142,100 Lender Processing Services, Inc. 1,945,349 183,400 * Lexmark International, Inc. – Class “A” 4,957,302 162,900 * Marvell Technology Group, Ltd. 2,366,937 124,200 * Microsemi Corporation 1,984,716 547,500 * QLogic Corporation 6,942,300 583,200 * Vishay Intertechnology, Inc. 4,875,552 65,904,828 Materials—13.3% 103,000 AptarGroup, Inc. 4,601,010 281,300 * Chemtura Corporation 2,821,439 77,924 * Innospec, Inc. 1,886,540 248,600 Olin Corporation 4,477,286 95,977 Rock-Tenn Company – Class “A” 4,672,160 114 Shares Security Value Materials (continued) 46,500 Royal Gold, Inc. $ 2,978,790 110,400 Schnitzer Steel Industries, Inc. – Class “A” 4,062,720 206,100 Sensient Technologies Corporation 6,708,555 33,300 * Tronox, Inc. 2,597,400 115,165 Westlake Chemical Corporation 3,947,856 38,753,756 Telecommunication Services—1.0% 446,700 * Premiere Global Services, Inc. 2,867,814 Total Value of Common Stocks (cost $259,251,312) 93.9 % 273,356,002 Other Assets, Less Liabilities 6.1 17,747,741 Net Assets 100.0 % $291,103,743 * Non-income producing Summary of Abbreviations: REIT Real Estate Investment Trust 115 Portfolio of Investments (continued) SPECIAL SITUATIONS FUND September 30, 2011 Accounting Standards Codification (“ASC”) 820 established a three-tier hierarchy of inputs to establish a classification of fair value measurements for disclosure purposes. The three-tier hierarchy of inputs is summarized in the three broad Levels listed below: Level 1 — Unadjusted quoted prices in active markets for identical securities that the Fund has the ability to access. Level 2 — Observable inputs other than quoted prices included in Level 1 that are observable for the asset or liability, either directly or indirectly. These inputs may include quoted prices for the identical instrument on an inactive market, prices for similar instruments, interest rates, prepayment speeds, credit risk, yield curves, default rates and similar data. Level 3 — Unobservable inputs for the asset or liability, to the extent relevant observable inputs are not available, representing the Fund’s own assumption about the assumptions a market participant would use in valuing the asset or liability, and would be based on the best information available. The inputs methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following is a summary, by category of Level, of inputs used to value the Fund’s investments as of September 30, 2011: Level 1 Level 2 Level 3 Total Common Stocks* $ 273,356,002 $ — $ — $ 273,356,002 * The Portfolio of Investments provides information on the industry categorization for the portfolio. There were no transfers into or from Level 1 or Level 2 by the Fund during the year ended September 30, 2011. 116 See notes to financial statements Portfolio Manager’s Letter INTERNATIONAL FUND Dear Investor: This is the annual report for the First Investors International Fund for the fiscal year ended September 30, 2011. During the period, the Fund’s return on a net asset value basis was –4.7% for Class A shares and –5.3% for Class B shares, including dividends of 17.4 cents per share on Class A shares and 15.6 cents per share on Class B shares. Early in the reporting period, corporate earnings and cash flow were better than expected. As the fiscal year progressed, equity markets across the globe were plagued by increased volatility and heavy trading volumes, primarily resulting from concerns about debt issues in developed countries. In the United States, a compromise on raising the U.S. debt ceiling was immediately followed by a credit rating downgrade from Standard & Poor’s. Soon after, the Federal Reserve announced it would pursue Operation Twist — a plan to buy $400 billion in long-term Treasury securities with proceeds from the sale of short-term government debt. In Europe, the sovereign-debt crisis was compounded by slower GDP growth estimates in both the United States and Europe. Regulators in Spain, France and Italy banned short selling in their equity markets in an effort to stabilize the region. Even with all the efforts to solve the debt problems of the European periphery, the threat of contagion persists. Policymakers in many emerging nations continued to battle both inflation and recession concerns. If world economies begin to tip into recession, it’s likely that emerging nations with high absolute interest rates will be able to recover fairly quickly by cutting those rates. Developed nations with near zero rates may require longer and more complex strategies to right their economies. Companies in Switzerland and the United Kingdom helped the Fund’s absolute and relative performance during the reporting period. The Fund had significantly more exposure to names in the consumer staples space than its benchmark did, which also helped performance during the reporting period. Philip Morris International, British American Tobacco and Imperial Tobacco Group made positive contributions to absolute and relative performance. The Fund had less exposure to the financials sector than its benchmark, and the companies held in the portfolio, including Daito Trust Construction in Japan, helped relative performance. Lack of exposure to companies in the telecommunications sector hurt relative performance during the review period. 117 Portfolio Managers Letter (continued) INTERNATIONAL FUND Despite this recent period of sharp relative outperformance, the portfolios positioning has not changed meaningfully and we remain confident that the superior earnings profiles of the companies we seek will continue to leave us well positioned to achieve our long-term performance goals. Thank you for placing your trust in First Investors. As always, we appreciate the opportunity to serve your investment needs. Fund Expenses (unaudited) INTERNATIONAL FUND The examples below show the ongoing costs (in dollars) of investing in your Fund and will help you in comparing these costs with costs of other mutual funds. Please refer to page 2 for a detailed explanation of the information presented in these examples. Beginning Ending Account Account Expenses Paid Value Value During Period (4/1/11) (9/30/11) (4/1/11–9/30/11)* Expense Example – Class A Shares Actual $1,000.00 $912.04 $8.82 Hypothetical (5% annual return before expenses) $1,000.00 $1,015.84 $9.30 Expense Example – Class B Shares Actual $1,000.00 $908.55 $12.15 Hypothetical (5% annual return before expenses) $1,000.00 $1,012.34 $12.81 * Expenses are equal to the annualized expense ratio of 1.84% for Class A shares and 2.54% for Class B shares, multiplied by the average account value over the period, multiplied by 183/365 (to reflect the one-half year period). Portfolio Composition TOP SECTORS Portfolio holdings and allocations are subject to change. Percentages are as of September 30, 2011, and are based on the total market value of investments. 119 Cumulative Performance Information (unaudited) INTERNATIONAL FUND Comparison of change in value of $10,000 investment in the First Investors International Fund (Class A shares), the Morgan Stanley Capital International (MSCI) EAFE Index (Gross) and the Morgan Stanley Capital International (MSCI) EAFE Index (Net). The graph compares a $10,000 investment in the First Investors International Fund (Class A shares) beginning 6/27/06 (inception date) with theoretical investments in the MSCI EAFE Index (Gross) and the MSCI EAFE Index (Net) (the Indices). The Indices are free float-adjusted market capitalization indices that measure developed foreign market equity performance, excluding the U.S. and Canada. The MSCI EAFE Index (Gross) is calculated on a total-return basis with the maximum possible dividend reinvestment (before taxes). The MSCI EAFE Index (Net) is calculated on a total-return basis with the minimum possible dividend reinvestment (after taxes). The Indices are unmanaged and it is not possible to invest directly in these Indices. In addition, the Indices do not reflect fees and expenses associated with the active management of a mutual fund portfolio. For purposes of the graph and the accompanying table, unless otherwise indicated, it has been assumed that the maximum sales charge was deducted from the initial $10,000 investment in the Fund and all dividends and distributions were reinvested. Class B shares performance may be greater than or less than that shown in the line graph above for Class A shares based on differences in sales loads and fees paid by shareholders investing in the different classes. * Average Annual Total Return figures (for the periods ended 9/30/11) include the reinvestment of all dividends and distributions. N.A.V. Only returns are calculated without sales charges. The Class A S.E.C. Standardized returns shown are based on the maximum sales charge of 5.75%. The Class B S.E.C. Standardized returns are adjusted for the applicable deferred sales charge (maximum of 4% in the first year). During the periods shown, some of the expenses of the Fund were waived or assumed. If such expenses had been paid by the Fund, the Class A S.E.C. Standardized Average Annual Total Return Since Inception would have been (1.38%). The Class B S.E.C. Standardized Average Annual Total Return Since Inception would have been (1.13%). Results represent past performance and do not indicate future results. The graph and the returns shown do not reflect the deduction of taxes that a shareholder would pay on distributions or the redemption of fund shares. Investment return and principal value of an investment will fluctuate so that an investors shares, when redeemed, may be worth more or less than the original cost. Indices figures are from Morgan Stanley & Co., Inc. and all other figures are from First Investors Management Company, Inc. Portfolio of Investments (continued) INTERNATIONAL FUND September 30, 2011 Shares Security Value COMMON STOCKS—97.8% United Kingdom—24.1% 50,857 Admiral Group, PLC $ 996,622 85,121 Amlin, PLC 373,720 198,231 British American Tobacco, PLC 8,361,787 87,205 Bunzl, PLC 1,038,106 152,755 Diageo, PLC 2,909,538 275,803 Domino’s Pizza UK & IRL, PLC 1,899,610 37,908 Fresnillo, PLC 925,790 171,947 Imperial Tobacco Group, PLC 5,796,851 51,612 Reckitt Benckiser Group, PLC 2,612,399 83,891 * Rolls-Royce Holdings, PLC 770,398 80,159 SABMiller, PLC 2,612,830 32,878 Scottish and Southern Energy, PLC 659,091 469,124 Tesco, PLC 2,745,114 31,701,856 India—12.9% 28,257 Bharat Heavy Electricals, Ltd. 942,241 540,725 HDFC Bank, Ltd. 5,115,114 5,604 HDFC Bank, Ltd. (ADR) 163,357 380,101 Housing Development Finance Corporation, Ltd. 4,948,337 877,362 ITC, Ltd. 3,534,310 18,062 Nestle India, Ltd. 1,563,039 28,900 Tata Consultancy Services, Ltd. 608,261 16,874,659 Brazil—9.5% 127,065 AES Tiete SA 1,608,634 127,091 CETIP SA – Balcao Organizado de Ativos e Derivatos 1,513,795 77,675 Companhia de Bebidas das Americas (ADR) 2,380,739 103,800 CPFL Energia SA 1,149,139 28,300 CPFL Energia SA (ADR) 626,845 43,700 Itau Unibanco Holding SA (ADR) 678,224 153,227 Redecard SA 2,089,253 241,665 Souza Cruz SA 2,438,457 12,485,086 121 Portfolio of Investments (continued) INTERNATIONAL FUND September 30, 2011 Shares Security Value France—7.7% 16,915 bioMerieux $ 1,476,165 24,754 Bureau Veritas SA 1,782,046 33,958 Essilor International SA 2,445,584 4,811 Hermes International 1,442,660 12,158 L’Oreal SA 1,187,777 22,674 Pernod Ricard SA 1,777,800 10,112,032 Switzerland—7.5% 7,883 Kuehne & Nagel International AG 882,882 62 Lindt & Spruengli AG 179,978 106,520 Nestle SA – Registered 5,851,947 52,849 Novartis AG – Registered 2,946,059 9,860,866 Netherlands—6.0% 35,848 Core Laboratories NV 3,220,226 61,296 Royal Dutch Shell, PLC – Class “A” 1,892,958 88,880 Unilever NV – CVA 2,817,459 7,930,643 United States—5.9% 123,429 Philip Morris International, Inc. 7,699,501 Australia—4.9% 194,739 Coca-Cola Amatil, Ltd. 2,240,587 40,636 Newcrest Mining, Ltd. 1,345,226 48,830 QBE Insurance Group, Ltd. 602,248 93,494 Woolworths, Ltd. 2,243,887 6,431,948 Canada—4.0% 28,015 Canadian National Railway Company 1,875,194 66,224 Canadian Natural Resources, Ltd. 1,948,494 32,000 Goldcorp, Inc. 1,468,797 5,292,485 122 Shares Security Value Japan—3.6% 17,100 Daito Trust Construction Company, Ltd. $ 1,568,730 31,650 Nitori Company, Ltd. 3,187,938 4,756,668 Belgium—3.1% 56,695 Anheuser-Busch Inbev NV 3,013,715 25,232 Colruyt SA 1,049,746 4,063,461 Ireland—2.6% 76,827 Covidien, PLC 3,388,071 Denmark—2.1% 27,760 Novo Nordisk A/S – Series “B” 2,772,790 Singapore—1.0% 215,700 Oversea-Chinese Banking Corporation, Ltd. 1,334,298 Colombia—.9% 28,751 Ecopetrol SA (ADR) 1,158,378 China—.7% 8,783 * Baidu.com, Inc. (ADR) 938,990 Mexico—.6% 330,100 Wal-Mart de Mexico SAB de CV 759,029 Hong Kong—.4% 236,400 Wynn Macau, Ltd. 559,232 Sweden—.3% 18,739 Indutrade AB 445,743 Total Value of Common Stocks (cost $108,263,697) 97.8 % 128,565,736 Other Assets, Less Liabilities 2.2 2,897,059 Net Assets 100.0 % $131,462,795 * Non-income producing Summary of Abbreviations: ADR American Depositary Receipts 123 Portfolio of Investments (continued) INTERNATIONAL FUND September 30, 2011 Accounting Standards Codification (“ASC”) 820 established a three-tier hierarchy of inputs to establish a classification of fair value measurements for disclosure purposes. The three-tier hierarchy of inputs is summarized in the three broad Levels listed below: Level 1 — Unadjusted quoted prices in active markets for identical securities that the Fund has the ability to access. Level 2 — Observable inputs other than quoted prices included in Level 1 that are observable for the asset or liability, either directly or indirectly. These inputs may include quoted prices for the identical instrument on an inactive market, prices for similar instruments, interest rates, prepayment speeds, credit risk, yield curves, default rates and similar data. Level 3 — Unobservable inputs for the asset or liability, to the extent relevant observable inputs are not available, representing the Fund’s own assumption about the assumptions a market participant would use in valuing the asset or liability, and would be based on the best information available. The inputs methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following is a summary, by category of Level, of inputs used to value the Fund’s investments as of September 30, 2011: Level 1 Level 2 Level 3 Total Common Stocks Consumer Staples $ 13,277,726 $ 50,498,764 $ — $ 63,776,490 Financials 2,355,376 14,939,069 — 17,294,445 Health Care 3,388,071 9,640,598 — 13,028,669 Energy 6,327,098 1,892,958 — 8,220,056 Industrials 1,875,194 5,861,416 — 7,736,610 Consumer Discretionary — 7,089,440 — 7,089,440 Utilities 3,384,618 659,091 — 4,043,709 Materials 1,468,797 2,271,016 — 3,739,813 Information Technology 3,028,243 608,261 — 3,636,504 Total Investments in Securities* $ 35,105,123 $ 93,460,613 ** $ — $ 128,565,736 * The Portfolio of Investments provides information on the country categorization for the portfolio. ** Includes certain securities trading outside of the U.S. whose values were adjusted as a result of sig- nificant market movements following the close of local trading; therefore, $93,460,613 of investment securities were classified as Level 2 instead of Level 1 (see Note 1A). 124 See notes to financial statements This page left intentionally blank. 125 Statements of Assets and Liabilities FIRST INVESTORS INCOME FUNDS September 30, 2011 CASH INVESTMENT MANAGEMENT GOVERNMENT GRADE INCOME Assets Investments in securities: At identified cost $ 148,260,633 $ 331,702,737 $ 411,211,464 $ 517,904,374 At value (Note 1A) $ 148,260,633 $ 350,574,551 $ 437,958,933 $ 493,159,943 Cash 1,494,850 2,313,859 3,161,178 17,591,147 Receivables: Investment securities sold — — — 519,619 Interest 167,457 1,351,529 6,572,978 11,915,739 Shares sold — 560,722 584,634 497,905 Other assets 13,691 32,392 40,582 50,477 Total Assets 149,936,631 354,833,053 448,318,305 523,734,830 Liabilities Payables: Investment securities purchased — — — 9,881,340 Shares redeemed 164,154 380,747 780,579 474,824 Dividends payable — 79,044 143,888 495,226 Accrued advisory fees — 159,685 203,763 301,823 Accrued shareholder servicing costs 47,834 57,788 76,055 96,991 Accrued expenses 34,613 43,879 44,073 65,977 Total Liabilities 246,601 721,143 1,248,358 11,316,181 Net Assets $ 149,690,030 $ 354,111,910 $ 447,069,947 $ 512,418,649 Net Assets Consist of: Capital paid in $ 149,690,030 $ 340,857,138 $ 447,033,130 $ 745,273,282 Undistributed net investment income (deficit) — 130,710 (2,390,751 ) (445,932 ) Accumulated net realized loss on investments — (5,747,752 ) (24,319,901 ) (207,664,270 ) Net unrealized appreciation (depreciation) in value of investments — 18,871,814 26,747,469 (24,744,431 ) Total $ 149,690,030 $ 354,111,910 $ 447,069,947 $ 512,418,649 Net Assets: Class A $ 148,171,007 $ 346,827,518 $ 437,093,548 $ 504,838,520 Class B $ 1,519,023 $ 7,284,392 $ 9,976,399 $ 7,580,129 Shares outstanding (Note 7): Class A 148,171,007 29,935,621 45,424,898 215,229,991 Class B 1,519,023 629,449 1,037,119 3,230,667 Net asset value and redemption price per share – Class A $ 1.00 # $ 11.59 $ 9.62 $ 2.35 Maximum offering price per share – Class A (Net asset value/.9425)* N/A $ 12.30 $ 10.21 $ 2.49 Net asset value and offering price per share – Class B (Note 7) $ 1.00 $ 11.57 $ 9.62 $ 2.35 #Also maximum offering price per share *On purchases of $100,000 or more, the sales charge is reduced 126 See notes to financial statements 127 Statements of Assets and Liabilities FIRST INVESTORS EQUITY FUNDS September 30, 2011 TOTAL GROWTH & RETURN VALUE BLUE CHIP INCOME GLOBAL Assets Investments in securities: At identified cost $ 350,829,247 $ 321,337,781 $ 341,285,616 $ 588,120,285 $ 240,063,095 At value (Note 1A) $ 382,283,462 $ 314,271,690 $ 334,165,511 $ 639,235,063 $ 235,499,489 Cash 14,818,357 13,339,157 17,003,422 7,246,065 10,850,654 Receivables: Investment securities sold — 10,161,379 — — 2,387,434 Dividends and interest 2,070,415 791,834 467,278 749,974 409,243 Shares sold 303,539 177,060 207,002 476,458 153,972 Other assets 36,497 33,026 36,224 62,242 31,713 Total Assets 399,512,270 338,774,146 351,879,437 647,769,802 249,332,505 Liabilities Payables: Investment securities purchased 986,016 12,556,818 — 1,094,511 2,624,177 Shares redeemed 433,285 361,731 725,559 816,190 357,284 Dividends payable 27,397 17,181 6,305 8,994 — Other liabilities — 7,709 Accrued advisory fees 249,073 206,720 222,555 401,869 203,388 Accrued shareholder servicing costs 91,732 81,884 117,918 181,484 75,769 Accrued expenses 44,022 51,906 86,963 69,246 54,546 Total Liabilities 1,831,525 13,276,240 1,159,300 2,572,294 3,322,873 Net Assets $ 397,680,745 $ 325,497,906 $ 350,720,137 $ 645,197,508 $ 246,009,632 Net Assets Consist of: Capital paid in $ 371,475,449 $ 350,219,591 $ 375,369,354 $ 606,778,349 $ 281,046,643 Undistributed net investment income (deficit) (570,667 ) 972,614 570,243 1,284,464 278,039 Accumulated net realized loss on investments and foreign currency transactions (4,678,252 ) (18,628,208 ) (18,099,355 ) (13,980,083 ) (30,740,338 ) Net unrealized appreciation (depreciation) in value of investments and foreign currency transactions 31,454,215 (7,066,091 ) (7,120,105 ) 51,114,778 (4,574,712 ) Total $ 397,680,745 $ 325,497,906 $ 350,720,137 $ 645,197,508 $ 246,009,632 Net Assets: Class A $ 384,720,132 $ 317,550,434 $ 341,018,449 $ 625,562,329 $ 241,494,336 Class B $ 12,960,613 $ 7,947,472 $ 9,701,688 $ 19,635,179 $ 4,515,296 Shares outstanding (Note 7): Class A 27,275,554 51,195,249 17,940,916 48,957,597 43,595,975 Class B 934,084 1,302,100 549,091 1,634,283 939,372 Net asset value and redemption price per share – Class A $ 14.10 $ 6.20 $ 19.01 $ 12.78 $ 5.54 Maximum offering price per share – Class A (Net asset value/.9425)* $ 14.96 $ 6.58 $ 20.17 $ 13.56 $ 5.88 Net asset value and offering price per share – Class B (Note 7) $ 13.88 $ 6.10 $ 17.67 $ 12.01 $ 4.81 *On purchases of $100,000 or more, the sales charge is reduced 128 See notes to financial statements 129 Statements of Assets and Liabilities FIRST INVESTORS EQUITY FUNDS September 30, 2011 SELECT SPECIAL GROWTH OPPORTUNITY SITUATIONS INTERNATIONAL Assets Investments in securities: At identified cost $ 182,554,378 $ 377,776,254 $ 259,251,312 $ 108,263,697 At value (Note 1A) $ 206,273,548 $ 414,850,715 $ 273,356,002 $ 128,565,736 Cash 3,864,486 17,239,150 17,367,724 2,744,025 Receivables: Investment securities sold — — 2,896,984 242,687 Dividends and interest 104,772 398,775 277,931 778,246 Shares sold 151,238 339,939 208,349 130,199 Other assets 18,511 40,271 26,896 12,738 Total Assets 210,412,555 432,868,850 294,133,886 132,473,631 Liabilities Payables: Investment securities purchased — 1,290,771 2,316,366 646,435 Shares redeemed 241,327 720,011 396,540 169,949 Accrued advisory fees 135,883 277,266 199,028 111,655 Accrued shareholder servicing costs 66,819 115,591 80,619 45,890 Accrued expenses 32,682 48,716 37,590 36,907 Total Liabilities 476,711 2,452,355 3,030,143 1,010,836 Net Assets $ 209,935,844 $ 430,416,495 $ 291,103,743 $ 131,462,795 Net Assets Consist of: Capital paid in $ 261,958,494 $ 374,543,044 $ 256,550,483 $ 156,679,026 Undistributed net investment income (deficit) — 2,940,592 387,081 (315,243 ) Accumulated net realized gain (loss) on investments and foreign currency transactions (75,741,820 ) 15,858,398 20,061,489 (45,184,762 ) Net unrealized appreciation in value of investments and foreign currency transactions 23,719,170 37,074,461 14,104,690 20,283,774 Total $ 209,935,844 $ 430,416,495 $ 291,103,743 $ 131,462,795 Net Assets: Class A $ 203,243,348 $ 415,391,698 $ 285,219,521 $ 128,479,316 Class B $ 6,692,496 $ 15,024,797 $ 5,884,222 $ 2,983,479 Shares outstanding (Note 7): Class A 32,204,864 17,256,211 13,131,576 13,461,367 Class B 1,159,043 720,505 313,930 322,747 Net asset value and redemption price per share – Class A $ 6.31 $ 24.07 $ 21.72 $ 9.54 Maximum offering price per share – Class A (Net asset value/.9425)* $ 6.69 $ 25.54 $ 23.05 $ 10.12 Net asset value and offering price per share – Class B (Note 7) $ 5.77 $ 20.85 $ 18.74 $ 9.24 *On purchases of $100,000 or more, the sales charge is reduced 130 See notes to financial statements 131 Statements of Operations FIRST INVESTORS INCOME FUNDS Year Ended September 30, 2011 CASH INVESTMENT MANAGEMENT GOVERNMENT GRADE INCOME Investment Income Income: Interest $ 230,196 $ 14,512,416 $ 21,632,700 $ 41,145,868 Dividends from affiliate (Note 2) — 2,816 4,072 9,570 Total income 230,196 14,515,232 21,636,772 41,155,438 Expenses (Notes 1 and 3): Advisory fees 676,133 2,255,976 2,830,858 3,911,522 Distribution plan expenses – Class A — 998,962 1,251,465 1,574,298 Distribution plan expenses – Class B 11,561 88,273 117,628 95,126 Shareholder servicing costs 596,352 659,045 845,120 1,112,273 Professional fees 32,533 62,497 56,112 82,088 Registration fees 59,490 48,697 52,316 46,444 Custodian fees 21,345 46,935 33,437 42,465 Reports to shareholders 15,845 15,149 19,254 30,392 Trustees’ fees 6,422 16,425 20,518 25,741 Other expenses 23,575 88,682 75,385 112,494 Total expenses 1,443,256 4,280,641 5,302,093 7,032,843 Less: Expenses waived or assumed (1,210,612 ) (375,996 ) (471,810 ) (171,290 ) Expenses paid indirectly (2,448 ) (1,528 ) (1,904 ) (2,380 ) Net expenses 230,196 3,903,117 4,828,379 6,859,173 Net investment income — 10,612,115 16,808,393 34,296,265 Realized and Unrealized Gain (Loss) on Investments (Note 2): Net realized gain on investments — 1,522,798 7,307,577 18,967,534 Net unrealized appreciation (depreciation) of investments — 6,710,421 (13,459,178 ) (47,914,443 ) Net gain (loss) on investments — 8,233,219 (6,151,601 ) (28,946,909 ) Net Increase in Net Assets Resulting from Operations $ — $ 18,845,334 $ 10,656,792 $ 5,349,356 132 See notes to financial statements 133 Statements of Operations FIRST INVESTORS EQUITY FUNDS Year Ended September 30, 2011 TOTAL GROWTH & RETURN VALUE BLUE CHIP INCOME GLOBAL Investment Income Dividends $ 6,659,745 (a) $ 10,947,141 (b) $ 9,121,624 (c) $ 19,538,093 (d) $ 5,477,567 (e) Dividends from affiliate (Note 2) 13,436 16,028 3,786 8,691 10,324 Interest 7,077,040 — — — 844 Total income 13,750,221 10,963,169 9,125,410 19,546,784 5,488,735 Expenses (Notes 1 and 3): Advisory fees 3,090,716 2,771,567 2,998,378 5,295,714 2,902,362 Distribution plan expenses – Class A 1,202,034 1,085,257 1,172,263 2,122,692 870,172 Distribution plan expenses – Class B 160,879 106,876 131,871 256,612 62,512 Shareholder servicing costs 985,017 901,245 1,295,081 1,987,624 891,636 Professional fees 49,174 69,817 93,739 85,714 41,545 Custodian fees 17,534 12,715 14,159 21,554 153,117 Registration fees 46,458 46,407 45,279 53,187 42,936 Reports to shareholders 23,288 21,178 29,633 43,384 23,694 Trustees’ fees 20,004 18,079 31,169 35,416 14,421 Other expenses 76,370 60,157 72,948 102,335 86,944 Total expenses 5,671,474 5,093,298 5,884,520 10,004,232 5,089,339 Less: Expenses waived — (87,432 ) Expenses paid indirectly (2,569 ) (2,295 ) (2,490 ) (4,519 ) (1,825 ) Net expenses 5,668,905 5,091,003 5,882,030 9,999,713 5,000,082 Net investment income 8,081,316 5,872,166 3,243,380 9,547,071 488,653 Realized and Unrealized Gain (Loss) on Investments and Foreign Currency Transactions (Note 2): Net realized gain (loss) on: Investments 5,756,364 14,176,441 70,747,449 7,507,482 24,446,096 Foreign currency transactions — (83,580 ) Net realized gain on investments and foreign currency transactions 5,756,364 14,176,441 70,747,449 7,507,482 24,362,516 Net unrealized depreciation of investments (8,150,969 ) (29,680,263 ) (78,064,787 ) (14,184,013 ) (51,321,420 ) Net loss on investments and foreign currency transactions (2,394,605 ) (15,503,822 ) (7,317,338 ) (6,676,531 ) (26,958,904 ) Net Increase (Decrease) in Net Assets Resulting from Operations $ 5,686,711 $ (9,631,656 ) $ (4,073,958 ) $ 2,870,540 $ (26,470,251 ) (a) Net of $24,120 foreign taxes withheld (b) Net of $77,187 foreign taxes withheld (c) Net of $33,553 foreign taxes withheld (d) Net of $72,612 foreign taxes withheld (e) Net of $370,088 foreign taxes withheld 134 See notes to financial statements 135 Statements of Operations FIRST INVESTORS EQUITY FUNDS Year Ended September 30, 2011 SELECT SPECIAL GROWTH OPPORTUNITY SITUATIONS INTERNATIONAL Investment Income Dividends $ 2,661,753 $ 9,827,863 (f) $ 5,163,496 $ 4,355,507 (g) Dividends from affiliate (Note 2) 3,256 6,646 28,042 1,830 Interest — — — 502 Total income 2,665,009 9,834,509 5,191,538 4,357,839 Expenses (Notes 1 and 3): Advisory fees 1,705,312 3,651,408 2,978,380 1,387,404 Distribution plan expenses – Class A 656,748 1,425,161 968,457 414,210 Distribution plan expenses – Class B 84,588 201,511 76,316 35,017 Shareholder servicing costs 776,875 1,369,808 931,959 550,221 Professional fees 34,659 58,851 41,422 23,597 Custodian fees 5,325 14,982 16,773 170,131 Registration fees 40,119 45,616 42,213 39,418 Reports to shareholders 19,137 31,334 23,219 15,134 Trustees’ fees 10,877 23,835 15,900 6,810 Other expenses 33,382 74,359 46,627 43,778 Total expenses 3,367,022 6,896,865 5,141,266 2,685,720 Less: Expenses waived — — (334,772 ) — Expenses paid indirectly (1,402 ) (3,052 ) (2,037 ) (872 ) Net expenses 3,365,620 6,893,813 4,804,457 2,684,848 Net investment income (loss) (700,611 ) 2,940,696 387,081 1,672,991 Realized and Unrealized Gain (Loss) on Investments and Foreign Currency Transactions (Notes 2 and 6): Net realized gain (loss) on: Investments 18,583,950 22,550,335 41,414,111 1,577,496 Foreign currency transactions — — — (2,482,963 ) Net realized gain (loss) on investments and foreign currency transactions 18,583,950 22,550,335 41,414,111 (905,467 ) Net unrealized appreciation (depreciation) of: Investments (734,742 ) (13,185,793 ) (26,613,391 ) (7,950,554 ) Foreign currency transactions — — — 701,354 Net unrealized loss on investments and foreign currency transactions (734,742 ) (13,185,793 ) (26,613,391 ) (7,249,200 ) Net gain (loss) on investments and foreign currency transactions 17,849,208 9,364,542 14,800,720 (8,154,667 ) Net Increase (Decrease) in Net Assets Resulting from Operations $ 17,148,597 $ 12,305,238 $ 15,187,801 $ (6,481,676 ) (f) Net of $13,808 foreign taxes withheld (g) Net of $324,385 foreign taxes withheld 136 See notes to financial statements 137 Statements of Changes in Net Assets FIRST INVESTORS INCOME FUNDS CASH MANAGEMENT GOVERNMENT INVESTMENT GRADE INCOME Year Ended September 30 Increase (Decrease) in Net Assets From Operations Net investment income $ — $ — $ 10,612,115 $ 10,770,050 $ 16,808,393 $ 16,503,247 $ 34,296,265 $ 34,376,424 Net realized gain (loss) on investments — — 1,522,798 3,103,773 7,307,577 13,779,861 18,967,534 (6,736,530 ) Net unrealized appreciation (depreciation) of investments — — 6,710,421 2,718,962 (13,459,178 ) 16,328,093 (47,914,443 ) 41,269,692 Net increase in net assets resulting from operations — — 18,845,334 16,592,785 10,656,792 46,611,201 5,349,356 68,909,586 Dividends to Shareholders Net investment income – Class A — — (11,889,734 ) (11,719,577 ) (18,383,242 ) (17,308,661 ) (35,595,449 ) (35,370,028 ) Net investment income – Class B — — (257,364 ) (390,654 ) (441,596 ) (611,139 ) (587,469 ) (775,851 ) Total dividends — — (12,147,098 ) (12,110,231 ) (18,824,838 ) (17,919,800 ) (36,182,918 ) (36,145,879 ) Share Transactions* Class A: Proceeds from shares sold 164,395,254 103,494,290 68,559,494 77,347,300 94,375,542 92,777,083 70,541,805 60,690,077 Reinvestment of dividends — — 10,900,205 10,581,329 16,675,925 15,532,529 29,464,018 28,803,544 Cost of shares redeemed (150,327,351 ) (141,727,633 ) (65,161,714 ) (53,101,171 ) (70,894,667 ) (56,404,349 ) (69,241,263 ) (55,246,111 ) 14,067,903 (38,233,343 ) 14,297,985 34,827,458 40,156,800 51,905,263 30,764,560 34,247,510 Class B: Proceeds from shares sold 1,185,395 1,539,880 848,476 1,715,685 1,049,176 1,808,223 1,129,780 1,330,180 Reinvestment of dividends — — 242,286 362,862 413,953 565,450 503,110 661,566 Cost of shares redeemed (1,405,414 ) (3,230,970 ) (4,813,886 ) (4,525,074 ) (5,078,726 ) (5,959,456 ) (4,543,242 ) (3,552,378 ) (220,019 ) (1,691,090 ) (3,723,124 ) (2,446,527 ) (3,615,597 ) (3,585,783 ) (2,910,352 ) (1,560,632 ) Net increase (decrease) from share transactions 13,847,884 (39,924,433 ) 10,574,861 32,380,931 36,541,203 48,319,480 27,854,208 32,686,878 Net increase (decrease) in net assets 13,847,884 (39,924,433 ) 17,273,097 36,863,485 28,373,157 77,010,881 (2,979,354 ) 65,450,585 Net Assets Beginning of year 135,842,146 175,766,579 336,838,813 299,975,328 418,696,790 341,685,909 515,398,003 449,947,418 End of year† $ 149,690,030 $ 135,842,146 $ 354,111,910 $ 336,838,813 $ 447,069,947 $ 418,696,790 $ 512,418,649 $ 515,398,003 †Includes undistributed net investment income (deficit) of $ — $ — $ 130,710 $ 18,529 $ (2,390,751 ) $ (1,228,073 ) $ (445,932 ) $ 731,963 *Shares Issued and Redeemed Class A: Sold 164,395,254 103,494,290 5,996,389 6,837,194 9,757,041 9,912,848 28,002,951 25,340,112 Issued for dividends reinvested — — 953,158 935,774 1,727,761 1,652,178 11,732,192 11,996,262 Redeemed (150,327,351 ) (141,727,633 ) (5,707,628 ) (4,701,354 ) (7,338,356 ) (6,026,306 ) (27,500,504 ) (23,070,665 ) Net increase (decrease) in Class A shares outstanding 14,067,903 (38,233,343 ) 1,241,919 3,071,614 4,146,446 5,538,720 12,234,639 14,265,709 Class B: Sold 1,185,395 1,539,880 74,270 151,892 108,687 193,657 449,656 554,862 Issued for dividends reinvested — — 21,225 32,138 42,900 60,264 200,033 275,454 Redeemed (1,405,414 ) (3,230,970 ) (422,530 ) (400,873 ) (526,947 ) (639,197 ) (1,796,917 ) (1,483,639 ) Net decrease in Class B shares outstanding (220,019 ) (1,691,090 ) (327,035 ) (216,843 ) (375,360 ) (385,276 ) (1,147,228 ) (653,323 ) 138 See notes to financial statements 139 Statements of Changes in Net Assets FIRST INVESTORS EQUITY FUNDS TOTAL RETURN VALUE BLUE CHIP GROWTH & INCOME Year Ended September 30 Increase (Decrease) in Net Assets From Operations Net investment income $ 8,081,316 $ 6,684,269 $ 5,872,166 $ 4,782,032 $ 3,243,380 $ 3,213,011 $ 9,547,071 $ 4,160,650 Net realized gain on investments 5,756,364 4,700,281 14,176,441 11,905,008 70,747,449 5,636,663 7,507,482 3,057,400 Net unrealized appreciation (depreciation) of investments (8,150,969 ) 20,333,126 (29,680,263 ) 14,490,454 (78,064,787 ) 14,721,082 (14,184,013 ) 46,947,411 Net increase (decrease) in net assets resulting from operations 5,686,711 31,717,676 (9,631,656 ) 31,177,494 (4,073,958 ) 23,570,756 2,870,540 54,165,461 Dividends to Shareholders Net investment income – Class A (9,055,005 ) (7,206,405 ) (5,584,298 ) (4,770,685 ) (3,434,804 ) (3,748,853 ) (8,822,171 ) (3,447,522 ) Net investment income – Class B (254,014 ) (265,077 ) (90,698 ) (91,965 ) (31,442 ) (65,517 ) (174,740 ) (7,107 ) Total dividends (9,309,019 ) (7,471,482 ) (5,674,996 ) (4,862,650 ) (3,466,246 ) (3,814,370 ) (8,996,911 ) (3,454,629 ) Share Transactions * Class A: Proceeds from shares sold 82,714,516 65,236,988 55,641,828 47,998,032 44,217,589 42,299,508 108,081,749 86,759,378 Reinvestment of dividends 8,912,640 7,095,031 5,497,125 4,692,913 3,406,190 3,717,017 8,746,010 3,415,609 Cost of shares redeemed (63,908,289 ) (50,060,155 ) (63,128,719 ) (51,740,503 ) (65,566,643 ) (55,163,840 ) (110,917,461 ) (89,994,980 ) 27,718,867 22,271,864 (1,989,766 ) 950,442 (17,942,864 ) (9,147,315 ) 5,910,298 180,007 Class B: Proceeds from shares sold 1,698,131 1,479,911 866,008 931,640 1,129,630 1,258,064 2,291,827 2,407,343 Reinvestment of dividends 252,733 263,214 90,424 91,498 31,375 65,439 174,190 7,097 Cost of shares redeemed (6,191,666 ) (6,622,753 ) (4,020,501 ) (3,250,976 ) (6,037,411 ) (6,213,513 ) (9,582,049 ) (9,067,038 ) (4,240,802 ) (4,879,628 ) (3,064,069 ) (2,227,838 ) (4,876,406 ) (4,890,010 ) (7,116,032 ) (6,652,598 ) Net increase (decrease) from share transactions 23,478,065 17,392,236 (5,053,835 ) (1,277,396 ) (22,819,270 ) (14,037,325 ) (1,205,734 ) (6,472,591 ) Net increase (decrease) in net assets 19,855,757 41,638,430 (20,360,487 ) 25,037,448 (30,359,474 ) 5,719,061 (7,332,105 ) 44,238,241 Net Assets Beginning of year 377,824,988 336,186,558 345,858,393 320,820,945 381,079,611 375,360,550 652,529,613 608,291,372 End of year† $ 397,680,745 $ 377,824,988 $ 325,497,906 $ 345,858,393 $ 350,720,137 $ 381,079,611 $ 645,197,508 $ 652,529,613 †Includes undistributed net investment income (deficit) of $ (570,667 ) $ 202,204 $ 972,614 $ 775,444 $ 570,243 $ 793,109 $ 1,284,464 $ 734,304 *Shares Issued and Redeemed Class A: Sold 5,455,887 4,717,067 7,903,766 7,583,329 2,075,134 2,190,993 7,456,483 6,879,346 Issued for dividends reinvested 592,869 513,741 788,759 743,977 161,666 192,725 608,794 271,569 Redeemed (4,209,975 ) (3,616,060 ) (8,962,624 ) (8,163,446 ) (3,081,572 ) (2,851,867 ) (7,642,811 ) (7,135,325 ) Net increase (decrease) in Class A shares outstanding 1,838,781 1,614,748 (270,099 ) 163,860 (844,772 ) (468,149 ) 422,466 15,590 Class B: Sold 114,158 108,792 124,008 149,472 56,760 69,790 168,173 203,071 Issued for dividends reinvested 17,068 19,385 13,113 14,731 1,594 3,627 12,913 584 Redeemed (413,980 ) (489,191 ) (574,819 ) (523,549 ) (303,927 ) (345,863 ) (700,851 ) (765,993 ) Net decrease in Class B shares outstanding (282,754 ) (361,014 ) (437,698 ) (359,346 ) (245,573 ) (272,446 ) (519,765 ) (562,338 ) 140 See notes to financial statements 141 Statements of Changes in Net Assets FIRST INVESTORS EQUITY FUNDS GLOBAL SELECT GROWTH OPPORTUNITY SPECIAL SITUATIONS Year Ended September 30 Increase (Decrease) in Net Assets From Operations Net investment income (loss) $ 488,653 $ 59,861 $ (700,611 ) $ (959,946 ) $ 2,940,696 $ 793,668 $ 387,081 $ (794,506 ) Net realized gain on investments and foreign currency transactions 24,362,516 16,003,052 18,583,950 11,072,238 22,550,335 17,731,893 41,414,111 26,160,463 Net unrealized appreciation (depreciation) of investments and foreign currency transactions (51,321,420 ) 2,462,568 (734,742 ) 5,200,313 (13,185,793 ) 30,124,890 (26,613,391 ) 5,717,051 Net increase (decrease) in net assets resulting from operations (26,470,251 ) 18,525,481 17,148,597 15,312,605 12,305,238 48,650,451 15,187,801 31,083,008 Dividend to Shareholders Net investment income – Class A — (427,532 ) — — (785,813 ) — — — Net investment income – Class B — (7,098 ) — — — Tot al dividends — (427,532 ) — — (792,911 ) — — — Share Transactions * Class A: Proceeds from shares sold 41,606,269 37,303,365 38,929,168 28,932,274 74,555,783 56,923,811 46,126,626 35,218,514 Reinvestment of dividends — 421,308 — — 781,830 — — — Cost of shares redeemed (43,114,751 ) (35,543,345 ) (35,495,706 ) (29,917,838 ) (72,360,775 ) (56,238,588 ) (49,594,767 ) (37,396,683 ) (1,508,482 ) 2,181,328 3,433,462 (985,564 ) 2,976,838 685,223 (3,468,141 ) (2,178,169 ) Class B: Proceeds from shares sold 807,681 802,245 713,599 778,215 1,922,100 1,670,590 828,825 668,989 Reinvestment of dividends — 7,087 — — — Cost of shares redeemed (2,444,818 ) (2,001,142 ) (3,339,365 ) (3,551,178 ) (8,248,484 ) (7,204,124 ) (3,095,317 ) (2,842,096 ) (1,637,137 ) (1,198,897 ) (2,625,766 ) (2,772,963 ) (6,319,297 ) (5,533,534 ) (2,266,492 ) (2,173,107 ) Net increase (decrease) from share transactions (3,145,619 ) 982,431 807,696 (3,758,527 ) (3,342,459 ) (4,848,311 ) (5,734,633 ) (4,351,276 ) Net increase (decrease) in net assets (29,615,870 ) 19,080,380 17,956,293 11,554,078 8,169,868 43,802,140 9,453,168 26,731,732 Net Assets Beginning of year 275,625,502 256,545,122 191,979,551 180,425,473 422,246,627 378,444,487 281,650,575 254,918,843 End of year† $ 246,009,632 $ 275,625,502 $ 209,935,844 $ 191,979,551 $ 430,416,495 $ 422,246,627 $ 291,103,743 $ 281,650,575 †Includes undistributed net investment income (deficit) of $ 278,039 $ (127,034 ) $ — $ — $ 2,940,592 $ 792,807 $ 387,081 $ — *Shares Issued and Redeemed Class A: Sold 6,278,938 6,360,255 5,633,735 5,206,038 2,707,241 2,558,776 1,891,798 1,802,540 Issued for dividends reinvested — 70,927 — — 28,744 — — — Redeemed (6,511,395 ) (6,087,314 ) (5,134,048 ) (5,392,868 ) (2,622,569 ) (2,529,554 ) (2,028,855 ) (1,909,903 ) Net increase (decrease) in Class A shares outstanding (232,457 ) 343,868 499,687 (186,830 ) 113,416 29,222 (137,057 ) (107,363 ) Class B: Sold 138,235 156,238 112,404 151,295 79,890 85,932 39,191 39,330 Issued for dividends reinvested — 299 — — — Redeemed (419,980 ) (392,927 ) (532,420 ) (695,270 ) (344,735 ) (370,238 ) (147,439 ) (167,386 ) Net decrease in Class B shares outstanding (281,745 ) (236,689 ) (420,016 ) (543,975 ) (264,546 ) (284,306 ) (108,248 ) (128,056 ) 142 See notes to financial statements 143 Statements of Changes in Net Assets FIRST INVESTORS EQUITY FUNDS INTERNATIONAL Year Ended September 30 Increase (Decrease) in Net Assets From Operations Net investment income $ 1,672,991 $ 1,586,071 Net realized loss on investments and foreign currency transactions (905,467 ) (2,771,605 ) Net unrealized appreciation (depreciation) of investments and foreign currency transactions (7,249,200 ) 17,926,493 Net increase (decrease) in net assets resulting from operations (6,481,676 ) 16,740,959 Dividends to Shareholders Net investment income – Class A (2,252,972 ) (255,393 ) Net investment income – Class B (56,124 ) — Total dividends (2,309,096 ) (255,393 ) Share Transactions * Class A: Proceeds from shares sold 27,282,612 24,832,707 Reinvestment of dividends 2,243,435 254,426 Cost of shares redeemed (22,029,107 ) (19,203,741 ) 7,496,940 5,883,392 Class B: Proceeds from shares sold 354,457 434,739 Reinvestment of dividends 56,091 — Cost of shares redeemed (792,183 ) (711,435 ) (381,635 ) (276,696 ) Net increase from share transactions 7,115,305 5,606,696 Net increase (decrease) in net assets (1,675,467 ) 22,092,262 Net Assets Beginning of year 133,138,262 111,046,000 End of year † $ 131,462,795 $ 133,138,262 †Includes undistributed net investment income (deficit) of $ (315,243 ) $ 2,803,825 *Shares Issued and Redeemed Class A: Sold 2,623,806 2,673,494 Reinvestment of dividends 218,445 27,299 Redeemed (2,111,367 ) (2,061,028 ) Net increase in Class A shares outstanding 730,884 639,765 Class B: Sold 35,394 48,103 Reinvestment of dividends 5,615 — Redeemed (78,179 ) (78,501 ) Net decrease in Class B shares outstanding (37,170 ) (30,398 ) 144 See notes to financial statements Notes to Financial Statements FIRST INVESTORS INCOME FUNDS FIRST INVESTORS EQUITY FUNDS September 30, 2011 1. Significant Accounting Policies —First Investors Income Funds (“Income Funds”) and First Investors Equity Funds (“Equity Funds”), each a Delaware statutory trust (each a “Trust”, collectively, “the Trusts”), are registered under the Investment Company Act of 1940 (the “1940 Act”) as diversified, open-end management investment companies and operate as series funds. The Income Funds issue shares of beneficial interest in the Cash Management Fund, Government Fund, Investment Grade Fund and Fund For Income. The Equity Funds issue shares of beneficial interest in the Total Return Fund, Value Fund, Blue Chip Fund, Growth & Income Fund, Global Fund, Select Growth Fund, Opportunity Fund, Special Situations Fund, and International Fund (each a “Fund”, collectively, “the Funds”). The Trusts account separately for the assets, liabilities and operations of each Fund. The objective of each Fund as of September 30, 2011 is as follows: Cash Management Fund seeks to earn a high rate of current income consistent with the preservation of capital and maintenance of liquidity. Government Fund seeks to achieve a significant level of current income which is consistent with security and liquidity of principal. Investment Grade Fund seeks to generate a maximum level of income consistent with investment in investment grade debt securities. Fund For Income seeks high current income. Total Return Fund seeks high, long-term total investment return consistent with moderate investment risk. Value Fund seeks total return. Blue Chip Fund seeks high total investment return. Growth & Income Fund seeks long-term growth of capital and current income. Global Fund seeks long-term capital growth. Select Growth Fund seeks long-term growth of capital. Opportunity Fund seeks long-term capital growth. Special Situations Fund seeks long-term growth of capital. International Fund primarily seeks long-term capital growth. A. Security Valuation—Except as provided below, a security listed or traded on an exchange or the Nasdaq Stock Market is valued at its last sale price on the exchange or market where the security is principally traded, and lacking any sales, the security 145 Notes to Financial Statements (continued) FIRST INVESTORS INCOME FUNDS FIRST INVESTORS EQUITY FUNDS September 30, 2011 is valued at the mean between the closing bid and asked prices. Securities traded in the over-the-counter (“OTC”) market (including securities listed on exchanges whose primary market is believed to be OTC) are valued at the mean between the last bid and asked prices based on quotes furnished by a market maker for such securities. Securities may also be priced by pricing services approved by the Trusts’ Board of Trustees (the “Board”). The pricing services consider security type, rating, market condition and yield data as well as market quotations, prices provided by market makers and other available information in determining value. Short-term debt securities that mature in 60 days or less are valued at amortized cost. The Funds monitor for significant events occurring prior to the close of trading on the New York Stock Exchange that could have a material impact on the value of any securities that are held by the Funds. Examples of such events include trading halts, natural disasters, political events and issuer-specific developments. If the Valuation Committee of First Investors Management Company, Inc. (“FIMCO”) decides that such events warrant using fair value estimates, it will take such events into consideration in determining the fair values of such securities. If market quotations or prices are not readily available or determined to be unreliable, the securities will be valued at fair value as determined in good faith pursuant to procedures adopted by the Board. The Funds also use a pricing service to fair value foreign securities in the event that fluctuation in U.S. securities markets exceed a predetermined level or if a foreign market is closed. For valuation purposes, where applicable, quotations of foreign securities in foreign currency are translated to U.S. dollar equivalents using the foreign exchange quotation in effect. At September 30, 2011, Fund For Income held four securities that were fair valued by FIMCO’s Valuation Committee with an aggregate value of $7,542, representing 0% of the Fund’s net assets and Global Fund held one security that was fair valued by FIMCO’s Valuation Committee with a value of $299,006, representing .1% of the Fund’s net assets. The Cash Management Fund values its portfolio securities in accordance with the amortized cost method of valuation under Rule 2a-7 of the 1940 Act. Amortized cost is an approximation of market value of an instrument, whereby the difference between its acquisition cost and market value at maturity is amortized on a straight-line basis over the remaining life of the instrument. The effect of changes in the market value of a security as a result of fluctuating interest rates is not taken into account and thus the amortized cost method of valuation may result in the value of a security being higher or lower than its actual market value. In accordance with Accounting Standards Codification (“ASC”) 820 “Fair Value Measurements and Disclosures” (“ASC 820”), investments held by the Funds are carried at “fair value”. As defined by ASC 820, fair value is the price that a Fund 146 would receive upon selling an investment in an orderly transaction to an independent buyer in the principal or most advantageous market for the investment under current market conditions. Various inputs are used in determining the value of the Funds’ investments. In addition to defining fair value, ASC 820 established a three-tier hierarchy of inputs to establish a classification of fair value measurements for disclosure purposes. The three-tier hierarchy of inputs is summarized in the three broad Levels listed below: Level 1 — Unadjusted quoted prices in active markets for identical securities that the Fund has the ability to access. Level 2 — Observable inputs other than quoted prices included in Level 1 that are observable for the asset or liability, either directly or indirectly. These inputs may include quoted prices for the identical instrument on an inactive market, prices for similar instruments, interest rates, prepayment speeds, credit risk, yield curves, default rates and similar data. Level 3 — Unobservable inputs for the asset or liability, to the extent relevant observable inputs are not available, representing the Fund’s own assumption about the assumptions a market participant would use in valuing the asset or liability, and would be based on the best information available. Equity securities traded on an exchange or the Nasdaq Stock Market are categorized in Level 1 of the fair value hierarchy to the extent that they are actively traded and valuation adjustments are not applied. Foreign securities that are fair valued in the event that fluctuations in U.S. securities markets exceed a predetermined level or if a foreign market is closed are categorized in Level 2. Corporate and municipal bonds, asset backed, U.S. Government and U.S. Government Agency securities are categorized in Level 2 to the extent that the inputs are observable and timely, otherwise they would be categorized as Level 3. Short-term notes that are valued at amortized cost are categorized in Level 2. Foreign exchange contracts that are considered derivative instruments and are valued at the net unrealized appreciation or depreciation on the instruments are categorized in Level 2. Restricted securities and securities that are fair valued by the Valuation Committee may be categorized in either Level 2 or Level 3 of the fair value hierarchy depending on the relative significance of valuation inputs. The aggregate value by input level, as of September 30, 2011, for each Fund’s investments is included at the end of each Fund’s portfolio of investments. B. Federal Income Taxes—No provision has been made for federal income taxes on net income or capital gains since it is the policy of each Fund to continue to comply with the special provisions of the Internal Revenue Code applicable to investment 147 Notes to Financial Statements (continued) FIRST INVESTORS INCOME FUNDS FIRST INVESTORS EQUITY FUNDS September 30, 2011 companies, and to make sufficient distributions of income and capital gains (in excess of any available capital loss carryovers) to relieve it from all, or substantially all, such taxes. At September 30, 2011, capital loss carryovers were as follows: Year Capital Loss Carryovers Expire Fund Total 2012 2013 2014 2015 2016 2017 2018 2019 Government $ 5,663,981 $ 308,826 $ 1,600,894 $ 740,643 $ 1,909,473 $ 1,063,550 $ — $ — $ 40,595 Investment Grade 24,319,901 — 24,319,901 — — Fund For Income 207,663,270 25,740,298 10,200,012 7,456,986 24,660,250 5,033,118 23,949,720 110,622,886 — Total Return 3,365,030 — 3,365,030 — Value 18,524,300 — 18,524,300 — — Blue Chip 14,450,384 — 12,329,978 2,120,406 — Growth & Income 11,965,616 — 1,792,798 10,172,818 — Global 24,434,029 — 24,434,029 — Select Growth 75,741,820 — 31,534,712 44,207,108 — International 44,272,821 — — — 82,339 1,552,900 19,541,066 20,905,274 2,191,242 The Regulated Investment Company Modernization Act of 2010 (the “Modernization Act”) was enacted on December 22, 2010. The Modernization Act made changes to several tax rules impacting the Funds. In general, the provisions of the Modernization Act will be effective for the Funds’ fiscal year ending September 30, 2012. Although the Modernization Act provides several benefits, including unlimited carryover on future capital losses, there may be greater likelihood that all or a portion of the Funds’ pre-enactment capital loss carryovers may expire without being utilized due to the fact that post-enactment capital losses get utilized before pre-enactment capital loss carryovers. Relevant information regarding the impact of the Modernization Act on the Funds, if any, will be included in the September 30, 2012 annual report. The Funds recognize the tax benefits of uncertain tax positions only where the position is “more likely than not” to be sustained assuming examination by tax authorities. Management has analyzed the Funds’ tax positions, and has concluded that no liability for unrecognized tax benefits should be recorded related to uncertain tax positions taken on returns filed for open tax years 2008 – 2010, or expected to be taken in the Funds’ 2011 tax returns. The Funds identify their major tax jurisdictions as U.S. Federal, New York State, New York City and foreign jurisdictions where the Funds make significant investments; however, the Funds are not aware of any tax position for which it is reasonably possible that the total amounts of unrecognized tax benefits will change materially in the next twelve months. C. Distributions to Shareholders—Dividends from net investment income of the Government Fund, Investment Grade Fund and Fund For Income are generally declared daily and paid monthly. The Cash Management Fund declares distributions, if any, 148 daily and pays distributions monthly. Distributions are declared from the total of net investment income plus or minus all realized short-term gains and losses on investments. Dividends from net investment income, if any, of Total Return Fund, Value Fund, Blue Chip Fund and Growth & Income Fund are declared and paid quarterly. Dividends from net investment income, if any, of, Global Fund, Select Growth Fund, Opportunity Fund, Special Situations Fund, and International Fund are declared and paid annually. Distributions from net realized capital gains, if any, of each of the other Funds are normally declared and paid annually. Income dividends and capital gain distributions are determined in accordance with income tax regulations which may differ from accounting principles generally accepted in the United States of America. These differences are primarily due to differing treatments for capital loss carryforwards, deferral of wash sales losses, post-October capital losses, net operating losses and foreign currency transactions. D. Expense Allocation—Expenses directly charged or attributable to a Fund are paid from the assets of that Fund. General expenses of the Trusts are allocated among and charged to the assets of each Fund on a fair and equitable basis, which may be based on the relative assets of each Fund or the nature of the services performed and relative applicability to each Fund. E. Use of Estimates—The preparation of the financial statements in conformity with accounting principles generally accepted in the United States of America requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities at the date of the financial statements and the reported amounts of revenue and expense during the reporting period. Actual results could differ from those estimates. F. Foreign Currency Translations—The accounting records of Global Fund and International Fund are maintained in U.S. dollars. Portfolio securities and other assets and liabilities denominated in foreign currencies are translated to U.S. dollars at the date of valuation. Purchases and sales of investment securities, dividend income and certain expenses are translated to U.S. dollars at the rates of exchange prevailing on the respective dates of such transactions. Global Fund and International Fund do not isolate that portion of gains and losses on investments which is due to changes in foreign exchange rates from that which is due to changes in market prices of the investments. These changes are included with the net realized and unrealized gains and losses from investments. Net realized and unrealized gains and losses on foreign currency transactions include gains and losses from the sales of foreign currency and gains and losses on accrued foreign dividends and related withholding taxes. 149 Notes to Financial Statements (continued) FIRST INVESTORS INCOME FUNDS FIRST INVESTORS EQUITY FUNDS September 30, 2011 G. Other—Security transactions are generally accounted for on the first business day following the date the securities are purchased or sold, except for financial reporting purposes, which is trade date. Investments in securities issued on a when-issued or delayed delivery basis are generally reflected in the assets of the Funds on the first business day following the date the securities are purchased and the Funds segregate assets for these transactions. Cost is determined and gains and losses are based on the identified cost basis for securities for both financial statement and federal income tax purposes. Dividend income is recorded on the ex-dividend date. Interest income and estimated expenses are accrued daily. Bond discounts and premiums are accreted or amortized using the interest method. The Bank of New York Mellon (“BONY”) custodian for the Income Funds has provided credits in the amount of $21 against custodian charges based on the uninvested cash balances of the Funds. Brown Brothers Harriman & Co. (“BBH”) serves as custodian for the Equity Funds. The Funds reduced expenses through brokerage service arrangements. For the year ended September 30, 2011, expenses were reduced by $8,239 for the Income Funds and by $21,061 for the Equity Funds under these arrangements. 2. Security Transactions —For the year ended September 30, 2011, purchases and sales of securities and long-term U.S. Government obligations (excluding U.S. Treasury bills, short-term securities and foreign currencies) were as follows: Long-Term U.S. Securities Government Obligations Cost of Proceeds Cost of Proceeds Fund Purchases of Sales Purchases of Sales Government $ — $ — $ $ Investment Grade 183,257,231 142,911,006 — — Fund For Income 408,069,932 385,253,522 — — Total Return 141,571,098 135,881,473 14,367,852 9,107,817 Value 104,636,868 107,052,465 — — Blue Chip 194,174,657 230,680,233 — — Growth & Income 194,707,365 175,308,114 — — Global 294,431,853 294,721,882 — — Select Growth 138,554,999 140,144,598 — — Opportunity 178,472,620 190,140,356 — — Special Situations 223,880,549 231,896,763 — — International 46,468,321 41,388,537 — — 150 At September 30, 2011, aggregate cost and net unrealized appreciation (depreciation) of securities for federal income tax purposes were as follows: Net Gross Gross Unrealized Aggregate Unrealized Unrealized Appreciation Fund Cost Appreciation Depreciation (Depreciation) Government $331,702,737 $ 18,883,270 $ 11,456 $ 18,871,814 Investment Grade 413,839,344 28,058,691 3,939,102 24,119,589 Fund For Income 519,033,806 5,314,397 31,188,260 (25,873,863) Total Return 353,126,041 49,182,543 20,025,122 29,157,421 Value 321,441,689 29,431,300 36,601,299 (7,169,999) Blue Chip 344,934,587 19,031,650 29,800,726 (10,769,076) Growth & Income 590,134,752 123,325,144 74,224,833 49,100,311 Global 246,369,404 17,958,020 28,827,935 (10,869,915) Select Growth 182,554,378 38,470,705 14,751,535 23,719,170 Opportunity 377,791,102 85,052,774 47,993,161 37,059,613 Special Situations 260,256,316 31,228,558 18,128,872 13,099,686 International 109,175,638 24,446,658 5,056,560 19,390,098 Certain of the Funds invested in First Investors Cash Reserve Fund (“Cash Reserve Fund”), an affiliated unregistered money market fund managed by FIMCO, which ceased operations on July 29, 2011. During the period October 1, 2010 through July 29, 2011, purchases, sales and dividend income earned by the Funds that invested in the Cash Reserve Fund were as follows: Value at Purchase Sales Value at Dividend Fund 9/30/10 Shares/Cost Shares/Costs 7/29/11 Income Government $ 1,100,000 $ 49,925,000 $ 51,025,000 $ — $ 2,816 Investment Grade 3,650,000 56,025,000 59,675,000 — 4,072 Fund For Income 17,660,000 131,250,000 148,910,000 — 9,570 Total Return 5,300,000 68,450,000 73,750,000 — 13,436 Value 13,780,000 31,370,000 45,150,000 — 16,028 Blue Chip 3,295,000 46,940,000 50,235,000 — 3,786 Growth & Income 27,560,000 77,825,000 105,385,000 — 8,691 Global 9,560,000 64,595,000 74,155,000 — 10,324 Select Growth 2,135,000 16,700,000 18,835,000 — 3,256 Opportunity 5,120,000 82,600,000 87,720,000 — 6,646 Special Situations 11,865,000 101,185,000 113,050,000 — 28,042 International 2,055,000 21,275,000 23,330,000 — 1,830 151 Notes to Financial Statements (continued) FIRST INVESTORS INCOME FUNDS FIRST INVESTORS EQUITY FUNDS September 30, 2011 3. Advisory Fee and Other Transactions With Affiliates —Certain officers and trustees of the Trusts are officers and directors of the Trusts’ investment adviser, First Investors Management Company, Inc. (“FIMCO”), their underwriter, First Investors Corporation (“FIC”), their transfer agent, Administrative Data Management Corp. (“ADM”). During the period October 1, 2010 to January 19, 2011, certain officers and trustees of the Trusts were officers of First Investors Federal Savings Bank (“FIFSB”), custodian of the Funds’ retirement accounts. Effective January 19, 2011, FIFSB continues to serve as custodian of the Funds’ retirement accounts but is no longer an affiliate of the Trusts. Trustees of the Trusts who are not “interested persons” of the Funds as defined in the 1940 Act are remunerated by the Funds. For the year ended September 30, 2011, total trustees fees accrued by the Income Funds and Equity Funds amounted to $69,106 and $176,511, respectively. The Investment Advisory Agreements provide as compensation to FIMCO, an annual fee, payable monthly, at the following rates: Cash Management Fund —.50% of the Fund’s average daily net assets. For the year ended September 30, 2011, FIMCO has voluntarily waived $563,924 in advisory fees to limit the Fund’s overall expense ratio to .60% on Class A shares and 1.35% on Class B shares. Also, FIMCO has voluntarily waived an additional $112,209 in advisory fees and assumed $480,277 of other expenses to prevent a negative yield on the Fund’s shares. Government and Investment Grade Funds —.66% on the first $500 million of each Fund’s average daily net assets, declining by .02% on each $500 million thereafter, down to .60% on average daily net assets over $1.5 billion. For the year ended September 30, 2011, FIMCO has voluntarily waived 16.7% of the .66% annual fee to limit the advisory fee to .55% of each Fund’s average daily net assets. Fund For Income —.75% on the first $250 million of the Fund’s average daily net assets, .72% on the next $250 million, .69% on the next $250 million, .66% on the next $500 million, declining by .02% on each $500 million thereafter, down to .60% on average daily net assets over $2.25 billion. For the year ended September 30, 2011, FIMCO has voluntarily waived 6.7% of the .75% annual fee to limit the advisory fee to .70% of the Fund’s average daily net assets. Total Return, Value, Blue Chip, Growth & Income, Select Growth, and Opportunity Funds —.75% on the first $300 million of each Fund’s average daily net assets, .72% on the next $200 million, .69% on the next $250 million, .66% on the next $500 million, declining by .02% on each $500 million thereafter, down to .60% on average daily net assets over $2.25 billion. 152 Special Situations Fund —1% on the first $200 million of the Fund’s average daily net assets, .75% on the next $300 million, .72% on the next $250 million, .69% on the next $250 million, .66% on the next $500 million, and .64% on average daily net assets over $1.5 billion. For the year ended September 30, 2011, FIMCO has voluntarily waived 20% of the 1% annual fee to limit the advisory fee to .80% of the Fund’s average daily net assets. Global and International Funds —.98% on the first $300 million of each Fund’s average daily net assets, .95% on the next $300 million, .92% on the next $400 million, .90% on the next $500 million and .88% on average daily net assets over $1.5 billion. For the year ended September 30, 2011, FIMCO has voluntarily waived 3.1% of the .98% annual fee on Global Fund to limit the advisory fee to .95% of the Fund’s average daily net assets. For the year ended September 30, 2011, total advisory fees accrued to FIMCO by the Income Funds and Equity Funds were $9,674,489 and $26,781,241, respectively, of which $1,695,229 and $422,204, respectively, was voluntarily waived by FIMCO as noted above. For the year ended September 30, 2011, FIC, as underwriter, received from the Income Funds and Equity Funds $6,631,193 and $17,079,940, respectively, in commissions in connection with the sale of shares of the Funds, after allowing $50,033 and $21,281, respectively, to other dealers. For the year ended September 30, 2011, shareholder servicing costs for the Income Funds and Equity Funds included $2,536,544 (of which $54,202 was voluntarily waived by ADM on the Cash Management Fund) and $7,105,173, respectively, in transfer agent fees accrued to ADM. For the period October 1, 2010 to January 19, 2011, retirement accounts custodian fees accrued to FIFSB by the Income and Equity Funds were $128,612 and $586,898, respectively. Pursuant to Distribution Plans adopted under Rule 12b-1 of the 1940 Act, each Fund, other than the Cash Management Fund, is authorized to pay FIC a fee up to .30% of the average daily net assets of the Class A shares and 1% of the average daily net assets of the Class B shares on an annualized basis each fiscal year, payable monthly. The Cash Management Fund is authorized to pay FIC a fee of 1% of the average daily net assets of the Class B shares. The fee consists of a distribution fee and a service fee. The service fee is paid for the ongoing servicing of clients who are shareholders of that Fund. For the year ended September 30, 2011, total distribution plan fees accrued to FIC by the Income Funds and Equity Funds amounted to $4,137,313 and $11,033,176, respectively. Muzinich & Co., Inc., serves as investment subadviser to Fund For Income, Wellington Management Company, LLP serves as investment subadviser to Global 153 Notes to Financial Statements (continued) FIRST INVESTORS INCOME FUNDS FIRST INVESTORS EQUITY FUNDS September 30, 2011 Fund, Smith Asset Management Group, L.P. serves as investment subadviser to Select Growth Fund, Paradigm Capital Management, Inc. serves as investment subadviser to Special Situations Fund and Vontobel Asset Management, Inc. serves as investment subadviser to International Fund. The subadvisers are paid by FIMCO and not by the Funds. 4. Restricted Securities —Certain restricted securities are exempt from the registration requirements under Rule 144A of the Securities Act of 1933 and may only be sold to qualified institutional investors. Unless otherwise noted, these 144A securities are deemed to be liquid. At September 30, 2011, Investment Grade Fund held nineteen 144A securities with an aggregate value of $66,461,517 representing 14.9% of the Fund’s net assets, Fund For Income held sixty-six 144A securities with an aggregate value of $149,257,413 representing 29.1% of the Fund’s net assets, Total Return Fund held sixteen 144A securities with an aggregate value of $17,447,200 representing 4.4% of the Fund’s net assets. Certain restricted securities are exempt from the registration requirements under Section 4(2) of the Securities Act of 1933 and may only be sold to qualified investors. Unless otherwise noted, these section 4(2) securities are deemed to be liquid. At September 30, 2011, Cash Management Fund held thirteen Section 4(2) securities with an aggregate value of $51,993,179 representing 34.7% of the Fund’s net assets. These securities are valued as set forth in Note 1A. 5. High Yield Credit Risk —The investments of Fund For Income in high yield securities whether rated or unrated may be considered speculative and subject to greater market fluctuations and risks of loss of income and principal than lower-yielding, higher-rated, fixed-income securities. The risk of loss due to default by the issuer may be significantly greater for holders of high-yielding securities, because such securities are generally unsecured and are often subordinated to other creditors of the issuer. 6. Foreign Exchange Contracts —The Global Fund and the International Fund may enter into foreign exchange contracts for the purchase or sale of foreign currencies at negotiated rates at future dates. These contracts are considered derivative instruments and are used to decrease exposure to foreign exchange risk associated with foreign currency denominated securities held by the Funds. The Funds could be exposed to risk if counter parties to the contracts are unable to meet the terms of their contracts or if the value of the foreign currency changes unfavorably. Foreign exchange contracts are “marked-to-market” daily at the applicable translation rate and the resulting unrealized gains and losses are reflected in the Funds’ assets. The Global Fund and International Fund had no foreign exchange contracts open at September 30, 2011. 154 The effect of International Fund’s derivative instruments on the Statement of Operations are as follows: Amount of Realized Gain or Loss Recognized on Derivatives Derivatives not accounted Net Realized Loss for as hedging instruments on Foreign Currency under ASC 815 Transactions Foreign currency transactions: $(2,405,667) Amount of Change in Unrealized Gain or Loss Recognized on Derivatives Derivatives not accounted Net Unrealized for as hedging instruments Appreciation on Foreign under ASC 815 Currency Transactions Foreign currency transactions: $701,354 7. Capital —The Trusts are authorized to issue an unlimited number of shares of beneficial interest without par value. The Trusts consist of the Funds listed on the cover page, each of which is a separate and distinct series of the Trusts. Each Fund has designated two classes of shares, Class A shares and Class B shares (each, a “Class”). Each share of each Class has an equal beneficial interest in the assets, has identical voting, dividend, liquidation and other rights and is subject to the same terms and conditions except that expenses allocated to a Class may be borne solely by that Class as determined by the Trustees and a Class may have exclusive voting rights with respect to matters affecting only that Class. Cash Management Fund’s Class A and Class B shares are sold without an initial sales charge; however, its Class B shares may only be acquired through an exchange of Class B shares from another First Investors eligible Fund or through the reinvestment of dividends on Class B shares and are generally subject to a contingent deferred sales charge at the rate of 4% in the first year and declining to 0% over a six-year period, which is payable to FIC as underwriter of the Trusts. The Class A and Class B shares sold by the other Funds have a public offering price that reflects different sales charges and expense levels. Class A shares are sold with an initial sales charge of up to 5.75% of the amount invested and together with the Class B shares are subject to distribution plan fees as described in Note 3. Class B shares are sold without an initial sales charge, but are generally subject to a contingent deferred sales charge which declines in steps from 4% to 0% over a six-year period. Class B shares automatically convert into Class A shares after eight years. Realized and unrealized gains or losses, investment income and expenses (other than distribution plan fees) are allocated daily to each class of shares based upon the relative proportion of net assets to each class. 155 Notes to Financial Statements (continued) FIRST INVESTORS INCOME FUNDS FIRST INVESTORS EQUITY FUNDS September 30, 2011 8. Tax Components of Capital and Distributions to Shareholders —The tax character of distributions declared for the years ended September 30, 2011 and September 30, 2010 were as follows: Year Ended September 30, 2011 Year Ended September 30, 2010 Distributions Distributions Declared from Declared from Long-Term Long-Term Ordinary Capital Ordinary Capital Fund Income Gain Total Income Gain Total Government $12,147,098 $— $12,147,098 $12,110,231 $— $12,110,231 Investment Grade 18,824,838 — 18,824,838 17,919,800 — 17,919,800 Fund For Income 36,182,918 — 36,182,918 36,145,879 — 36,145,879 Total Return 9,309,019 — 9,309,019 7,471,482 — 7,471,482 Value 5,674,996 — 5,674,996 4,862,650 — 4,862,650 Blue Chip 3,466,246 — 3,466,246 3,814,370 — 3,814,370 Growth & Income 8,996,911 — 8,996,911 3,454,629 — 3,454,629 Global — — — 427,532 — 427,532 Opportunity 792,911 — 792,911 — — — International 2,309,096 — 2,309,096 255,393 — 255,393 As of September 30, 2011, the components of distributable earnings (deficit) on a tax basis were as follows: Total Undistributed Undistributed Capital Other Unrealized Distributable Ordinary Capital Losses Accumulated Appreciation Earnings Fund Income Gains Carryover Losses* (Depreciation) (Deficit)** Government $ 130,710 $ — $ (5,663,981) $ (83,771) $ 18,871,814 $ 13,254,772 Investment Grade 237,129 — (24,319,901) — 24,119,589 36,817 Fund For Income 682,500 — (207,663,270) — (25,873,863) (232,854,633) Total Return 412,905 — (3,365,030) — 29,157,421 26,205,296 Value 972,614 — (18,524,300) — (7,169,999) (24,721,685) Blue Chip 570,243 — (14,450,384) — (10,769,076) (24,649,217) Growth & Income 1,284,464 — (11,965,616) — 49,100,311 38,419,159 Global 306,192 — (24,434,029) (23,164) (10,886,010) (35,037,011) Select Growth — — (75,741,820) — 23,719,170 (52,022,650) Opportunity 2,940,592 15,873,246 — — 37,059,613 55,873,451 Special Situations 387,081 21,066,493 — — 13,099,686 34,553,260 International 2,185,327 — (44,272,821) (2,500,569) 19,371,832 (25,216,231) * Other accumulated losses consist of post-October loss deferrals. ** Differences between book distributable earnings and tax distributable earnings consist primarily of wash sales, passive foreign investment companies and amortization of bond premium and discounts. 156 For the year ended September 30, 2011, the following reclassifications were made to reflect permanent differences between book and tax reporting which are primarily due to the differences between book and tax treatment of investments in real estate trusts, bond premium amortization, foreign currency transactions, paydowns on securities and expiration of capital loss carryovers. Undistributed Accumulated Ordinary Income Capital Gains Fund Capital Paid In (Deficit) (Losses) Government $ — $ 1,647,164 $ (1,647,164) Investment Grade — 853,767 (853,767) Fund For Income (44,581,428) 708,759 43,872,669 Total Return — 454,832 (454,832) Blue Chip (2,254,839) — 2,254,839 Global — (83,580) 83,580 Select Growth (700,611) 700,611 — International — (2,482,963) 2,482,963 9. Reorganizations —On August 10, 2007, First Investors Blue Chip Fund (“Blue Chip Fund”) acquired all of the net assets of the First Investors Focused Equity Fund (“Focused Equity Fund”) in connection with a tax-free reorganization that was approved by the Equity Fund’s Board of Trustees. 10. New Accounting Pronouncements —On December 22, 2010, The Regulated Investment Company Modernization Act of 2010 (the “Modernization Act”) was signed by the President of the United States. The Modernization Act is the first major piece of legislation affecting Regulated Investment Companies (“RICs”) since 1986 and it modernizes several of the federal income and excise tax provisions related to RICs. Some highlights of the enacted provisions are as follows: New capital losses may now be carried forward indefinitely, and retain the character of the original loss. Under pre-enactment law, capital losses could be carried forward for eight years, and carried forward as short-term capital losses, irrespective of the character of the original loss. The Modernization Act contains simplification provisions, which are aimed at preventing disqualification of a RIC for “inadvertent” failures of the asset diversification and/or qualifying income tests. Additionally, the Modernization Act exempts RICs from the preferential dividend rule, and repealed the 60-day designation requirement for certain types of pay-through income and gains. Finally, the Modernization Act contains several provisions aimed at preserving the character of distributions made by a fiscal year RIC during the portion of its taxable year ending after October 31 or December 31, reducing the circumstances under 157 Notes to Financial Statements (continued) FIRST INVESTORS INCOME FUNDS FIRST INVESTORS EQUITY FUNDS September 30, 2011 which a RIC might be required to file amended Forms 1099 to restate previously reported distributions. Except for the simplification provisions related to RIC qualification, the Modernization Act is effective for taxable years beginning after December 22, 2010. The provisions related to RIC qualification are effective for taxable years for which the extended due date of the tax return is after December 22, 2010. In May 2011, the Financial Accounting Standards Board issued Accounting Standards Update (ASU) No. 2011-04 Amendments to Achieve Common Fair Value Measurement and Disclosure Requirements in U.S. GAAP and International Financial Reporting Standards (IFRS) (ASU 2011-04). ASU 2011-04 includes common requirements for measurement of and disclosure about fair value between U.S. GAAP and IFRS. ASU 2011-04 will require reporting entities to disclose the following information for fair value measurements categorized within Level 3 of the fair value hierarchy: quantitative information about the unobservable inputs used in the fair value measurement, the valuation processes used by the reporting entity, and a narrative description of the sensitivity of the fair value measurement to changes in unobservable inputs and the interrelationships between those unobservable inputs. In addition, ASU 2011-04 will require reporting entities to make disclosures about amounts and reasons for all transfers in and out of Level 1 and Level 2 fair value measurements. The new and revised disclosures are effective for interim and annual reporting periods beginning after December 15, 2011. At this time, management is evaluating the implications of ASU 2011-04 and its impact on the financial statements. 11. Subsequent Events Subsequent events occurring after September 30, 2011 have been evaluated for potential impact to this report through the date the financial statements were issued. There were no subsequent events to report that would have a material impact on the Funds financial statements. 12. Foresters Transaction On September 21, 2010, First Investors Consolidated Corporation (FICC), the parent company of FIMCO, entered into an agreement with The Independent Order of Foresters (Foresters) pursuant to which FICC would be acquired by Foresters (the Transaction). The Transaction was completed on January 19, 2011, after the parties obtained the required regulatory and shareholder approvals. FICC, FIMCO, First Investors Corporation, the principal underwriter of the First Investors Funds and Administrative Data Management Corp., the transfer agent for the First Investors Funds are now subsidiaries of Foresters. Foresters is a fraternal benefit society with financial services operations in Canada, the United States and the United Kingdom. 13. Litigation —The Value and Blue Chip Funds have received notice that they may be putative members of the proposed defendant class of shareholders in a lawsuit filed in the United States Bankruptcy Court for the District of Delaware on November 1, 2010, by the Official Committee of Unsecured Creditors of the Tribune Company (the “Committee”). The Committee is seeking to recover some or all payments made to beneficial owners of common stock in connection with a leveraged buyout of the Tribune Company, including those made in connection with a 2007 tender offer into which the Value and Blue Chip Funds tendered their shares of common stock of the Tribune Company. The amounts sought from the Value and Blue Chip Funds, excluding interest and court costs, are up to $1,526,566 and $790,772, respectively, representing 0.47% and 0.23% of net assets, respectively, as of September 30, 2011. In addition, the Value and Blue Chip Funds have been named in actions brought in New York State Court and removed to the Federal District Court for the Southern District of New York. These actions similarly seek recovery of payments made in connection with the leveraged buyout. The extent of the Funds’ potential liability in any such action has not been determined. The Funds have been advised by counsel that the Funds could be held liable to return all or part of the proceeds received in any of these actions, even though the Funds had no knowledge of, or participation in, any misconduct. The Value and Blue Chip Funds cannot predict the outcome of these proceedings, and thus have not accrued any of the amounts sought in these actions in the accompanying financial statements. 14. Reorganization of Blue Chip Fund into Growth & Income Fund —At a meeting held on September 15, 2011, the Board of Trustees of First Investors Equity Funds approved the reorganization of Blue Chip Fund into Growth & Income Fund. The reorganization will consist of (1) the transfer of Blue Chip Fund’s assets to Growth & Income Fund in exchange solely for shares in Growth & Income Fund and Growth & Income Fund’s assumption of any liabilities (including any liabilities of Blue Chip Fund in connection with the litigation described in Note 13 above), (2) the distribution of those shares pro rata to Blue Chip Fund’s shareholders in exchange for their shares in Blue Chip Fund and in liquidation thereof, and (3) Blue Chip Fund’s termination. It is anticipated that on or about December 9, 2011, or as soon thereafter as practicable (“Reorganization Date”), the Class A and Class B shares of Blue Chip Fund held by each shareholder of Blue Chip Fund will be exchanged for Class A and Class B shares, respectively, of Growth & Income Fund with the same aggregate value as the shareholder had in Blue Chip Fund immediately before the reorganization. Shareholders of Blue Chip Fund will become shareholders of Growth & Income Fund and Blue Chip Fund will then be terminated. The exchange of shares of Blue Chip Fund for 159 Notes to Financial Statements (continued) FIRST INVESTORS INCOME FUNDS FIRST INVESTORS EQUITY FUNDS September 30, 2011 shares of Growth & Income Fund is intended to be a tax-free transaction for federal income tax purposes and, as such, it is not considered a taxable event. Blue Chip Fund closed to purchase orders by new shareholders on October 3, 2011. Each Blue Chip Fund shareholder of record as of September 22, 2011 was sent a Prospectus and Information Statement, which described the conditions and effects of Blue Chip Funds reorganization into Growth & Income Fund. This page left intentionally blank. 161 Notes to Financial Statements FIRST INVESTORS INCOME FUNDS FIRST INVESTORS EQUITY FUNDS September 30, 2011 1. Significant Accounting Policies —First Investors Income Funds (“Income Funds”) and First Investors Equity Funds (“Equity Funds”), each a Delaware statutory trust (each a “Trust”, collectively, “the Trusts”), are registered under the Investment Company Act of 1940 (the “1940 Act”) as diversified, open-end management investment companies and operate as series funds. The Income Funds issue shares of beneficial interest in the Cash Management Fund, Government Fund, Investment Grade Fund and Fund For Income. The Equity Funds issue shares of beneficial interest in the Total Return Fund, Value Fund, Blue Chip Fund, Growth & Income Fund, Global Fund, Select Growth Fund, Opportunity Fund, Special Situations Fund, and International Fund (each a “Fund”, collectively, “the Funds”). The Trusts account separately for the assets, liabilities and operations of each Fund. The objective of each Fund as of September 30, 2011 is as follows: Cash Management Fund seeks to earn a high rate of current income consistent with the preservation of capital and maintenance of liquidity. Government Fund seeks to achieve a significant level of current income which is consistent with security and liquidity of principal. Investment Grade Fund seeks to generate a maximum level of income consistent with investment in investment grade debt securities. Fund For Income seeks high current income. Total Return Fund seeks high, long-term total investment return consistent with moderate investment risk. Value Fund seeks total return. Blue Chip Fund seeks high total investment return. Growth & Income Fund seeks long-term growth of capital and current income. Global Fund seeks long-term capital growth. Select Growth Fund seeks long-term growth of capital. Opportunity Fund seeks long-term capital growth. Special Situations Fund seeks long-term growth of capital. International Fund primarily seeks long-term capital growth. A. Security Valuation—Except as provided below, a security listed or traded on an exchange or the Nasdaq Stock Market is valued at its last sale price on the exchange or market where the security is principally traded, and lacking any sales, the security 145 Notes to Financial Statements (continued) FIRST INVESTORS INCOME FUNDS FIRST INVESTORS EQUITY FUNDS September 30, 2011 is valued at the mean between the closing bid and asked prices. Securities traded in the over-the-counter (“OTC”) market (including securities listed on exchanges whose primary market is believed to be OTC) are valued at the mean between the last bid and asked prices based on quotes furnished by a market maker for such securities. Securities may also be priced by pricing services approved by the Trusts’ Board of Trustees (the “Board”). The pricing services consider security type, rating, market condition and yield data as well as market quotations, prices provided by market makers and other available information in determining value. Short-term debt securities that mature in 60 days or less are valued at amortized cost. The Funds monitor for significant events occurring prior to the close of trading on the New York Stock Exchange that could have a material impact on the value of any securities that are held by the Funds. Examples of such events include trading halts, natural disasters, political events and issuer-specific developments. If the Valuation Committee of First Investors Management Company, Inc. (“FIMCO”) decides that such events warrant using fair value estimates, it will take such events into consideration in determining the fair values of such securities. If market quotations or prices are not readily available or determined to be unreliable, the securities will be valued at fair value as determined in good faith pursuant to procedures adopted by the Board. The Funds also use a pricing service to fair value foreign securities in the event that fluctuation in U.S. securities markets exceed a predetermined level or if a foreign market is closed. For valuation purposes, where applicable, quotations of foreign securities in foreign currency are translated to U.S. dollar equivalents using the foreign exchange quotation in effect. At September 30, 2011, Fund For Income held four securities that were fair valued by FIMCO’s Valuation Committee with an aggregate value of $7,542, representing 0% of the Fund’s net assets and Global Fund held one security that was fair valued by FIMCO’s Valuation Committee with a value of $299,006, representing .1% of the Fund’s net assets. The Cash Management Fund values its portfolio securities in accordance with the amortized cost method of valuation under Rule 2a-7 of the 1940 Act. Amortized cost is an approximation of market value of an instrument, whereby the difference between its acquisition cost and market value at maturity is amortized on a straight-line basis over the remaining life of the instrument. The effect of changes in the market value of a security as a result of fluctuating interest rates is not taken into account and thus the amortized cost method of valuation may result in the value of a security being higher or lower than its actual market value. In accordance with Accounting Standards Codification (“ASC”) 820 “Fair Value Measurements and Disclosures” (“ASC 820”), investments held by the Funds are carried at “fair value”. As defined by ASC 820, fair value is the price that a Fund 146 would receive upon selling an investment in an orderly transaction to an independent buyer in the principal or most advantageous market for the investment under current market conditions. Various inputs are used in determining the value of the Funds’ investments. In addition to defining fair value, ASC 820 established a three-tier hierarchy of inputs to establish a classification of fair value measurements for disclosure purposes. The three-tier hierarchy of inputs is summarized in the three broad Levels listed below: Level 1 — Unadjusted quoted prices in active markets for identical securities that the Fund has the ability to access. Level 2 — Observable inputs other than quoted prices included in Level 1 that are observable for the asset or liability, either directly or indirectly. These inputs may include quoted prices for the identical instrument on an inactive market, prices for similar instruments, interest rates, prepayment speeds, credit risk, yield curves, default rates and similar data. Level 3 — Unobservable inputs for the asset or liability, to the extent relevant observable inputs are not available, representing the Fund’s own assumption about the assumptions a market participant would use in valuing the asset or liability, and would be based on the best information available. Equity securities traded on an exchange or the Nasdaq Stock Market are categorized in Level 1 of the fair value hierarchy to the extent that they are actively traded and valuation adjustments are not applied. Foreign securities that are fair valued in the event that fluctuations in U.S. securities markets exceed a predetermined level or if a foreign market is closed are categorized in Level 2. Corporate and municipal bonds, asset backed, U.S. Government and U.S. Government Agency securities are categorized in Level 2 to the extent that the inputs are observable and timely, otherwise they would be categorized as Level 3. Short-term notes that are valued at amortized cost are categorized in Level 2. Foreign exchange contracts that are considered derivative instruments and are valued at the net unrealized appreciation or depreciation on the instruments are categorized in Level 2. Restricted securities and securities that are fair valued by the Valuation Committee may be categorized in either Level 2 or Level 3 of the fair value hierarchy depending on the relative significance of valuation inputs. The aggregate value by input level, as of September 30, 2011, for each Fund’s investments is included at the end of each Fund’s portfolio of investments. B. Federal Income Taxes—No provision has been made for federal income taxes on net income or capital gains since it is the policy of each Fund to continue to comply with the special provisions of the Internal Revenue Code applicable to investment 147 Notes to Financial Statements (continued) FIRST INVESTORS INCOME FUNDS FIRST INVESTORS EQUITY FUNDS September 30, 2011 companies, and to make sufficient distributions of income and capital gains (in excess of any available capital loss carryovers) to relieve it from all, or substantially all, such taxes. At September 30, 2011, capital loss carryovers were as follows: Year Capital Loss Carryovers Expire Fund Total 2012 2013 2014 2015 2016 2017 2018 2019 Government $ 5,663,981 $ 308,826 $ 1,600,894 $ 740,643 $ 1,909,473 $ 1,063,550 $ — $ — $ 40,595 Investment Grade 24,319,901 — 24,319,901 — — Fund For Income 207,663,270 25,740,298 10,200,012 7,456,986 24,660,250 5,033,118 23,949,720 110,622,886 — Total Return 3,365,030 — 3,365,030 — Value 18,524,300 — 18,524,300 — — Blue Chip 14,450,384 — 12,329,978 2,120,406 — Growth & Income 11,965,616 — 1,792,798 10,172,818 — Global 24,434,029 — 24,434,029 — Select Growth 75,741,820 — 31,534,712 44,207,108 — International 44,272,821 — — — 82,339 1,552,900 19,541,066 20,905,274 2,191,242 The Regulated Investment Company Modernization Act of 2010 (the “Modernization Act”) was enacted on December 22, 2010. The Modernization Act made changes to several tax rules impacting the Funds. In general, the provisions of the Modernization Act will be effective for the Funds’ fiscal year ending September 30, 2012. Although the Modernization Act provides several benefits, including unlimited carryover on future capital losses, there may be greater likelihood that all or a portion of the Funds’ pre-enactment capital loss carryovers may expire without being utilized due to the fact that post-enactment capital losses get utilized before pre-enactment capital loss carryovers. Relevant information regarding the impact of the Modernization Act on the Funds, if any, will be included in the September 30, 2012 annual report. The Funds recognize the tax benefits of uncertain tax positions only where the position is “more likely than not” to be sustained assuming examination by tax authorities. Management has analyzed the Funds’ tax positions, and has concluded that no liability for unrecognized tax benefits should be recorded related to uncertain tax positions taken on returns filed for open tax years 2008 – 2010, or expected to be taken in the Funds’ 2011 tax returns. The Funds identify their major tax jurisdictions as U.S. Federal, New York State, New York City and foreign jurisdictions where the Funds make significant investments; however, the Funds are not aware of any tax position for which it is reasonably possible that the total amounts of unrecognized tax benefits will change materially in the next twelve months. C. Distributions to Shareholders—Dividends from net investment income of the Government Fund, Investment Grade Fund and Fund For Income are generally declared daily and paid monthly. The Cash Management Fund declares distributions, if any, 148 daily and pays distributions monthly. Distributions are declared from the total of net investment income plus or minus all realized short-term gains and losses on investments. Dividends from net investment income, if any, of Total Return Fund, Value Fund, Blue Chip Fund and Growth & Income Fund are declared and paid quarterly. Dividends from net investment income, if any, of, Global Fund, Select Growth Fund, Opportunity Fund, Special Situations Fund, and International Fund are declared and paid annually. Distributions from net realized capital gains, if any, of each of the other Funds are normally declared and paid annually. Income dividends and capital gain distributions are determined in accordance with income tax regulations which may differ from accounting principles generally accepted in the United States of America. These differences are primarily due to differing treatments for capital loss carryforwards, deferral of wash sales losses, post-October capital losses, net operating losses and foreign currency transactions. D. Expense Allocation—Expenses directly charged or attributable to a Fund are paid from the assets of that Fund. General expenses of the Trusts are allocated among and charged to the assets of each Fund on a fair and equitable basis, which may be based on the relative assets of each Fund or the nature of the services performed and relative applicability to each Fund. E. Use of Estimates—The preparation of the financial statements in conformity with accounting principles generally accepted in the United States of America requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities at the date of the financial statements and the reported amounts of revenue and expense during the reporting period. Actual results could differ from those estimates. F. Foreign Currency Translations—The accounting records of Global Fund and International Fund are maintained in U.S. dollars. Portfolio securities and other assets and liabilities denominated in foreign currencies are translated to U.S. dollars at the date of valuation. Purchases and sales of investment securities, dividend income and certain expenses are translated to U.S. dollars at the rates of exchange prevailing on the respective dates of such transactions. Global Fund and International Fund do not isolate that portion of gains and losses on investments which is due to changes in foreign exchange rates from that which is due to changes in market prices of the investments. These changes are included with the net realized and unrealized gains and losses from investments. Net realized and unrealized gains and losses on foreign currency transactions include gains and losses from the sales of foreign currency and gains and losses on accrued foreign dividends and related withholding taxes. 149 Notes to Financial Statements (continued) FIRST INVESTORS INCOME FUNDS FIRST INVESTORS EQUITY FUNDS September 30, 2011 G. Other—Security transactions are generally accounted for on the first business day following the date the securities are purchased or sold, except for financial reporting purposes, which is trade date. Investments in securities issued on a when-issued or delayed delivery basis are generally reflected in the assets of the Funds on the first business day following the date the securities are purchased and the Funds segregate assets for these transactions. Cost is determined and gains and losses are based on the identified cost basis for securities for both financial statement and federal income tax purposes. Dividend income is recorded on the ex-dividend date. Interest income and estimated expenses are accrued daily. Bond discounts and premiums are accreted or amortized using the interest method. The Bank of New York Mellon (“BONY”) custodian for the Income Funds has provided credits in the amount of $21 against custodian charges based on the uninvested cash balances of the Funds. Brown Brothers Harriman & Co. (“BBH”) serves as custodian for the Equity Funds. The Funds reduced expenses through brokerage service arrangements. For the year ended September 30, 2011, expenses were reduced by $8,239 for the Income Funds and by $21,061 for the Equity Funds under these arrangements. 2. Security Transactions —For the year ended September 30, 2011, purchases and sales of securities and long-term U.S. Government obligations (excluding U.S. Treasury bills, short-term securities and foreign currencies) were as follows: Long-Term U.S. Securities Government Obligations Cost of Proceeds Cost of Proceeds Fund Purchases of Sales Purchases of Sales Government $ — $ — $ $ Investment Grade 183,257,231 142,911,006 — — Fund For Income 408,069,932 385,253,522 — — Total Return 141,571,098 135,881,473 14,367,852 9,107,817 Value 104,636,868 107,052,465 — — Blue Chip 194,174,657 230,680,233 — — Growth & Income 194,707,365 175,308,114 — — Global 294,431,853 294,721,882 — — Select Growth 138,554,999 140,144,598 — — Opportunity 178,472,620 190,140,356 — — Special Situations 223,880,549 231,896,763 — — International 46,468,321 41,388,537 — — 150 At September 30, 2011, aggregate cost and net unrealized appreciation (depreciation) of securities for federal income tax purposes were as follows: Net Gross Gross Unrealized Aggregate Unrealized Unrealized Appreciation Fund Cost Appreciation Depreciation (Depreciation) Government $331,702,737 $ 18,883,270 $ 11,456 $ 18,871,814 Investment Grade 413,839,344 28,058,691 3,939,102 24,119,589 Fund For Income 519,033,806 5,314,397 31,188,260 (25,873,863) Total Return 353,126,041 49,182,543 20,025,122 29,157,421 Value 321,441,689 29,431,300 36,601,299 (7,169,999) Blue Chip 344,934,587 19,031,650 29,800,726 (10,769,076) Growth & Income 590,134,752 123,325,144 74,224,833 49,100,311 Global 246,369,404 17,958,020 28,827,935 (10,869,915) Select Growth 182,554,378 38,470,705 14,751,535 23,719,170 Opportunity 377,791,102 85,052,774 47,993,161 37,059,613 Special Situations 260,256,316 31,228,558 18,128,872 13,099,686 International 109,175,638 24,446,658 5,056,560 19,390,098 Certain of the Funds invested in First Investors Cash Reserve Fund (“Cash Reserve Fund”), an affiliated unregistered money market fund managed by FIMCO, which ceased operations on July 29, 2011. During the period October 1, 2010 through July 29, 2011, purchases, sales and dividend income earned by the Funds that invested in the Cash Reserve Fund were as follows: Value at Purchase Sales Value at Dividend Fund 9/30/10 Shares/Cost Shares/Costs 7/29/11 Income Government $ 1,100,000 $ 49,925,000 $ 51,025,000 $ — $ 2,816 Investment Grade 3,650,000 56,025,000 59,675,000 — 4,072 Fund For Income 17,660,000 131,250,000 148,910,000 — 9,570 Total Return 5,300,000 68,450,000 73,750,000 — 13,436 Value 13,780,000 31,370,000 45,150,000 — 16,028 Blue Chip 3,295,000 46,940,000 50,235,000 — 3,786 Growth & Income 27,560,000 77,825,000 105,385,000 — 8,691 Global 9,560,000 64,595,000 74,155,000 — 10,324 Select Growth 2,135,000 16,700,000 18,835,000 — 3,256 Opportunity 5,120,000 82,600,000 87,720,000 — 6,646 Special Situations 11,865,000 101,185,000 113,050,000 — 28,042 International 2,055,000 21,275,000 23,330,000 — 1,830 151 Notes to Financial Statements (continued) FIRST INVESTORS INCOME FUNDS FIRST INVESTORS EQUITY FUNDS September 30, 2011 3. Advisory Fee and Other Transactions With Affiliates —Certain officers and trustees of the Trusts are officers and directors of the Trusts’ investment adviser, First Investors Management Company, Inc. (“FIMCO”), their underwriter, First Investors Corporation (“FIC”), their transfer agent, Administrative Data Management Corp. (“ADM”). During the period October 1, 2010 to January 19, 2011, certain officers and trustees of the Trusts were officers of First Investors Federal Savings Bank (“FIFSB”), custodian of the Funds’ retirement accounts. Effective January 19, 2011, FIFSB continues to serve as custodian of the Funds’ retirement accounts but is no longer an affiliate of the Trusts. Trustees of the Trusts who are not “interested persons” of the Funds as defined in the 1940 Act are remunerated by the Funds. For the year ended September 30, 2011, total trustees fees accrued by the Income Funds and Equity Funds amounted to $69,106 and $176,511, respectively. The Investment Advisory Agreements provide as compensation to FIMCO, an annual fee, payable monthly, at the following rates: Cash Management Fund —.50% of the Fund’s average daily net assets. For the year ended September 30, 2011, FIMCO has voluntarily waived $563,924 in advisory fees to limit the Fund’s overall expense ratio to .60% on Class A shares and 1.35% on Class B shares. Also, FIMCO has voluntarily waived an additional $112,209 in advisory fees and assumed $480,277 of other expenses to prevent a negative yield on the Fund’s shares. Government and Investment Grade Funds —.66% on the first $500 million of each Fund’s average daily net assets, declining by .02% on each $500 million thereafter, down to .60% on average daily net assets over $1.5 billion. For the year ended September 30, 2011, FIMCO has voluntarily waived 16.7% of the .66% annual fee to limit the advisory fee to .55% of each Fund’s average daily net assets. Fund For Income —.75% on the first $250 million of the Fund’s average daily net assets, .72% on the next $250 million, .69% on the next $250 million, .66% on the next $500 million, declining by .02% on each $500 million thereafter, down to .60% on average daily net assets over $2.25 billion. For the year ended September 30, 2011, FIMCO has voluntarily waived 6.7% of the .75% annual fee to limit the advisory fee to .70% of the Fund’s average daily net assets. Total Return, Value, Blue Chip, Growth & Income, Select Growth, and Opportunity Funds —.75% on the first $300 million of each Fund’s average daily net assets, .72% on the next $200 million, .69% on the next $250 million, .66% on the next $500 million, declining by .02% on each $500 million thereafter, down to .60% on average daily net assets over $2.25 billion. 152 Special Situations Fund —1% on the first $200 million of the Fund’s average daily net assets, .75% on the next $300 million, .72% on the next $250 million, .69% on the next $250 million, .66% on the next $500 million, and .64% on average daily net assets over $1.5 billion. For the year ended September 30, 2011, FIMCO has voluntarily waived 20% of the 1% annual fee to limit the advisory fee to .80% of the Fund’s average daily net assets. Global and International Funds —.98% on the first $300 million of each Fund’s average daily net assets, .95% on the next $300 million, .92% on the next $400 million, .90% on the next $500 million and .88% on average daily net assets over $1.5 billion. For the year ended September 30, 2011, FIMCO has voluntarily waived 3.1% of the .98% annual fee on Global Fund to limit the advisory fee to .95% of the Fund’s average daily net assets. For the year ended September 30, 2011, total advisory fees accrued to FIMCO by the Income Funds and Equity Funds were $9,674,489 and $26,781,241, respectively, of which $1,695,229 and $422,204, respectively, was voluntarily waived by FIMCO as noted above. For the year ended September 30, 2011, FIC, as underwriter, received from the Income Funds and Equity Funds $6,631,193 and $17,079,940, respectively, in commissions in connection with the sale of shares of the Funds, after allowing $50,033 and $21,281, respectively, to other dealers. For the year ended September 30, 2011, shareholder servicing costs for the Income Funds and Equity Funds included $2,536,544 (of which $54,202 was voluntarily waived by ADM on the Cash Management Fund) and $7,105,173, respectively, in transfer agent fees accrued to ADM. For the period October 1, 2010 to January 19, 2011, retirement accounts custodian fees accrued to FIFSB by the Income and Equity Funds were $128,612 and $586,898, respectively. Pursuant to Distribution Plans adopted under Rule 12b-1 of the 1940 Act, each Fund, other than the Cash Management Fund, is authorized to pay FIC a fee up to .30% of the average daily net assets of the Class A shares and 1% of the average daily net assets of the Class B shares on an annualized basis each fiscal year, payable monthly. The Cash Management Fund is authorized to pay FIC a fee of 1% of the average daily net assets of the Class B shares. The fee consists of a distribution fee and a service fee. The service fee is paid for the ongoing servicing of clients who are shareholders of that Fund. For the year ended September 30, 2011, total distribution plan fees accrued to FIC by the Income Funds and Equity Funds amounted to $4,137,313 and $11,033,176, respectively. Muzinich & Co., Inc., serves as investment subadviser to Fund For Income, Wellington Management Company, LLP serves as investment subadviser to Global 153 Notes to Financial Statements (continued) FIRST INVESTORS INCOME FUNDS FIRST INVESTORS EQUITY FUNDS September 30, 2011 Fund, Smith Asset Management Group, L.P. serves as investment subadviser to Select Growth Fund, Paradigm Capital Management, Inc. serves as investment subadviser to Special Situations Fund and Vontobel Asset Management, Inc. serves as investment subadviser to International Fund. The subadvisers are paid by FIMCO and not by the Funds. 4. Restricted Securities —Certain restricted securities are exempt from the registration requirements under Rule 144A of the Securities Act of 1933 and may only be sold to qualified institutional investors. Unless otherwise noted, these 144A securities are deemed to be liquid. At September 30, 2011, Investment Grade Fund held nineteen 144A securities with an aggregate value of $66,461,517 representing 14.9% of the Fund’s net assets, Fund For Income held sixty-six 144A securities with an aggregate value of $149,257,413 representing 29.1% of the Fund’s net assets, Total Return Fund held sixteen 144A securities with an aggregate value of $17,447,200 representing 4.4% of the Fund’s net assets. Certain restricted securities are exempt from the registration requirements under Section 4(2) of the Securities Act of 1933 and may only be sold to qualified investors. Unless otherwise noted, these section 4(2) securities are deemed to be liquid. At September 30, 2011, Cash Management Fund held thirteen Section 4(2) securities with an aggregate value of $51,993,179 representing 34.7% of the Fund’s net assets. These securities are valued as set forth in Note 1A. 5. High Yield Credit Risk —The investments of Fund For Income in high yield securities whether rated or unrated may be considered speculative and subject to greater market fluctuations and risks of loss of income and principal than lower-yielding, higher-rated, fixed-income securities. The risk of loss due to default by the issuer may be significantly greater for holders of high-yielding securities, because such securities are generally unsecured and are often subordinated to other creditors of the issuer. 6. Foreign Exchange Contracts —The Global Fund and the International Fund may enter into foreign exchange contracts for the purchase or sale of foreign currencies at negotiated rates at future dates. These contracts are considered derivative instruments and are used to decrease exposure to foreign exchange risk associated with foreign currency denominated securities held by the Funds. The Funds could be exposed to risk if counter parties to the contracts are unable to meet the terms of their contracts or if the value of the foreign currency changes unfavorably. Foreign exchange contracts are “marked-to-market” daily at the applicable translation rate and the resulting unrealized gains and losses are reflected in the Funds’ assets. The Global Fund and International Fund had no foreign exchange contracts open at September 30, 2011. 154 The effect of International Fund’s derivative instruments on the Statement of Operations are as follows: Amount of Realized Gain or Loss Recognized on Derivatives Derivatives not accounted Net Realized Loss for as hedging instruments on Foreign Currency under ASC 815 Transactions Foreign currency transactions: $(2,405,667) Amount of Change in Unrealized Gain or Loss Recognized on Derivatives Derivatives not accounted Net Unrealized for as hedging instruments Appreciation on Foreign under ASC 815 Currency Transactions Foreign currency transactions: $701,354 7. Capital —The Trusts are authorized to issue an unlimited number of shares of beneficial interest without par value. The Trusts consist of the Funds listed on the cover page, each of which is a separate and distinct series of the Trusts. Each Fund has designated two classes of shares, Class A shares and Class B shares (each, a “Class”). Each share of each Class has an equal beneficial interest in the assets, has identical voting, dividend, liquidation and other rights and is subject to the same terms and conditions except that expenses allocated to a Class may be borne solely by that Class as determined by the Trustees and a Class may have exclusive voting rights with respect to matters affecting only that Class. Cash Management Fund’s Class A and Class B shares are sold without an initial sales charge; however, its Class B shares may only be acquired through an exchange of Class B shares from another First Investors eligible Fund or through the reinvestment of dividends on Class B shares and are generally subject to a contingent deferred sales charge at the rate of 4% in the first year and declining to 0% over a six-year period, which is payable to FIC as underwriter of the Trusts. The Class A and Class B shares sold by the other Funds have a public offering price that reflects different sales charges and expense levels. Class A shares are sold with an initial sales charge of up to 5.75% of the amount invested and together with the Class B shares are subject to distribution plan fees as described in Note 3. Class B shares are sold without an initial sales charge, but are generally subject to a contingent deferred sales charge which declines in steps from 4% to 0% over a six-year period. Class B shares automatically convert into Class A shares after eight years. Realized and unrealized gains or losses, investment income and expenses (other than distribution plan fees) are allocated daily to each class of shares based upon the relative proportion of net assets to each class. 155 Notes to Financial Statements (continued) FIRST INVESTORS INCOME FUNDS FIRST INVESTORS EQUITY FUNDS September 30, 2011 8. Tax Components of Capital and Distributions to Shareholders —The tax character of distributions declared for the years ended September 30, 2011 and September 30, 2010 were as follows: Year Ended September 30, 2011 Year Ended September 30, 2010 Distributions Distributions Declared from Declared from Long-Term Long-Term Ordinary Capital Ordinary Capital Fund Income Gain Total Income Gain Total Government $12,147,098 $— $12,147,098 $12,110,231 $— $12,110,231 Investment Grade 18,824,838 — 18,824,838 17,919,800 — 17,919,800 Fund For Income 36,182,918 — 36,182,918 36,145,879 — 36,145,879 Total Return 9,309,019 — 9,309,019 7,471,482 — 7,471,482 Value 5,674,996 — 5,674,996 4,862,650 — 4,862,650 Blue Chip 3,466,246 — 3,466,246 3,814,370 — 3,814,370 Growth & Income 8,996,911 — 8,996,911 3,454,629 — 3,454,629 Global — — — 427,532 — 427,532 Opportunity 792,911 — 792,911 — — — International 2,309,096 — 2,309,096 255,393 — 255,393 As of September 30, 2011, the components of distributable earnings (deficit) on a tax basis were as follows: Total Undistributed Undistributed Capital Other Unrealized Distributable Ordinary Capital Losses Accumulated Appreciation Earnings Fund Income Gains Carryover Losses* (Depreciation) (Deficit)** Government $ 130,710 $ — $ (5,663,981) $ (83,771) $ 18,871,814 $ 13,254,772 Investment Grade 237,129 — (24,319,901) — 24,119,589 36,817 Fund For Income 682,500 — (207,663,270) — (25,873,863) (232,854,633) Total Return 412,905 — (3,365,030) — 29,157,421 26,205,296 Value 972,614 — (18,524,300) — (7,169,999) (24,721,685) Blue Chip 570,243 — (14,450,384) — (10,769,076) (24,649,217) Growth & Income 1,284,464 — (11,965,616) — 49,100,311 38,419,159 Global 306,192 — (24,434,029) (23,164) (10,886,010) (35,037,011) Select Growth — — (75,741,820) — 23,719,170 (52,022,650) Opportunity 2,940,592 15,873,246 — — 37,059,613 55,873,451 Special Situations 387,081 21,066,493 — — 13,099,686 34,553,260 International 2,185,327 — (44,272,821) (2,500,569) 19,371,832 (25,216,231) * Other accumulated losses consist of post-October loss deferrals. ** Differences between book distributable earnings and tax distributable earnings consist primarily of wash sales, passive foreign investment companies and amortization of bond premium and discounts. 156 For the year ended September 30, 2011, the following reclassifications were made to reflect permanent differences between book and tax reporting which are primarily due to the differences between book and tax treatment of investments in real estate trusts, bond premium amortization, foreign currency transactions, paydowns on securities and expiration of capital loss carryovers. Undistributed Accumulated Ordinary Income Capital Gains Fund Capital Paid In (Deficit) (Losses) Government $ — $ 1,647,164 $ (1,647,164) Investment Grade — 853,767 (853,767) Fund For Income (44,581,428) 708,759 43,872,669 Total Return — 454,832 (454,832) Blue Chip (2,254,839) — 2,254,839 Global — (83,580) 83,580 Select Growth (700,611) 700,611 — International — (2,482,963) 2,482,963 9. Reorganizations —On August 10, 2007, First Investors Blue Chip Fund (“Blue Chip Fund”) acquired all of the net assets of the First Investors Focused Equity Fund (“Focused Equity Fund”) in connection with a tax-free reorganization that was approved by the Equity Fund’s Board of Trustees. 10. New Accounting Pronouncements —On December 22, 2010, The Regulated Investment Company Modernization Act of 2010 (the “Modernization Act”) was signed by the President of the United States. The Modernization Act is the first major piece of legislation affecting Regulated Investment Companies (“RICs”) since 1986 and it modernizes several of the federal income and excise tax provisions related to RICs. Some highlights of the enacted provisions are as follows: New capital losses may now be carried forward indefinitely, and retain the character of the original loss. Under pre-enactment law, capital losses could be carried forward for eight years, and carried forward as short-term capital losses, irrespective of the character of the original loss. The Modernization Act contains simplification provisions, which are aimed at preventing disqualification of a RIC for “inadvertent” failures of the asset diversification and/or qualifying income tests. Additionally, the Modernization Act exempts RICs from the preferential dividend rule, and repealed the 60-day designation requirement for certain types of pay-through income and gains. Finally, the Modernization Act contains several provisions aimed at preserving the character of distributions made by a fiscal year RIC during the portion of its taxable year ending after October 31 or December 31, reducing the circumstances under 157 Notes to Financial Statements (continued) FIRST INVESTORS INCOME FUNDS FIRST INVESTORS EQUITY FUNDS September 30, 2011 which a RIC might be required to file amended Forms 1099 to restate previously reported distributions. Except for the simplification provisions related to RIC qualification, the Modernization Act is effective for taxable years beginning after December 22, 2010. The provisions related to RIC qualification are effective for taxable years for which the extended due date of the tax return is after December 22, 2010. In May 2011, the Financial Accounting Standards Board issued Accounting Standards Update (ASU) No. 2011-04 Amendments to Achieve Common Fair Value Measurement and Disclosure Requirements in U.S. GAAP and International Financial Reporting Standards (IFRS) (ASU 2011-04). ASU 2011-04 includes common requirements for measurement of and disclosure about fair value between U.S. GAAP and IFRS. ASU 2011-04 will require reporting entities to disclose the following information for fair value measurements categorized within Level 3 of the fair value hierarchy: quantitative information about the unobservable inputs used in the fair value measurement, the valuation processes used by the reporting entity, and a narrative description of the sensitivity of the fair value measurement to changes in unobservable inputs and the interrelationships between those unobservable inputs. In addition, ASU 2011-04 will require reporting entities to make disclosures about amounts and reasons for all transfers in and out of Level 1 and Level 2 fair value measurements. The new and revised disclosures are effective for interim and annual reporting periods beginning after December 15, 2011. At this time, management is evaluating the implications of ASU 2011-04 and its impact on the financial statements. 11. Subsequent Events Subsequent events occurring after September 30, 2011 have been evaluated for potential impact to this report through the date the financial statements were issued. There were no subsequent events to report that would have a material impact on the Funds financial statements. 12. Foresters Transaction On September 21, 2010, First Investors Consolidated Corporation (FICC), the parent company of FIMCO, entered into an agreement with The Independent Order of Foresters (Foresters) pursuant to which FICC would be acquired by Foresters (the Transaction). The Transaction was completed on January 19, 2011, after the parties obtained the required regulatory and shareholder approvals. FICC, FIMCO, First Investors Corporation, the principal underwriter of the First Investors Funds and Administrative Data Management Corp., the transfer agent for the First Investors Funds are now subsidiaries of Foresters. Foresters is a fraternal benefit society with financial services operations in Canada, the United States and the United Kingdom. 13. Litigation —The Value and Blue Chip Funds have received notice that they may be putative members of the proposed defendant class of shareholders in a lawsuit filed in the United States Bankruptcy Court for the District of Delaware on November 1, 2010, by the Official Committee of Unsecured Creditors of the Tribune Company (the “Committee”). The Committee is seeking to recover some or all payments made to beneficial owners of common stock in connection with a leveraged buyout of the Tribune Company, including those made in connection with a 2007 tender offer into which the Value and Blue Chip Funds tendered their shares of common stock of the Tribune Company. The amounts sought from the Value and Blue Chip Funds, excluding interest and court costs, are up to $1,526,566 and $790,772, respectively, representing 0.47% and 0.23% of net assets, respectively, as of September 30, 2011. In addition, the Value and Blue Chip Funds have been named in actions brought in New York State Court and removed to the Federal District Court for the Southern District of New York. These actions similarly seek recovery of payments made in connection with the leveraged buyout. The extent of the Funds’ potential liability in any such action has not been determined. The Funds have been advised by counsel that the Funds could be held liable to return all or part of the proceeds received in any of these actions, even though the Funds had no knowledge of, or participation in, any misconduct. The Value and Blue Chip Funds cannot predict the outcome of these proceedings, and thus have not accrued any of the amounts sought in these actions in the accompanying financial statements. 14. Reorganization of Blue Chip Fund into Growth & Income Fund —At a meeting held on September 15, 2011, the Board of Trustees of First Investors Equity Funds approved the reorganization of Blue Chip Fund into Growth & Income Fund. The reorganization will consist of (1) the transfer of Blue Chip Fund’s assets to Growth & Income Fund in exchange solely for shares in Growth & Income Fund and Growth & Income Fund’s assumption of any liabilities (including any liabilities of Blue Chip Fund in connection with the litigation described in Note 13 above), (2) the distribution of those shares pro rata to Blue Chip Fund’s shareholders in exchange for their shares in Blue Chip Fund and in liquidation thereof, and (3) Blue Chip Fund’s termination. It is anticipated that on or about December 9, 2011, or as soon thereafter as practicable (“Reorganization Date”), the Class A and Class B shares of Blue Chip Fund held by each shareholder of Blue Chip Fund will be exchanged for Class A and Class B shares, respectively, of Growth & Income Fund with the same aggregate value as the shareholder had in Blue Chip Fund immediately before the reorganization. Shareholders of Blue Chip Fund will become shareholders of Growth & Income Fund and Blue Chip Fund will then be terminated. The exchange of shares of Blue Chip Fund for 159 Notes to Financial Statements (continued) FIRST INVESTORS INCOME FUNDS FIRST INVESTORS EQUITY FUNDS September 30, 2011 shares of Growth & Income Fund is intended to be a tax-free transaction for federal income tax purposes and, as such, it is not considered a taxable event. Blue Chip Fund closed to purchase orders by new shareholders on October 3, 2011. Each Blue Chip Fund shareholder of record as of September 22, 2011 was sent a Prospectus and Information Statement, which described the conditions and effects of Blue Chip Funds reorganization into Growth & Income Fund. This page left intentionally blank. 161 Financial Highlights FIRST INVESTORS INCOME FUNDS The following table sets forth the per share operating performance data for a share outstanding, total return, ratios to average net assets and other supplemental data for each fiscal year indicated. P E R S H A R E D A T A R A T I O S / S U P P L E M E N T A L D A T A Less Distributions Ratio to Average Net Investment Operations from Ratio to Average Net Assets Before Expenses Net Asset Net Realized Net Asset Assets** Waived or Assumed Value, Net and Unrealized Total from Net Net Value, Net Assets Net Expenses Net Expenses Net Net Portfolio Beginning Investment Gain (Loss) on Investment Investment Realized Total End of Total End of Year After Fee Before Fee Investment Investment Turnover of Year Income Investments Operations Income Gain Distributions Year Return * (in millions) Credits Credits (a) Income Expenses Income (Loss) Rate CASH MANAGEMENT FUND Class A 2007 $ 1.00 $.045 — $.045 $.045 — $ $ 1.00 4.59 % $218 .80 % .81 % 4.51 % .93 % 4.38 % — 2008 1.00 .027 — .027 .027 — .027 1.00 2.69 234 .80 .80 2.63 .92 2.51 — 2009 1.00 .005 — .005 .005 — .005 1.00 0.54 172 .71 .71 .58 1.03 .26 — 2010 1.00 — 1.00 0.00 134 .30 .30 .00 1.08 (.78 ) — 2011 1.00 — 1.00 0.00 148 .17 .17 .00 1.06 (.89 ) — Class B 2007 1.00 .037 — .037 .037 — .037 1.00 3.81 2 1.55 1.56 3.76 1.68 3.63 — 2008 1.00 .019 — .019 .019 — .019 1.00 1.92 4 1.55 1.55 1.88 1.67 1.76 — 2009 1.00 .001 — .001 .001 — .001 1.00 0.14 3 1.13 1.13 .16 1.78 (.49 ) — 2010 1.00 — 1.00 0.00 2 .30 .30 .00 1.83 (1.53 ) — 2011 1.00 — 1.00 0.00 2 .17 .17 .00 1.81 (1.64 ) — GOVERNMENT FUND Class A 2007 $10.71 $.49 $(.06 ) $.43 $.50 — $.50 $ 4.07 % $199 1.10 % 1.11 % 4.62 % 1.24 % 4.48 % 23 % 2008 10.64 .49 .11 .60 .48 — .48 10.76 5.73 228 1.10 1.10 4.29 1.24 4.15 37 2009 10.76 .47 .44 .91 .47 — .47 11.20 8.59 287 1.10 1.10 4.03 1.26 3.87 43 2010 11.20 .43 .16 .59 .43 — .43 11.36 5.39 326 1.13 1.13 3.44 1.24 3.33 42 2011 11.36 .36 .28 .64 .41 — .41 11.59 5.73 347 1.12 1.12 3.12 1.23 3.01 35 Class B 2007 10.71 .41 (.06 ) .35 .42 — .42 10.64 3.33 12 1.82 1.83 3.90 1.96 3.76 23 2008 10.64 .41 .12 .53 .41 — .41 10.76 4.99 12 1.80 1.80 3.59 1.94 3.45 37 2009 10.76 .39 .43 .82 .39 — .39 11.19 7.75 13 1.80 1.80 3.33 1.96 3.17 43 2010 11.19 .35 .17 .52 .36 — .36 11.35 4.70 11 1.83 1.83 2.74 1.94 2.63 42 2011 11.35 .26 .29 .55 .33 — .33 11.57 4.94 7 1.82 1.82 2.42 1.93 2.31 35 162 163 Financial Highlights (continued) FIRST INVESTORS INCOME FUNDS P E R S H A R ED A T A R A T I O S / S U P P L E M E N T A LD A T A Less Distributions Ratio to Average Net Investment Operations from Ratio to Average Net Assets Before Expenses Net Asset Net Realized Net Asset Assets** Waived or Assumed Value, Net and Unrealized Total from Net Net Value, Net Assets Net Expenses Net Expenses Net Net Portfolio Beginning Investment Gain (Loss) on Investment Investment Realized Total End of Total End of Year After Fee Before Fee Investment Investment Turnover of Year Income Investments Operations Income Gain Distributions Year Return * (in millions) Credits Credits (a) Income Expenses Income Rate INVESTMENT GRADE FUND Class A 2007 $9.52 $.45 $ ) $.36 $.46 — $.46 $9.42 3.91 % $271 1.10 % 1.11 % 4.58 % 1.22 % 4.46 % 50 % 2008 9.42 .48 (1.20 ) (.72 ) .47 — .47 8.23 (8.12 ) 268 1.10 1.10 4.80 1.23 4.67 127 2009 8.23 .49 .85 1.34 .47 — .47 9.10 17.06 325 1.10 1.10 5.29 1.27 5.12 79 2010 9.10 .44 .72 1.16 .45 — .45 9.81 13.09 405 1.12 1.12 4.75 1.23 4.64 56 2011 9.81 .40 (.16 ) .24 .43 — .43 9.62 2.48 437 1.11 1.11 3.94 1.22 3.83 34 Class B 2007 9.51 .35 (.05 ) .30 .40 — .40 9.41 3.17 22 1.82 1.83 3.86 1.94 3.74 50 2008 9.41 .42 (1.21 ) (.79 ) .40 — .40 8.22 (8.78 ) 17 1.80 1.80 4.10 1.93 3.97 127 2009 8.22 .44 .85 1.29 .40 — .40 9.11 16.35 16 1.80 1.80 4.59 1.97 4.42 79 2010 9.11 .39 .70 1.09 .39 — .39 9.81 12.20 14 1.82 1.82 4.05 1.93 3.94 56 2011 9.81 .33 (.16 ) .17 .36 — .36 9.62 1.81 10 1.81 1.81 3.24 1.92 3.13 34 FUND FOR INCOME Class A 2007 $3.01 $.21 $(.02 ) $ .19 $.21 — $.21 $2.99 6.38 % $563 1.28 % 1.29 % 7.00 % N/A N/A 34 % 2008 2.99 .21 (.54 ) (.33 ) .21 — .21 2.45 (11.58 ) 460 1.29 1.29 7.40 1.30 7.39 17 2009 2.45 .20 (.13 ) .07 .20 — .20 2.32 4.28 438 1.38 1.38 9.10 1.42 9.06 73 2010 2.32 .17 .18 .35 .18 — .18 2.49 15.68 505 1.29 1.29 7.32 1.33 7.28 78 2011 2.49 .17 (.14 ) .03 .17 — .17 2.35 1.00 505 1.27 1.27 6.43 1.30 6.40 75 Class B 2007 3.00 .19 (.01 ) .18 .19 — .19 2.99 5.99 25 1.98 1.99 6.30 N/A N/A 34 2008 2.99 .19 (.54 ) (.35 ) .19 — .19 2.45 (12.25 ) 15 1.99 1.99 6.70 2.00 6.69 17 2009 2.45 .19 (.13 ) .06 .18 — .18 2.33 3.75 12 2.08 2.08 8.40 2.12 8.36 73 2010 2.33 .16 .16 .32 .16 — .16 2.49 14.43 11 1.99 1.99 6.62 2.03 6.58 78 2011 2.49 .15 (.13 ) .02 .16 — .16 2.35 .38 8 1.97 1.97 5.75 2.00 5.72 75 * Calculated without sales charges. ** Net of expenses waived or assumed by FIMCO and ADM (Note 3). (a) The ratios do not include a reduction of expenses from cash balances maintained with the custodian or from brokerage service arrangements (Note 1G). 164 See notes to financial statements 165 Financial Highlights FIRST INVESTORS EQUITY FUNDS The following table sets forth the per share operating performance data for a share outstanding, total return, ratios to average net assets and other supplemental data for each fiscal year indicated. P E R S H A R E D A T A R A T I O S / S U P P L E M E N T A L D A T A Less Distributions Ratio to Average Net Investment Operations from Ratio to Average Net Assets Before Expenses Net Asset Net Realized Net Asset Assets** Waived or Assumed Value, Net and Unrealized Total from Net Net Value, Net Assets Net Expenses Net Expenses Net Net Portfolio Beginning Investment Gain (Loss) on Investment Investment Realized Total End of Total End of Year After Fee Before Fee Investment Investment Turnover of Year Income Investments Operations Income Gain Distributions Year Return * (in millions) Credits Credits (a) Income Expenses Income Rate TOTAL RETURN FUND Class A 2007 $14.57 $.29 $1.40 $1.69 $.30 $.10 $.40 $15.86 11.68 % $355 1.32 % 1.33 % 2.05 % N/A N/A 40 % 2008 15.86 .36 (2.31 ) (1.95 ) .37 .30 .67 13.24 (12.66 ) 304 1.34 1.34 2.32 N/A N/A 59 2009 13.24 .30 .03 .33 .32 — .32 13.25 2.77 316 1.43 1.43 2.35 N/A N/A 53 2010 13.25 .28 .95 1.23 .29 — .29 14.19 9.38 361 1.37 1.37 2.02 N/A N/A 40 2011 14.19 .31 (.06 ) .25 .34 — .34 14.10 1.65 385 1.33 1.33 1.97 N/A N/A 36 Class B 2007 14.36 .14 1.42 1.56 .19 .10 .29 15.63 10.93 34 2.02 2.03 1.35 N/A N/A 40 2008 15.63 .26 (2.29 ) (2.03 ) .27 .30 .57 13.03 (13.35 ) 25 2.04 2.04 1.62 N/A N/A 59 2009 13.03 .21 .03 .24 .23 — .23 13.04 2.10 21 2.13 2.13 1.65 N/A N/A 53 2010 13.04 .18 .94 1.12 .20 — .20 13.96 8.62 17 2.07 2.07 1.32 N/A N/A 40 2011 13.96 .19 (.04 ) .15 .23 — .23 13.88 1.01 13 2.03 2.03 1.30 N/A N/A 36 VALUE FUND Class A 2007 $ 7.40 $.10 $ .74 $ .84 $.10 $— $.10 $ 8.14 11.36 % $414 1.32 % 1.33 % 1.34 % N/A N/A 8 % 2008 8.14 .12 (1.49 ) (1.37 ) .12 — .12 6.65 (16.91 ) 334 1.35 1.35 1.62 N/A N/A 17 2009 6.65 .11 (.64 ) (.53 ) .11 — .11 6.01 (7.81 ) 308 1.48 1.48 2.14 N/A N/A 15 2010 6.01 .09 .49 .58 .09 — .09 6.50 9.76 335 1.38 1.38 1.45 N/A N/A 21 2011 6.50 .11 (.30 ) (.19 ) .11 — .11 6.20 (3.12 ) 318 1.35 1.35 1.60 N/A N/A 29 Class B 2007 7.28 .05 .72 .77 .04 — .04 8.01 10.64 27 2.02 2.03 .64 N/A N/A 8 2008 8.01 .07 (1.46 ) (1.39 ) .07 — .07 6.55 (17.42 ) 17 2.05 2.05 .92 N/A N/A 17 2009 6.55 .08 (.64 ) (.56 ) .07 — .07 5.92 (8.43 ) 12 2.18 2.18 1.44 N/A N/A 15 2010 5.92 .05 .48 .53 .05 — .05 6.40 8.97 11 2.08 2.08 .75 N/A N/A 21 2011 6.40 .06 (.30 ) (.24 ) .06 — .06 6.10 (3.87 ) 8 2.05 2.05 .90 N/A N/A 29 166 167 Financial Highlights (continued) FIRST INVESTORS EQUITY FUNDS P E R S H A R ED A T A R A T I O S / S U P P L E M E N T A LD A T A Less Distributions Ratio to Average Net Investment Operations from Ratio to Average Net Assets Before Expenses Net Asset Net Net Realized Net Asset Assets** Waived or Assumed Value, Investment and Unrealized Total from Net Net Value, Net Assets Net Expenses Net Expenses Net Net Portfolio Beginning Income Gain (Loss) on Investment Investment Realized Total End of Total End of Year After Fee Before Fee Investment Investment Turnover of Year (Loss) Investments Operations Income Gain Distributions Year Return * (in millions) Credits Credits (a) Income (Loss) Expenses Income (Loss) Rate BLUE CHIP FUND Class A 2007 $22.45 $.15 $3.17 $3.32 $.13 $— $.13 $25.64 14.81 % $526 1.39 % 1.39 % .65 % N/A N/A 3 % 2008 25.64 .21 (5.18 ) (4.97 ) .19 — .19 20.48 (19.43 ) 396 1.40 1.41 .86 N/A N/A 8 2009 20.48 .21 (1.95 ) (1.74 ) .20 — .20 18.54 (8.36 ) 357 1.57 1.57 1.27 N/A N/A 11 2010 18.54 .17 1.01 1.18 .20 — .20 19.52 6.36 367 1.46 1.46 .86 N/A N/A 19 2011 19.52 .18 (.50 ) (.32 ) .19 — .19 19.01 (1.74 ) 341 1.43 1.43 .83 N/A N/A 49 Class B 2007 20.94 (.06 ) 3.00 2.94 — — — 23.88 14.04 46 2.09 2.09 (.05 ) N/A N/A 3 2008 23.88 .03 (4.80 ) (4.77 ) .04 — .04 19.07 (20.00 ) 27 2.10 2.11 .16 N/A N/A 8 2009 19.07 .09 (1.82 ) (1.73 ) .09 — .09 17.25 (9.00 ) 18 2.27 2.27 .57 N/A N/A 11 2010 17.25 .02 .95 .97 .07 — .07 18.15 5.63 14 2.16 2.16 .16 N/A N/A 19 2011 18.15 .02 (.45 ) (.43 ) .05 — .05 17.67 (2.42 ) 10 2.13 2.13 .13 N/A N/A 49 GROWTH & INCOME FUND Class A 2007 $14.72 $.08 $2.37 $2.45 $.07 $.24 $.31 $16.86 16.78 % $808 1.32 % 1.32 % .54 % N/A N/A 23 % 2008 16.86 .14 (3.66 ) (3.52 ) .11 .23 .34 13.00 (21.23 ) 623 1.35 1.35 .94 N/A N/A 24 2009 13.00 .09 (1.02 ) (.93 ) .14 .02 .16 11.91 (6.93 ) 578 1.51 1.51 .90 N/A N/A 26 2010 11.91 .09 .98 1.07 .07 — .07 12.91 9.01 626 1.39 1.39 .68 N/A N/A 25 2011 12.91 .19 (.14 ) .05 .18 — .18 12.78 .25 626 1.34 1.34 1.33 N/A N/A 24 Class B 2007 14.01 (.13 ) 2.35 2.22 — .24 .24 15.99 15.98 67 2.02 2.02 (.16 ) N/A N/A 23 2008 15.99 .03 (3.47 ) (3.44 ) .02 .23 .25 12.30 (21.82 ) 41 2.05 2.05 .24 N/A N/A 24 2009 12.30 .01 (.97 ) (.96 ) .10 .02 .12 11.22 (7.59 ) 30 2.21 2.21 .20 N/A N/A 26 2010 11.22 (.03 ) .95 .92 — — — 12.14 8.23 26 2.09 2.09 (.02 ) N/A N/A 25 2011 12.14 .08 (.12 ) (.04 ) .09 — .09 12.01 (.44 ) 20 2.04 2.04 .66 N/A N/A 24 168 169 Financial Highlights (continued) FIRST INVESTORS EQUITY FUNDS P E RS H A R E D A T A R A T I O S / S U P P L E M E N T A L D A T A Less Distributions Ratio to Average Net Investment Operations from Ratio to Average Net Assets Before Expenses Net Asset Net Net Realized Distributions Net Asset Assets** Waived or Assumed Value, Investment and Unrealized Total from Net Net in Excess of Value, Net Assets Net Expenses Net Expenses Net Net Portfolio Beginning Income Gain (Loss) on Investment Investment Realized Net Investment Total End of Total End of Year After Fee Before Fee Investment Investment Turnover of Year (Loss) Investments Operations Income Gain Income Distributions Year Return * (in millions) Credits Credits (a) Income (Loss) Expenses Income (Loss) Rate GLOBAL FUND Class A 2007 $7.76 $— $1.87 $1.87 $.05 $ .76 $— $ .81 $8.82 26.43 % $323 1.70 % 1.70 % (.07 )% 1.70 % (.07 )% 134 % 2008 8.82 .03 (1.97 ) (1.94 ) .01 1.12 — 1.13 5.75 (25.44 ) 249 1.70 1.70 .39 1.73 .36 133 2009 5.75 .02 — .02 .02 — .02 .04 5.73 .53 249 1.90 1.90 .38 1.93 .35 141 2010 5.73 — .42 .42 .01 — — .01 6.14 7.33 269 1.72 1.72 .04 1.75 .01 92 2011 6.14 .01 (.61 ) (.60 ) — 5.54 (9.77 ) 241 1.67 1.67 .18 1.70 .15 103 Class B 2007 7.14 (.16 ) 1.81 1.65 .05 .76 — .81 7.98 25.57 14 2.40 2.40 (.77 ) 2.40 (.77 ) 134 2008 7.98 (.02 ) (1.75 ) (1.77 ) — 1.12 — 1.12 5.09 (25.91 ) 9 2.40 2.40 (.31 ) 2.43 (.34 ) 133 2009 5.09 (.03 ) — (.03 ) .01 — .02 .03 5.03 (.37 ) 7 2.60 2.60 (.32 ) 2.63 (.35 ) 141 2010 5.03 (.06 ) .39 .33 — 5.36 6.56 7 2.42 2.42 (.66 ) 2.45 (.69 ) 92 2011 5.36 (.09 ) (.46 ) (.55 ) — 4.81 (10.26 ) 5 2.37 2.37 (.55 ) 2.40 (.58 ) 103 SELECT GROWTH FUND †† Class A 2007 $9.26 $(.04 ) $1.75 $1.71 $— $ .76 $— $ .76 $10.21 19.81 % $243 1.47 % 1.47 % (.46 )% N/A N/A 169 % 2008 10.21 (.04 ) (2.06 ) (2.10 ) — 1.42 — 1.42 6.69 (23.84 ) 207 1.46 1.47 (.52 ) N/A N/A 99 2009 6.69 (.02 ) (1.34 ) (1.36 ) — 5.33 (20.33 ) 170 1.67 1.67 (.51 ) N/A N/A 120 2010 5.33 (.03 ) .49 .46 — 5.79 8.63 184 1.56 1.56 (.48 ) N/A N/A 98 2011 5.79 (.02 ) .54 .52 — 6.31 8.98 203 1.45 1.45 (.28 ) N/A N/A 62 Class B 2007 8.89 (.11 ) 1.68 1.57 — .76 — .76 9.70 19.00 25 2.17 2.17 (1.16 ) N/A N/A 169 2008 9.70 (.09 ) (1.94 ) (2.03 ) — 1.42 — 1.42 6.25 (24.43 ) 18 2.16 2.17 (1.22 ) N/A N/A 99 2009 6.25 (.06 ) (1.25 ) (1.31 ) — 4.94 (20.96 ) 10 2.37 2.37 (1.21 ) N/A N/A 120 2010 4.94 (.07 ) .46 .39 — 5.33 7.90 8 2.26 2.26 (1.18 ) N/A N/A 98 2011 5.33 (.07 ) .51 .44 — 5.77 8.26 7 2.15 2.15 (.98 ) N/A N/A 62 170 171 Financial Highlights (continued) FIRST INVESTORS EQUITY FUNDS P E RS H A R ED A T A R A T I O S / S U P P L E M E N T A LD A T A Less Distributions Ratio to Average Net Investment Operations from Ratio to Average Net Assets Before Expenses Net Asset Net Net Realized Net Asset Assets** Waived or Assumed Value, Investment and Unrealized Total from Net Net Value, Net Assets Net Expenses Net Expenses Net Net Portfolio Beginning Income Gain (Loss) on Investment Investment Realized Total End of Total End of Year After Fee Before Fee Investment Investment Turnover of Year (Loss) Investments Operations Income Gain Distributions Year Return * (in millions) Credits Credits (a) Income (Loss) Expenses Income (Loss) Rate OPPORTUNITY FUND ††† Class A 2007 $28.14 $.16 $4.35 $4.51 $— $1.33 $1.33 $31.32 16.57 % $481 1.38 % 1.38 % .52 % N/A N/A 50 % 2008 31.32 — (5.53 ) (5.53 ) .14 2.66 2.80 22.99 (19.40 ) 377 1.39 1.40 (.01 ) N/A N/A 40 2009 22.99 .01 (1.61 ) (1.60 ) — .63 .63 20.76 (6.24 ) 355 1.58 1.58 .09 N/A N/A 35 2010 20.76 .05 2.65 2.70 — — — 23.46 13.01 402 1.44 1.44 .24 N/A N/A 40 2011 23.46 .17 .49 .66 .05 — .05 24.07 2.77 415 1.36 1.36 .62 N/A N/A 37 Class B 2007 25.72 (.05 ) 3.97 3.92 — 1.33 1.33 28.31 15.80 50 2.08 2.08 (.18 ) N/A N/A 50 2008 28.31 (.21 ) (4.89 ) (5.10 ) .14 2.66 2.80 20.41 (19.99 ) 32 2.09 2.10 (.71 ) N/A N/A 40 2009 20.41 (.10 ) (1.47 ) (1.57 ) — .63 .63 18.21 (6.90 ) 23 2.28 2.28 (.61 ) N/A N/A 35 2010 18.21 (.14 ) 2.37 2.23 — — — 20.44 12.25 20 2.14 2.14 (.52 ) N/A N/A 40 2011 20.44 (.10 ) .52 .42 .01 — .01 20.85 2.04 15 2.06 2.06 (.04 ) N/A N/A 37 SPECIAL SITUATIONS FUND Class A 2007 $22.62 $(.06 ) $3.59 $3.53 $— $1.88 $1.88 $24.27 16.30 % $295 1.46 % 1.46 % (.27 )% 1.61 % (.42 )% 64 % 2008 24.27 .03 (2.93 ) (2.90 ) — 1.22 1.22 20.15 (12.67 ) 258 1.49 1.50 .14 1.61 .02 52 2009 20.15 .03 (1.23 ) (1.20 ) .02 .53 .55 18.40 (5.28 ) 246 1.64 1.64 .22 1.82 .04 55 2010 18.40 (.05 ) 2.31 2.26 — — — 20.66 12.28 274 1.52 1.52 (.28 ) 1.65 (.41 ) 64 2011 20.66 .03 1.03 1.06 — — — 21.72 5.13 285 1.44 1.44 .13 1.54 .03 73 Class B 2007 20.57 (.22 ) 3.26 3.04 — 1.88 1.88 21.73 15.48 18 2.16 2.16 (.97 ) 2.31 (1.12 ) 64 2008 21.73 (.13 ) (2.57 ) (2.70 ) — 1.22 1.22 17.81 (13.26 ) 12 2.19 2.20 (.56 ) 2.31 (.68 ) 52 2009 17.81 (.10 ) (1.09 ) (1.19 ) — .53 .53 16.09 (5.99 ) 9 2.34 2.34 (.48 ) 2.52 (.66 ) 55 2010 16.09 (.25 ) 2.11 1.86 — — — 17.95 11.56 8 2.22 2.22 (.94 ) 2.35 (1.07 ) 64 2011 17.95 (.13 ) .92 .79 — — — 18.74 4.40 6 2.14 2.14 (.55 ) 2.24 (.65 ) 73 172 173 Financial Highlights (continued) FIRST INVESTORS EQUITY FUNDS P E R S H A R ED A T A R A T I O S / S U P P L E M E N T A LD A T A Less Distributions Ratio to Average Net Investment Operations from Ratio to Average Net Assets Before Expenses Net Asset Net Net Realized Net Asset Assets** Waived or Assumed Value, Investment and Unrealized Total from Net Net Value, Net Assets Net Expenses Net Expenses Net Net Portfolio Beginning Income Gain (Loss) on Investment Investment Realized Total End of Total End of Year After Fee Before Fee Investment Investment Turnover of Year (Loss) Investments Operations Income Gain Distributions Year Return * (in millions) Credits Credits (a) Income (Loss) Expenses Income (Loss) Rate INTERNATIONAL FUND Class A 2007 $10.71 $.08 $2.46 $2.54 $— $.07 $.07 $13.18 23.84 % $96 2.50 % 2.50 % (.05 )% 2.35 % .10 % 67 % 2008 13.18 .07 (3.45 ) (3.38 ) — .32 .32 9.48 (26.37 ) 105 1.95 1.95 .20 1.94 .20 122 2009 9.48 .29 (.74 ) (.45 ) .13 — .13 8.90 (4.52 ) 108 2.20 2.20 1.16 N/A N/A 60 2010 8.90 .15 1.15 1.30 .02 — .02 10.18 14.63 130 1.97 1.97 1.33 N/A N/A 32 2011 10.18 .12 (.59 ) (.47 ) .17 — .17 9.54 (4.70 ) 128 1.88 1.88 1.20 N/A N/A 30 Class B 2007 10.70 — 2.44 2.44 — .07 .07 13.07 22.93 4 3.20 3.20 (.75 ) 3.05 (.60 ) 67 2008 13.07 (.02 ) (3.40 ) (3.42 ) — .32 .32 9.33 (26.91 ) 4 2.65 2.65 (.50 ) 2.64 (.50 ) 122 2009 9.33 .22 (.72 ) (.50 ) .12 — .12 8.71 (5.19 ) 3 2.90 2.90 .46 N/A N/A 60 2010 8.71 .08 1.12 1.20 — — — 9.91 13.78 4 2.67 2.67 .59 N/A N/A 32 2011 9.91 .01 (.52 ) (.51 ) .16 — .16 9.24 (5.30 ) 3 2.58 2.58 .30 N/A N/A 30 * Calculated without sales charges. ** Net of expenses waived or assumed by FIMCO (Note 3). †† Prior to May 7, 2007, known as All-Cap Growth Fund. ††† Prior to January 31, 2008, known as Mid-Cap Opportunity Fund. (a) The ratios do not include a reduction of expenses from cash balances maintained with the custodian or from brokerage service arrangements (Note 1G). 174 See notes to financial statements 175 Report of Independent Registered Public Accounting Firm To the Shareholders and Board of Trustees of First Investors Income Funds and First Investors Equity Funds We have audited the accompanying statements of assets and liabilities, including the portfolios of investments of the Cash Management Fund, Government Fund, Investment Grade Fund and Fund For Income (each a series of First Investors Income Funds), and the Total Return Fund, Value Fund, Blue Chip Fund, Growth & Income Fund, Global Fund, Select Growth Fund, Opportunity Fund, Special Situations Fund, and International Fund (each a series of First Investors Equity Funds), as of September 30, 2011, the related statements of operations, the statements of changes in net assets, and the financial highlights for each of the periods indicated thereon. These financial statements and financial highlights are the responsibility of the Funds’ management. Our responsibility is to express an opinion on these financial statements and financial highlights based on our audits. We conducted our audits in accordance with the standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements and financial highlights are free of material misstatement. The Funds are not required to have, nor were we engaged to perform an audit of the Funds’ internal control over financial reporting. Our audits included consideration of internal control over financial reporting as a basis for designing audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the Funds’ internal control over financial reporting. Accordingly, we express no such opinion. An audit includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements. Our procedures included confirmation of securities owned as of September 30, 2011, by correspondence with the custodian and brokers. Where brokers have not replied to our confirmation requests, we have carried out other appropriate auditing procedures. An audit also includes assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation. We believe that our audits provide a reasonable basis for our opinion. 176 In our opinion, the financial statements and financial highlights referred to above present fairly, in all material respects, the financial position of the Cash Management Fund, Government Fund, Investment Grade Fund, Fund For Income, Total Return Fund, Value Fund, Blue Chip Fund, Growth & Income Fund, Global Fund, Select Growth Fund, Opportunity Fund, Special Situations Fund and International Fund, as of September 30, 2011, and the results of their operations, changes in their net assets, and their financial highlights for the periods presented, in conformity with accounting principles generally accepted in the United States of America. Tait, Weller & Baker LLP Philadelphia, Pennsylvania November 25, 2011 177 FIRST INVESTORS INCOME FUNDS FIRST INVESTORS EQUITY FUNDS Trustees and Officers * Length of Time Served Number of Other Position(s) (including with Portfolios in Trusteeships/ Name, Year of Birth Held with Predecessor Fund Complex Directorships and Address Funds Funds) Overseen Held DISINTERESTED TRUSTEES Charles R. Barton, III (1965) Trustee Since 1/1/06 38 None c/o First Investors Legal Department 110 Wall Street New York, NY 10005 Principal Occupation During Past 5 Years: Chief Operating Officer (since 2007), Board Director (since 1989) and Trustee (since 1994) of The Barton Group/Barton Mines Corporation (mining and industrial abrasives distribution); President of Noe Pierson Corporation (land holding and management services provider) (since 2004). Stefan L. Geiringer (1934) Trustee Since 1/1/06 38 None c/o First Investors Legal Department 110 Wall Street New York, NY 10005 Principal Occupation During Past 5 Years: President and owner of SLG Energy LLC (energy consulting) (since 2010); Co-Founder and Senior Vice President of Real Time Energy Solutions, Inc. (energy consulting) (2005-2010); President and owner of SLG, Inc. (natural gas shipper) (since 2003). Robert M. Grohol (1932) Trustee and Trustee since 38 None c/o First Investors Chairman 6/30/00 and Legal Department Chairman 110 Wall Street since 1/1/10 New York, NY 10005 Principal Occupation During Past 5 Years: None/Retired Arthur M. Scutro, Jr. (1941) Trustee Since 1/1/06 38 None c/o First Investors Legal Department 110 Wall Street New York, NY 10005 Principal Occupation During Past 5 Years: None/Retired 178 Length of Time Served Number of Other Position(s) (including with Portfolios in Trusteeships/ Name, Year of Birth Held with Predecessor Fund Complex Directorships and Address Funds Funds) Overseen Held DISINTERESTED TRUSTEES (continued) Mark R. Ward (1952) Trustee Since 1/1/10 38 None c/o First Investors Legal Department 110 Wall Street New York, NY 10005 Principal Occupation During Past 5 Years: Self-employed, consultant (since 2008); Senior Partner, Ernst & Young, LLP, Leader, Mid-Atlantic Asset Management Practice (2003-2007). INTERESTED TRUSTEES** Christopher H. Pinkerton Trustee and Since 1/19/11 38 None President c/o First Investors Legal Department 110 Wall Street New York, NY 10005 Principal Occupation During Past 5 Years: President and Director of First Investors Consolidated Corporation since 1/19/2011; Chairman of First Investors Management Company, Inc. since 2/4/2011; Director since 1/19/2011 and Chairman since 2/4/2011 of Administrative Data Management Corp.; Chairman and Director of First Investors Corporation since 1/19/2011; Director of First Investors Life Insurance Company since 1/19/2011; President of First Investors Management Company, Inc. (1/19/2011-10/10/2011); President of Administrative Data Management Corp. (1/19/2011-10/10/2011); President, US Division, The Independent Order of Foresters, Chairman, Foresters Equity Services (broker-dealer), Chairman, Foresters Financial Partners (independent marketing organization) since 2005; Senior Vice President, Foresters North American Sales and Marketing (2005-2007); President and CEO, USAllianz Investment Services (variable insurance); and Chairman, President and CEO, USAllianz Investment Advisor (investment adviser) (1999-2005). *Each Trustee serves for an indefinite term with the Funds, until his/her successor is elected. **Effective January 19, 2011, Mr. Pinkerton became a Trustee of the Funds. He is an interested Trustee because he is an officer of FIMCO and the Funds. 179 FIRST INVESTORS INCOME FUNDS FIRST INVESTORS EQUITY FUNDS Trustees and Officers * (continued) Length of Time Served Number of Other Position(s) (including with Portfolios in Trusteeships/ Name, Year of Birth Held with Predecessor Fund Complex Directorships and Address Funds Funds) Overseen Held OFFICER (S) WHO ARE NOT TRUSTEES Joseph I. Benedek (1957) Treasurer Since 1988 N/A None c/o First Investors Management Company, Inc. Raritan Plaza I Edison, NJ 08837 Principal Occupation During Past 5 Years: Treasurer of First Investors Management Company, Inc. Mary Carty (1950) Secretary Since 11/19/2010 N/A None c/o First Investors Legal Department 110 Wall Street New York, NY 10005 Principal Occupation During Past 5 Years: Assistant Counsel of First Investors Management Company, Inc., since 2010. Special Counsel and Associate at Willkie Farr & Gallagher LLP (1998-2009). Marc S. Milgram (1957) Chief Since 11/22/2010 N/A None c/o First Investors Compliance Legal Department Officer 110 Wall Street New York, NY 10005 Principal Occupation During Past 5 Years: Investment Compliance Manager of First Investors Management Company, Inc. (2009-2010); First Investors Federal Savings Bank, President since 2000, Treasurer since 1987 and Director since 2004; First Investors Corporation, Vice President (2008-2009); Administrative Data Management Corp., Vice President (2008-2009); and First Investors Name Saver, Inc. f/k/a/ School Financial Management Services, Inc., Treasurer since 1992 and Director (1992-2007). 180 Shareholder Information Investment Adviser Underwriter First Investors Management First Investors Corporation Company, Inc. 110 Wall Street 110 Wall Street New York, NY 10005 New York, NY 10005 Subadviser Custodian (Fund For Income) (Income Funds) Muzinich & Co., Inc. The Bank of New York Mellon 450 Park Avenue One Wall Street New York, NY 10022 New York, NY 10286 Subadviser Custodian (Global Fund) (Equity Funds) Wellington Management Brown Brothers Harriman & Co. Company, LLP 40 Water Street 280 Congress Street Boston, MA 02109 Boston, MA 02210 Subadviser Transfer Agent (Select Growth Fund) Administrative Data Management Corp. Smith Asset Management Group, L.P. Raritan Plaza I — 8th Floor 100 Crescent Court Edison, NJ 08837-3620 Dallas, TX 75201 Subadviser Independent Registered Public (Special Situations Fund) Accounting Firm Paradigm Capital Management, Inc. Tait, Weller & Baker LLP Nine Elk Street 1818 Market Street Albany, NY 12207 Philadelphia, PA 19103 Subadviser Legal Counsel (International Fund) K&L Gates LLP Vontobel Asset Management, Inc. 1treet, N.W. 1540 Broadway, 38th Floor Washington, D.C. 20006 New York, NY 10036 181 A description of the policies and procedures that the Funds use to vote proxies relating to a portfolio’s securities is available, without charge, upon request by calling toll free 1-800-423-4026 or can be viewed online or downloaded from the EDGAR database on the Securities and Exchange Commission’s (“SEC”) internet website at http://www.sec.gov . In addition, information regarding how the Funds voted proxies relating to portfolio securities during the most recent 12-month period ended June 30, is available, without charge, upon request in writing or by calling 1-800-423-4026 and on the SEC’s internet website at http://www.sec.gov . The Funds file their complete schedule of portfolio holdings with the SEC on Form N-Q for the first and third quarters of each fiscal year. The Funds’ Form N-Q is available on the SEC’s website at http://www.sec.gov ; and may also be reviewed and copied at the SEC’s Public Reference Room in Washington D.C. Information on the operation of the Public Reference Room may be obtained by calling 1-800-SEC-0330. The schedule of portfolio holdings is available, without charge, upon request in writing or by calling 1-800-423-4026. 182 NOTES 183 NOTES 184 Item 2. Code of Ethics As of September 30, 2011, the Registrant has adopted a code of ethics that applies to the Registrant's principal executive officer and principal financial officer. For the year ended September 30, 2011, there were no waivers granted from a provision of the code of ethics. A copy of the Registrant's code of ethics is filed under Item 12(a)(1). Item 3. Audit Committee Financial Expert During the reporting period the Registrant's Board determined that it had at least two "audit committee financial experts" serving on its audit committee. Arthur M. Scutro, Jr. and Mark R. Ward were the "audit committee financial experts" during all or part of the period and were considered to be "independent" as defined in Item 3 of Form N-CSR. Item 4. Principal Accountant Fees and Services Fiscal Year Ended September 30, 2011 2010 (a) Audit Fees First Investors Income Funds $ 106,750 $ 104,100 (b) Audit-Related Fees First Investors Income Funds $ 0 $ 0 (c) Tax Fees First Investors Income Funds $ 17,000 $ 16,600 Nature of services: tax returns preparation and tax compliance (d) All Other Fees First Investors Income Funds $ 0 $ 0 (e)(1) Audit committee's pre-approval policies The Charter of the Audit Committee requires the Audit Committee (a) to pre-approve, and to recommend to the full Board, the selection, retention or termination of the independent auditors to provide audit, review or attest services to the First Investors Funds (“Funds”) and, in connection therewith, evaluate the independence of the auditors and to obtain the auditors’ specific representations as to their independence; (b) to pre-approve all non-audit services to be provided to the Funds by the independent auditor; and (c) to pre-approve all non-audit services to be provided by the Funds independent auditor to the Funds investment adviser or to any entity that controls, is controlled by or is under common control with the Funds investment adviser and that provides ongoing services to the Funds, if the engagement relates directly to the operations and financial reporting of the Funds. The Audit Committee has not adopted pre-approval policies or procedures to permit the services in (b) and (c) above to be pre-approved by other means. (e)(2) None, or 0%, of the services relating to the Audit-Related Fees, Tax Fees and All Other Fees paid by the Registrant and Related Entities disclosed above were approved by the Audit Committee pursuant to paragraph (c)(7)(i)(C) of Rule 2-01 of Regulation S-X (which permits audit committee approval after the start of the engagement with respect to services other than audit review or attest services, if certain conditions are satisfied). (f) Not Applicable (g) Aggregate non-audit fees billed by the Registrant's accountant for services rendered to the Registrant and the Registrant's investment adviser and any entity controlling, controlled by, or under common control with the adviser that provides ongoing services to the Registrant for the two fiscal years ended September 30, 2011 and 2010 were $47,500 and $77,900, respectively. (h) Not Applicable Item 5. Audit Committee of Listed Registrants Not applicable Item 6. Schedule of Investments Schedule is included as part of the report to shareholders filed under Item 1 of this Form. Item 7. Disclosure of Proxy Voting Policies & Procedures for Closed-End Management Investment Companies Not applicable Item 8. Portfolio Managers of Closed-End Management Investment Companies Not applicable Item 9. Purchases of Equity Securities by Closed-End Management Investment Companies and Affiliated Purchasers Not applicable Item 10. Submission of Matters to a Vote of Security Holders There were no material changes to the procedure by which shareholders may recommend nominees to the Registrant's Board of Trustees. Item 11. Controls and Procedures (a) The Registrant's Principal Executive Officer and Principal Financial Officer have concluded that the Registrant's disclosure controls and procedures (as defined in Rule 30a-3(c) under the Investment Company Act of 1940, as amended) are effective, based on their evaluation of these disclosure controls and procedures as of a date within 90 days of the filing date of this report. (b) There were no changes in the Registrant's internal control over financial reporting that occurred during the second fiscal quarter of the period covered by this report that have materially affected, or are reasonably likely to materially affect, the Registrant's internal control over financial reporting. Item 12. Exhibits (a)(1) Code of Ethics - Filed herewith (a)(2) Certifications pursuant to Section 302 of the Sarbanes-Oxley Act of 2002 - Filed herewith (b) Certifications pursuant to Section 906 of the Sarbanes-Oxley Act of 2002 - Filed herewith SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the Registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. First Investors Income Funds By /S/ CHRISTOPHER H. PINKERTON Christopher H. Pinkerton President and Principal Executive Officer Date: November 28, 2011 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the Registrant and in the capacities and on the dates indicated. By /S/ CHRISTOPHER H. PINKERTON Christopher H. Pinkerton President and Principal Executive Officer By /S/ JOSEPH I. BENEDEK Joseph I. Benedek Treasurer and Principal Financial Officer Date: November 28, 2011
